 



Exhibit 10.8
Conformed Copy

EXECUTION COPY

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FALCON CABLE COMMUNICATIONS, LLC
as Borrower

 

CREDIT AGREEMENT

 

Dated as of June 30, 1998, as Amended and Restated as of November 12, 1999,
as further Amended and Restated as of September 26, 2001

 

BANK OF AMERICA, N.A. AND FLEET NATIONAL BANK
as Documentation Agents

 

J.P. MORGAN SECURITIES INC.
as Syndication Agent

and

TORONTO DOMINION (TEXAS), INC.
as Administrative Agent



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC. AND TD SECURITIES (USA) INC.
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 



 

Table of Contents

                  Page      

--------------------------------------------------------------------------------

1. Definitions; Certain Rules of Construction
    1  
 
       
2. The Credits
    25  
 
         
2.1. Revolving Credit
    25  
 
         
2.2. Term Loan B
    28  
 
         
2.3. Term Loan C
    28  
 
         
2.4. Supplemental Credit
    28  
 
         
2.5. New Restatement Revolving Facility
    32  
 
         
2.6. Application of Proceeds
    35  
 
         
2.7. Nature of Obligations of Lenders to Extend Credit
    35  
 
       
3. Interest; Eurodollar Pricing Options; Fees
    35  
 
         
3.1. Interest
    35  
 
         
3.2. Eurodollar Pricing Options
    35  
 
         
3.3. Commitment Fees
    38  
 
         
3.4. Taxes
    39  
 
         
3.5. Capital Adequacy
    39  
 
         
3.6. Regulatory Changes
    39  
 
         
3.7. Computations of Interest and Fees
    40  
 
         
3.8. Interest Limitation
    40  
 
       
4. Payment
    40  
 
         
4.1. Payment at Maturity
    40  
 
         
4.2. Fixed Required Prepayments
    40  
 
         
4.3. Maximum Amount of Revolving Credit, etc
    41  
 
         
4.4. Asset Sales
    41  



--------------------------------------------------------------------------------



 



 

             
4.5. Designated Financing Debt
    42  
 
         
4.6. Voluntary Prepayments
    42  
 
         
4.7. Application of Payments
    43  
 
       
5. Conditions to Extending Credit
    43  
 
         
5.1. Conditions to Effectiveness of Amendment and Restatement
    43  
 
         
5.2. Conditions to Each Extension of Credit
    44  
 
         
5.3. Conditions on Supplemental Facility Closing Dates
    44  
 
       
6. Guarantees
    45  
 
         
6.1. Guarantees of Credit Obligations
    45  
 
         
6.2. Continuing Obligation
    45  
 
         
6.3. Waivers with Respect to Credit Obligations
    46  
 
         
6.4. Lenders’ Power to Waive, etc
    47  
 
         
6.5. Information Regarding Obligors, etc
    48  
 
         
6.6. Certain Guarantor Representations
    48  
 
         
6.7. No Subrogation
    49  
 
         
6.8. Subordination
    49  
 
         
6.9. Contribution Among Guarantors
    49  
 
         
6.10. Future Subsidiaries; Further Assurances
    49  
 
         
6.11. Release of Guarantor
    50  
 
       
7. General Covenants
    50  
 
         
7.1. Taxes and Other Charges; Accounts Payable
    50  
 
         
7.2. Conduct of Business, etc
    50  
 
         
7.3. Insurance
    51  
 
         
7.4. Financial Statements and Reports
    51  
 
         
7.5. Certain Financial Tests
    54  



--------------------------------------------------------------------------------



 



 

             
7.6. Indebtedness
    55  
 
         
7.7. Guarantees; Letters of Credit
    56  
 
         
7.8. Liens
    56  
 
         
7.9. Investments and Acquisitions
    58  
 
         
7.10. Distributions
    59  
 
         
7.11. Merger, Consolidation and Dispositions of Assets
    61  
 
         
7.12. Issuance of Stock by Subsidiaries; Subsidiary Distributions
    62  
 
         
7.13. ERISA, etc
    62  
 
         
7.14. Transactions with Affiliates
    62  
 
         
7.15. Interest Rate Protection
    63  
 
         
7.16. Compliance with Environmental Laws. Each of the Restricted Companies will:
    63  
 
         
7.17. No Outside Management Fees
    63  
 
         
7.18. Derivative Contracts
    64  
 
         
7.19. Negative Pledge Clauses
    64  
 
       
8. Representations and Warranties
    64  
 
         
8.1. Organization and Business
    64  
 
         
8.2. Financial Statements and Other Information; Material Agreements
    65  
 
         
8.3. Changes in Condition
    65  
 
         
8.4. Title to Assets
    65  
 
         
8.5. Licenses, etc
    66  
 
         
8.6. Litigation
    66  
 
         
8.7. Tax Returns
    66  
 
         
8.8. Authorization and Enforceability
    67  
 
         
8.9. No Legal Obstacle to Agreements
    67  
 
         
8.10. Defaults
    67  



--------------------------------------------------------------------------------



 



 

             
8.11. Certain Business Representations
    67  
 
         
8.12. Environmental Regulations
    68  
 
         
8.13. Pension Plans
    69  
 
         
8.14. Government Regulation; Margin Stock
    69  
 
         
8.15. Disclosure
    69  
 
       
9. Defaults
    69  
 
         
9.1. Events of Default
    69  
 
         
9.2. Certain Actions Following an Event of Default
    72  
 
         
9.3. Annulment of Defaults
    73  
 
         
9.4. Waivers
    73  
 
       
10. Expenses; Indemnity
    74  
 
         
10.1. Expenses
    74  
 
         
10.2. General Indemnity
    75  
 
       
11. Operations
    75  
 
         
11.1. Interests in Credits
    75  
 
         
11.2. Agents’ Authority to Act, etc
    75  
 
         
11.3. Borrower to Pay Agent, etc
    75  
 
         
11.4. Lender Operations for Advances, etc
    76  
 
         
11.5. Sharing of Payments, etc
    77  
 
         
11.6. Agent’s Resignation or Removal
    77  
 
         
11.7. Concerning the Agents
    77  
 
         
11.8. Rights as a Lender
    79  
 
         
11.9. Independent Credit Decision
    79  
 
         
11.10. Indemnification
    79  
 
       
12. Successors and Assigns; Lender Assignments and Participations
    80  



--------------------------------------------------------------------------------



 



 

             
12.1. Assignments by Lenders
    80  
 
         
12.2. Credit Participants
    82  
 
         
12.3. Replacement of Lender
    83  
 
       
13. Confidentiality
    83  
 
       
14. Foreign Lenders
    84  
 
       
15. Notices
    84  
 
       
16. Limited Recourse Against Partners
    85  
 
       
17. Amendments, Consents, Waivers, etc
    85  
 
         
17.1. Lender Consents for Amendments
    85  
 
         
17.2. Course of Dealing; No Implied Waivers
    87  
 
       
18. General Provisions
    87  
 
         
18.1. Defeasance
    87  
 
         
18.2. No Strict Construction
    87  
 
         
18.3. Certain Obligor Acknowledgments
    87  
 
         
18.4. Venue; Service of Process; Certain Waivers
    87  
 
         
18.5. WAIVER OF JURY TRIAL
    88  
 
         
18.6. Interpretation; Governing Law; etc
    88  
 
         
18.7. Pledge and Subordination Agreement
    89  



--------------------------------------------------------------------------------



 



 

EXHIBITS

      Exhibit    

--------------------------------------------------------------------------------

    1-A   -Borrower, Restricted Companies and Guarantors       1-B   -Example of
Pro Rata Revolver Prepayment       1-C   -Form of Subordinated Note       2.1.3
  -Form of Revolving Note       2.2.2   -Form of Term Loan B Note       2.3.2  
-Form of Term Loan C Note       5.2.1   -Officer’s Certificate       7.6.10  
-Financing Debt, Certain Investments, etc.       7.14   -Affiliate Contractual
Obligations       8.1   -Holding Companies       8.2.2   -Material Agreements  
    11.1   -Commitments in respect of Revolving Loan/New Restatement Revolving
Loan       12.1.1   -Assignment and Acceptance



--------------------------------------------------------------------------------



 



 

                  This Agreement, dated as of June 30, 1998, as amended and
restated as of November 12, 1999, as further amended and restated as of
September 26, 2001, is among Falcon Cable Communications, LLC, a Delaware
limited liability company (the “Borrower”), the Guarantors (as defined below)
parties hereto, the Lenders (as defined below) parties hereto, Bank of America,
N.A. and Fleet National Bank, as Documentation Agents, J.P. Morgan Securities
Inc., as Syndication Agent, and Toronto Dominion (Texas), Inc., as
Administrative Agent.

                  Recitals: The parties hereto have agreed to amend and restate
the Credit Agreement, dated as of June 30, 1998, as amended and restated as of
November 12, 1999 (the “Existing Credit Agreement”), among the Borrower and the
other parties named therein, as provided in this Agreement, which Agreement
shall become effective upon the satisfaction of the conditions precedent set
forth in Section 5.1 hereof. It is the intent of the parties hereto that this
Agreement not constitute a novation of the obligations and liabilities existing
under the Existing Credit Agreement or evidence repayment of any of such
obligations and liabilities and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations of the
Borrower outstanding thereunder.

                  The parties hereto hereby agree that on the Second Restatement
Effective Date (as defined below) the Existing Credit Agreement shall be amended
and restated in its entirety as follows:

                  1. Definitions; Certain Rules of Construction

                  Certain capitalized terms are used in this Agreement and in
the other Credit Documents with the specific meanings defined below in this
Section 1. Except as otherwise explicitly specified to the contrary, (a) the
capitalized term “Section” refers to sections of this Agreement, (b) the
capitalized term “Exhibit” refers to exhibits to this Agreement, (c) references
to a particular Section include all subsections thereof, (d) the word
“including” shall be construed as “including without limitation”, (e) accounting
terms not otherwise defined herein shall have the meaning provided under GAAP,
(f) references to a particular statute or regulation include all rules and
regulations thereunder and any successor statute, regulation or rules, in each
case as from time to time in effect, (g) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement and the other Credit Documents, (h) references to “Dollars” or
“$” mean United States Funds and (i) references to the “date hereof” mean
June 30, 1998. In addition, the Administrative Agent is authorized to insert in
the definitive execution copy of this Agreement the respective dollar amounts of
the scheduled reductions of the Maximum Amount of Revolving Credit and the
Maximum Amount of New Restatement Revolving Credit pursuant to Sections 2.1.1
and 2.5.1 based on the aggregate amount thereof as of the Second Restatement
Effective Date and the respective scheduled percentage reductions set forth in
said Sections, together with a final version of Exhibit 11.1. Notwithstanding
anything to the contrary in this Agreement, the Borrower and no more than one
Revolving Lender may agree that such Revolving Lender shall convert its
Commitment in respect of the Revolving Loan into a Commitment in respect of the
New Restatement Revolving Loan (not to exceed $20,000,000) at any time during
the period from the Second Restatement Effective Date to the date that is
10 days thereafter. Any such conversion shall be deemed to be effective as of
the Second Restatement Effective Date.

                  “Accumulated Benefit Obligations” means the actuarial present
value of the accumulated benefit obligations under any Plan, calculated in a
manner consistent with Statement No. 87 of the Financial Accounting Standards
Board.

                  “Administrative Agent” means Toronto Dominion in its capacity
as administrative agent for the Lenders hereunder, as well as its successors and
assigns in such capacity pursuant to Section 11.6.

                  “Affected Lender” is defined in Section 12.3.



--------------------------------------------------------------------------------



 



2

                  “Affiliate” means, with respect to any Restricted Company (or
any other specified Person, including a Lender), any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Restricted Company (or other specified Person) or, in the case of any
Lender which is an investment fund, the investment advisor thereof and any
investment fund having the same investment advisor, and shall include (a) any
officer (having a title of senior vice president or equal or greater seniority)
or director or general partner of such Restricted Company (or other specified
Person) and (b) any Person of which the Restricted Company (or other specified
Person) or any Affiliate (as defined in clause (a) above) of such Restricted
Company (or other specified Person) shall, directly or indirectly, beneficially
own either (i) at least 15% of the outstanding Equity Interests having the
general power to vote or (ii) at least 15% of all Equity Interests.

                  “Agent” means each of the Documentation Agents, the
Syndication Agent and the Administrative Agent.

                  “Aggregate Percentage Interests” means, at any date, the sum
of the dollar amounts represented by the Percentage Interests in each of the
Revolving Loan, New Restatement Revolving Loan, Term Loan B, Term Loan C and
Supplemental Loan.

                  “Agreement” means this Agreement as from time to time in
effect.

                  “Annualized Asset Cash Flow Amount” means, with respect to any
disposition of assets, an amount equal to the portion of Consolidated Operating
Cash Flow for the most recent fiscal quarter as to which financial statements
have been delivered pursuant to Section 7.4.1 or 7.4.2 which was contributed by
such assets multiplied by four.

                  “Applicable Margin” means, on any date, the percentage in the
table below for the applicable portion of the Revolving Loan, New Restatement
Revolving Loan, Supplemental Restatement Revolving Loan, Term Loan B or Term
Loan C, as the case may be, set opposite the applicable Reference Leverage
Ratio.

Revolving Loan

                  Reference Leverage Ratio   Base Rate   Eurodollar Pricing
Option

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Greater than or equal to 5.50
    1.000 %     2.000 %
Greater than or equal to 5.00 but less than 5.50
    0.750 %     1.750 %
Greater than or equal to 4.50 but less than 5.00
    0.500 %     1.500 %
Greater than or equal to 4.00 but less than 4.50
    0.250 %     1.250 %
Less than 4.00
    0.000 %     1.000 %

New Restatement Revolving Loan/Supplemental Restatement Revolving Loan

                  Reference Leverage Ratio   Base Rate   Eurodollar Pricing
Option

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Greater than or equal to 5.50
    1.250 %     2.250 %
Greater than or equal to 4.50 but less than 5.50
    1.000 %     2.000 %
Greater than or equal to 2.50 but less than 4.50
    0.750 %     1.750 %
Less than 2.50
    0.500 %     1.500 %



--------------------------------------------------------------------------------



 



3

Term Loan B

                  Reference Leverage Ratio   Base Rate   Eurodollar Pricing
Option

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Greater than or equal to 5.50
    1.250 %     2.250 %
Greater than or equal to 2.50 but less than 5.50
    1.000 %     2.000 %
Less than 2.50
    0.750 %     1.750 %

Term Loan C

                  Reference Leverage Ratio   Base Rate   Eurodollar Pricing
Option

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Greater than or equal to 5.50
    1.500 %     2.500 %
Less than 5.50
    1.250 %     2.250 %

                  Any adjustment in the Applicable Margin shall take effect on
the third Banking Day following the receipt by the Administrative Agent of the
financial statements required to be furnished by Section 7.4.1 or 7.4.2;
provided, however, that if for any reason the Restricted Companies shall not
have furnished the financial statements required by Section 7.4.1 or 7.4.2 for
any fiscal quarter by the time required by such Sections and the Administrative
Agent reasonably determines that the Applicable Margin indicated by the
Reference Leverage Ratio for such fiscal quarter would be increased from that
previously in effect, commencing on the date which is three Banking Days after
such financial statements were due until the third Banking Day following receipt
by the Administrative Agent of such financial statements, the Applicable Margin
shall be the Applicable Margin as so increased. In the case of the New
Restatement Revolving Loan, the Supplemental Restatement Revolving Loan and Term
Loan B, the Applicable Margin corresponding to a Reference Leverage Ratio of
less than 2.50 shall not be available until the Borrower has delivered financial
statements pursuant to Section 7.4.1 with respect to its fiscal year ending
December 31, 2001.

                  “Applicable Maturity Date” means (a) with respect to the
Revolving Loan, the Final Revolving Maturity Date, (b) with respect to Term Loan
B, the Final Term Loan B Maturity Date, (c) with respect to Term Loan C, the
Final Term Loan C Maturity Date, (d) with respect to the New Restatement
Revolving Loan, the Final New Restatement Revolving Maturity Date, (e) with
respect to the Supplemental Restatement Revolving Loan, the Final Supplemental
Restatement Revolving Maturity Date and (f) with respect to any other
Supplemental Loan, the final maturity date of the applicable portion of such
Supplemental Loan.

                  “Applicable Rate” means, at any date, the sum of:



       (a) (i) with respect to each portion of the Loan (including the
Supplemental Restatement Revolving Loan) subject to a Eurodollar Pricing Option,
the sum of the Applicable Margin plus the Eurodollar Rate with respect to such
Eurodollar Pricing Option;



--------------------------------------------------------------------------------



 



4



       (ii) with respect to each other portion of the Loan (including the
Supplemental Restatement Revolving Loan), the sum of the Applicable Margin plus
the Base Rate; and          (iii) with respect to any Supplemental Facility
(other than the Supplemental Restatement Revolving Facility), the rate per annum
agreed in writing by the Borrower and the Lenders extending such Supplemental
Facility in accordance with Section 2.4;          plus, (b) an additional 2%
beginning on the occurrence of an Event of Default and ending on the date such
Event of Default is no longer continuing.

                  “Asset Reinvestment Reserve Amount” is defined in
Section 4.4.3.

                  “Assignee” is defined in Section 12.1.1.

                  “Assignment and Acceptance” is defined in Section 12.1.1.

                  “Banking Day” means any day other than Saturday, Sunday or a
day on which banks in Houston, Texas or New York, New York are authorized or
required by law or other governmental action to close and, if such term is used
with reference to a Eurodollar Pricing Option, any day on which dealings are
effected in the Eurodollars in question by first-class banks in the inter-bank
Eurodollar markets in New York, New York and at the location of the applicable
Eurodollar Office.

                  “Bankruptcy Code” means Title 11 of the United States Code (or
any successor statute) and the rules and regulations thereunder, all as from
time to time in effect.

                  “Bankruptcy Default” means an Event of Default referred to in
Section 9.1.11.

                  “Base Rate” means, on any day, the greater of (a) the rate of
interest announced by the Administrative Agent at the Houston Office from time
to time as its corporate base rate (which may not be its lowest commercial
lending rate) or (b) the sum of 1/2% plus the Federal Funds Rate.

                  “Basic Eurodollar Rate” means, with respect to each day during
each Interest Period pertaining to a Loan subject to a Eurodollar Pricing
Option, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Page 3750 of the Telerate screen as of
11:00 A.M., London time, two Banking Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Page 3750 of the
Telerate screen (or otherwise on such screen), the “Basic Eurodollar Rate” shall
be determined by reference to such other comparable publicly available service
for displaying eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 10:00 A.M., Houston
time, two Banking Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein. Each
determination by the Administrative Agent of any Basic Eurodollar Rate pursuant
to the foregoing sentence shall, in the absence of manifest error, be
conclusive.

                  “Borrower” is defined in the preamble hereto.

                  “By-laws” means all written by-laws, rules, regulations and
all other documents relating to the management, governance or internal
regulation of any Person other than an individual, or interpretive of the
Charter of such Person, all as from time to time in effect.



--------------------------------------------------------------------------------



 



5

                  “Capital Expenditures” means, for any period, amounts added or
required to be added to the property, plant and equipment or other fixed assets
account on the Consolidated balance sheet of the Restricted Companies, prepared
in accordance with GAAP, in respect of (a) the acquisition, construction,
improvement or replacement of land, buildings, machinery, equipment, leaseholds
and any other real or personal property, (b) to the extent not included in
clause (a) above, materials, contract labor and direct labor relating thereto
(excluding amounts properly expensed as repairs and maintenance in accordance
with GAAP) and (c) software development costs to the extent not expensed in
accordance with GAAP; provided, however, that Capital Expenditures shall not
include the purchase price for the acquisition of another Person (or all or a
portion of the assets of another Person) as a going concern permitted by
Section 7.9; and provided, further, that Capital Expenditures shall not include
amounts funded with insurance proceeds received in respect of the loss of or
damage to property, plant, equipment or other fixed assets of the Restricted
Companies.

                  “Capitalized Lease” means any lease which is required to be
capitalized on the balance sheet of the lessee in accordance with GAAP,
including Statement Nos. 13 and 98 of the Financial Accounting Standards Board.

                  “Capitalized Lease Obligations” means the amount of the
liability reflecting the aggregate discounted amount of future payments under
all Capitalized Leases calculated in accordance with GAAP, including Statement
Nos. 13 and 98 of the Financial Accounting Standards Board.

                  “Cash Equivalents” means:



       (a) negotiable certificates of deposit, time deposits (including sweep
accounts), demand deposits and bankers’ acceptances issued by any Lender or any
United States financial institution having capital and surplus and undivided
profits aggregating at least $100,000,000 and rated at least Prime-2 by Moody’s
Investors Service, Inc. or A-2 by Standard & Poor’s Ratings Services;    
     (b) short-term corporate obligations rated at least Prime-2 by Moody’s
Investors Service, Inc. or A-2 by Standard & Poor’s Ratings Services, or issued
by any Lender;          (c) any direct obligation of the United States of
America or any agency or instrumentality thereof, or of any state or
municipality thereof, (i) which has a remaining maturity at the time of purchase
of not more than one year or (ii) which is subject to a repurchase agreement
with any Lender (or any other financial institution referred to in clause
(a) above) exercisable within one year from the time of purchase and
(iii) which, in the case of obligations of any state or municipality, is rated
Aa2 or better by Moody’s Investors Service, Inc.;          (d) any mutual fund
or other pooled investment vehicle rated Aa2 or better by Moody’s Investors
Service, Inc. which invests principally in obligations described above; and    
     (e) in an amount not to exceed $5,000,000, deposits in overnight sweep
accounts offered by a bank described in clause (a) above.

                  “CERCLA” means the federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980.

                  “CERCLIS” means the federal Comprehensive Environmental
Response Compensation Liability Information System List (or any successor
document) promulgated under CERCLA.



--------------------------------------------------------------------------------



 



6

                  “Charter” means the articles of organization, certificate of
incorporation, statute, constitution, joint venture agreement, partnership
agreement, limited liability company operating agreement, trust indenture or
other charter document of any Person other than an individual, each as from time
to time in effect.

                  “Charter Communications VII” means Charter Communications VII,
LLC, a Delaware limited liability company, and any successor corporation,
partnership, limited liability company or other entity that would not create an
Event of Default immediately as a result of such succession and that enters into
assumption agreements with respect to the Pledge and Subordination Agreement and
the other Credit Documents to which Charter Communications VII is a party
reasonably satisfactory to such successor and the Administrative Agent in all
respects.

                  “Charter Communications VII Debt” means any Indebtedness of
Charter Communications VII.

                  “Charter Group” means the collective reference to Charter
Communications, Inc., Charter Communications Holding Company, LLC, the Borrower
and its Subsidiaries, together with any member of the Paul Allen Group or any
Affiliate of any such member that, in each case, directly or indirectly owns
Equity Interests (determined on the basis of economic interests) in the Borrower
or any of its Subsidiaries. Notwithstanding the foregoing, no individual and no
entity organized for estate planning purposes shall be deemed to be a member of
the Charter Group.

                  “Closing Date” means the Initial Closing Date and each
subsequent date on which any extension of credit is made pursuant to
Section 2.1, or 2.4 or 2.5.

                  “Code” means, collectively, the federal Internal Revenue Code
of 1986 (or any successor statute) and the rules and regulations thereunder.

                  “Commitment” means, with respect to any Lender, such Lender’s
Percentage Interest in the obligations to extend the credits contemplated by the
Credit Documents.

                  “Commitment Notice” is defined in Section 2.4.1.

                  “Commonly Controlled Entity” means an entity, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group that includes the Borrower and
that is treated as a single employer under Section 414 of the Code.

                  “Communications Act” means the federal Communications Act of
1934, the federal Cable Television Consumer Protection and Competition Act of
1992 and the federal Telecommunications Act of 1996.

                  “Computation Covenants” means Sections 7.5, 7.6.6, 7.6.7,
7.6.14, 7.6.15, 7.6.16, 7.7.3, 7.9.7, 7.9.8, 7.9.9, 7.9.11, 7.10.3, 7.10.7,
7.10.8, 7.11.3, 7.11.5, 7.11.7 and 7.17.

                  “Consolidated” and “Consolidating”, when used with reference
to any term, mean that term as applied to the accounts of the Restricted
Companies (or other specified Person) and all of their respective Subsidiaries
(or other specified group of Persons), or such of their respective Subsidiaries
as may be specified, consolidated or combined or consolidating or combining, as
the case may be, in accordance with GAAP and with appropriate deductions for
minority interests in Subsidiaries, as required by GAAP; provided, however, that
in no event shall the Excluded Companies be included in the



--------------------------------------------------------------------------------



 



7

Consolidated financial statements of the Restricted Companies for purposes of
compliance with Section 7 (other than Section 7.4) or for purposes of
determining the Applicable Margin and the related definitions.

                  “Consolidated Annualized Operating Cash Flow” means the
product of Consolidated Operating Cash Flow multiplied by four.

                  “Consolidated Cash Interest Expense” means, for any period,
the aggregate amount of interest, including payments in the nature of interest
under Capitalized Leases and net payments under Interest Rate Protection
Agreements, accrued by the Restricted Companies on Consolidated Total Debt and
Interest Rate Protection Agreements (whether such interest is reflected as an
item of expense or capitalized) in accordance with GAAP on a Consolidated basis;
provided, however, that Consolidated Cash Interest Expense shall include
commitment fees and other Lender fees included in interest expense in accordance
with GAAP and Distributions to any Qualified Parent Company or Charter
Communications VII described in Section 7.10.3 on account of interest on
Indebtedness incurred by any Qualified Parent Company or Charter Communications
VII, as the case may be, but shall not include PIK Interest Payments.

                  “Consolidated Excess Cash Flow” means, for any period,
Consolidated Operating Cash Flow minus Consolidated Total Fixed Charges.

                  “Consolidated Interest Coverage Ratio” means, for any fiscal
quarter of the Restricted Companies, a ratio, expressed as a percentage, equal
to Consolidated Operating Cash Flow for the three-month period ending on the
last day of such fiscal quarter divided by Consolidated Cash Interest Expense
for such three-month period.

                  “Consolidated Net Income” means, for any period, the net
income (or loss) of the Restricted Companies determined in accordance with GAAP
on a Consolidated basis (giving pro forma effect to the results of operations
for such period of any Person or other business acquired through purchase or
exchange by the Restricted Companies in accordance with Section 7.9 during such
period, but not giving effect to the results of operations for such period
contributed by any System or other assets sold by the Restricted Companies
during such period); provided, however, that Consolidated Net Income shall not
include:



       (a) the income (or loss) of any Person (other than a Restricted Company
or a Subsidiary of a Restricted Company) in which any Restricted Company has an
ownership interest; provided, however, that Consolidated Net Income shall
include amounts in respect of the income of such Person when actually received
in cash by the Restricted Companies in the form of dividends or similar
Distributions (except as otherwise provided in Section 7.6.15);          (b) all
amounts included in computing such net income (or loss) in respect of the
write-up of any asset or the retirement of any Indebtedness at less than face
value after December 31, 1997;          (c) the effect of extraordinary and
nonrecurring items of gain, income, loss or expense, including in any event the
following items: (i) litigation and tax judgments and settlements of up to an
aggregate of $2,500,000 (or such larger amount as may be approved by the
Specified Agents, whose approval shall not be unreasonably withheld) during any
fiscal year of the Restricted Companies and (ii) payments of up to an aggregate
of $5,000,000 (or such larger amount as may be approved by the Specified Agents)
during any fiscal quarter of the Restricted Companies in respect of: franchise
taxes relating to prior periods; payments, refunds or credits in



--------------------------------------------------------------------------------



 



8



  respect of customer late fees relating to prior periods; other similar items
relating to prior periods; and acquisition deposits that are forfeited during
such period;          (d) the income of any Subsidiary (other than a Restricted
Company) to the extent the payment of such income in the form of a Distribution
or repayment of Indebtedness to any Restricted Company is not permitted, whether
on account of any Charter or By-law restriction, any agreement, instrument, deed
or lease or any law, statute, judgment, decree or governmental order, rule or
regulation applicable to such Subsidiary or otherwise; and          (e) any
after-tax gains or losses attributable to returned surplus assets of any Plan.

                  For purposes of computing Consolidated Net Income for any
fiscal quarter, to the extent such items have not previously been accrued or
allocated to a prior period, (i) payments of insurance deductible amounts and
discretionary employee or management bonuses shall be allocated one fourth to
the fiscal quarter in which payment is made and one fourth to each of the next
three fiscal quarters and (ii) Consolidated Net Income shall include 100% of the
income of each Restricted Company, notwithstanding that such Restricted Company
may not be a Wholly Owned Subsidiary of the Borrower and that, as a result
thereof, GAAP would otherwise require a portion of such Restricted Company’s
income from Consolidated Net Income to be deducted on account of minority
interests in such Restricted Company.

                  “Consolidated Operating Cash Flow” means, for any three-month
period, the total of:



       (a) Consolidated Net Income



       plus (b) all amounts deducted in computing such Consolidated Net Income
in respect of:



       (i) depreciation, amortization and other charges that are not expected to
be paid in cash;          (ii) interest on Financing Debt (including payments in
the nature of interest under Capitalized Leases) and net payments in the nature
of interest under Interest Rate Protection Agreements;          (iii) federal,
state and local taxes based upon or measured by income;          (iv) other
non-cash charges; and          (v) any reasonable costs incurred or expensed in
connection with an acquisition or disposition permitted by Sections 7.9 or 7.11.



       minus (c) to the extent Consolidated Net Income has not already been
reduced thereby, payments of a type described in Section 7.17 (in respect of
management fees and expenses), whether or not permitted thereby.

                  “Consolidated Pro Forma Debt Service” means, for any period,
the sum of the following items, projected to be accrued by the Restricted
Companies:



       (a) Consolidated Cash Interest Expense,



       plus (b) the aggregate amount of all mandatory scheduled payments
(excluding the final scheduled principal payment on each Term Loan) and
mandatory prepayments of revolving loans



--------------------------------------------------------------------------------



 



9



  as a result of mandatory reductions in revolving credit availability, all with
respect to Financing Debt of the Restricted Companies in accordance with GAAP on
a Consolidated basis, including payments in the nature of principal under
Capitalized Leases, but in no event including contingent prepayments required by
Sections 4.3, 4.4 or 4.5 or voluntary payments contemplated by Section 4.6.

For purposes of computing Consolidated Pro Forma Debt Service:



       (i) the amount of Financing Debt outstanding on the first day of such
period shall be assumed to remain outstanding during the entire period, except
to the extent required to be reduced by mandatory scheduled payments, mandatory
payments on the Revolving Loan and other items described in paragraph (b) above;
and



       (ii) where interest varies with a floating rate, the rate in effect on
the first day of such period will be assumed to remain constant during the
entire period (giving effect to any applicable Interest Rate Protection
Agreements).

                  “Consolidated Revenues” means, for any period:



       (a) the net operating revenues (after reductions for discounts) of the
Restricted Companies determined in accordance with GAAP on a Consolidated basis;



       minus (b) any proceeds included in such net operating revenues from the
sale, refinancing, condemnation or destruction of any Systems;



       minus (c) actual bad debt expense to the extent not already deducted in
computing such net operating revenues.

                  “Consolidated Total Debt” means, at any date, the principal
amount of all Financing Debt of the Restricted Companies on a Consolidated basis
minus the lesser of (a) cash and Cash Equivalents of the Restricted Companies on
a Consolidated basis in accordance with GAAP or (b) $5,000,000.

                  “Consolidated Total Fixed Charges” means, for any period, the
sum of:



       (a) Consolidated Cash Interest Expense;



       plus,(b) the aggregate amount of all mandatory scheduled payments and
mandatory prepayments of revolving loans as a result of mandatory reductions in
revolving credit availability, all with respect to Financing Debt of the
Restricted Companies in accordance with GAAP on a Consolidated basis, including
payments in the nature of principal under Capitalized Leases, but in no event
including contingent prepayments required by Sections 4.4 or 4.5 or voluntary
prepayments contemplated by Section 4.6;



       plus,(c) Capital Expenditures;



       plus, (d) federal, state and local taxes based upon or measured by income
actually paid by any Restricted Company, other than taxes with respect to
extraordinary and nonrecurring gains;



--------------------------------------------------------------------------------



 



10



       plus, (e) Distributions by the Restricted Companies to their partners or
members that are not Restricted Companies of a type described in Section 7.10.5
(in respect of taxes), whether or not permitted thereby;



       plus, (f) to the extent not included in the foregoing clauses,
Distributions by the Restricted Companies to any Qualified Parent Company or
Charter Communications VII of a type described in Section 7.10.3 (for debt
service), whether or not permitted thereby.

                  “Copyright Act” is defined in Section 8.5.2.

                  “Credit Document” means:



       (a) this Agreement, the Notes, the Pledge and Subordination Agreement,
any fee agreement with the Administrative Agent entered into by the Borrower on
or after the First Restatement Effective Date, each Interest Rate Protection
Agreement provided by a Lender (or an Affiliate of a Lender) to any Restricted
Company and the documentation governing any Lender Letter of Credit, each as
from time to time in effect; and



       (b) any other present or future agreement or instrument from time to time
entered into among any Restricted Company or (so long as any Restricted Company
is also party thereto) any Affiliate of any of them, on one hand, and either the
Administrative Agent or all the Lenders, on the other hand, relating to,
amending or modifying this Agreement or any other Credit Document referred to
above or which is stated to be a Credit Document, each as from time to time in
effect.

                  “Credit Obligation” means all present and future liabilities,
obligations and Indebtedness of any Restricted Company or any of their
Affiliates party to a Credit Document owing to any Lender (or, in the case of
Interest Rate Protection Agreements or Lender Letters of Credit, any Affiliate
of a Lender) under or in connection with this Agreement, any other Credit
Document or any Lender Letter of Credit, including obligations in respect of
principal, interest, commitment fees, payment and reimbursement obligations
under Interest Rate Protection Agreements and Lender Letters of Credit, amounts
provided for in Sections 3.2.4, 3.4, 3.5, 3.6 and 10 and other fees, charges,
indemnities and expenses from time to time owing hereunder or under any other
Credit Document or any Lender Letter of Credit (all whether accruing before or
after a Bankruptcy Default and whether or not allowed in a bankruptcy
proceeding).

                  “Credit Participant” is defined in Section 12.2.

                  “Credit Security” means all assets from time to time hereafter
subjected to a security interest, mortgage or charge (or intended or required so
to be subjected pursuant to the Pledge and Subordination Agreement or any other
Credit Document) to secure the payment or performance of any of the Credit
Obligations.

                  “Default” means any Event of Default and any event or
condition which with the passage of time or giving of notice, or both, would
become an Event of Default.

                  “Delinquency Period” is defined in Section 11.4.3.

                  “Delinquent Lender” is defined in Section 11.4.3.

                  “Delinquent Payment” is defined in Section 11.4.3.



--------------------------------------------------------------------------------



 



11

                  “Designated Financing Debt” means Financing Debt incurred by a
Restricted Company after the Second Restatement Effective Date other than
Financing Debt permitted by Sections 7.6.1 (the Credit Obligations), 7.6.7
(purchase money Indebtedness and Capitalized Leases), 7.6.9 (intercompany
Indebtedness), 7.6.10 (existing Indebtedness), 7.6.14 (Specified Long-Term
Indebtedness), 7.6.15 (assumed Indebtedness) and 7.6.16 (other Indebtedness).

                  “Distribution” means, with respect to any Restricted Company
(or other specified Person):



       (a) the binding declaration or payment of any dividend or distribution,
including dividends payable in Equity Interests of any Restricted Company, on or
in respect of any Equity Interests of any Restricted Company;



       (b) the purchase, redemption or other retirement by any Restricted
Company of any Equity Interests of any Holding Company (or of options, warrants
or other rights for the purchase of such Equity Interests), directly, indirectly
through a Subsidiary or otherwise;



       (c) any other distribution on or in respect of any Equity Interest in any
Restricted Company;



       (d) any payment by any Restricted Company of principal or interest with
respect to, or any purchase, redemption or defeasance by any Restricted Company
of, any Specified Long-Term Indebtedness (other than (i) the payment of
scheduled interest payments required to be made in cash, (ii) the prepayment of
any Specified Long-Term Indebtedness with the proceeds of other Specified
Long-Term Indebtedness, so long as such new Indebtedness has terms no less
favorable to the interests of the Borrower and the Lenders than those applicable
to the Indebtedness being refinanced, and (iii) the prepayment of Specified
Subordinated Debt with the proceeds of other Specified Long-Term Indebtedness or
of the Loan); and



       (e) any payment (including amounts accrued and payable for management
fees and reimbursement of expenses), loan or advance by any Restricted Company
to, or any other Investment by any Restricted Company in, the holder of any
Equity Interest in any Holding Company or any Affiliate of such holder;

provided, however, that the term “Distribution” shall not include payments in
the ordinary course of business in respect of (i) reasonable compensation paid
to employees, officers and directors, (ii) advances to employees for travel
expenses, drawing accounts and similar expenditures, (iii) rent paid to or
accounts payable for services rendered or goods sold by non-Affiliates or (iv)
intercompany accounts payable and real property leases to non-Affiliates. It is
understood that any Distribution permitted by this Agreement to be made to any
Qualified Parent Company may be made through Charter Communications VII.

                  “Documentation Agents” means each of Bank of America, N.A. and
Fleet National Bank in its capacity as Documentation Agent for the Lenders
hereunder, as well as its successors and assigns in such capacity pursuant to
Section 11.6.

                  “Environmental Laws” means all applicable federal, state or
local statutes, laws, ordinances, codes, rules, regulations and guidelines
having the force of law (including consent decrees and administrative orders)
relating to public health and safety and protection of the environment.

                  “Equity Interests” means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all classes of membership interests in a



--------------------------------------------------------------------------------



 



12

limited liability company, any and all classes of partnership interests in a
partnership and any and all other equivalent ownership interests in a Person,
and any and all warrants, rights or options to purchase any of the foregoing.

                  “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.

                  “Eurodollar Pricing Options” means the options granted
pursuant to Section 3.2.1 to have the interest on any portion of the Loan
computed on the basis of a Eurodollar Rate.

                  “Eurodollars” means, with respect to any Lender, deposits of
United States Funds in a non-United States office or an international banking
facility of such Lender.

                  “Eurodollar Office” means such office of any Lender as such
Lender may from time to time select in connection with Loans made in
Eurodollars.

                  “Eurodollar Rate” for any Interest Period means the rate,
rounded to the nearest 1/100%, obtained by dividing (a) the Basic Eurodollar
Rate for such Eurodollar Interest Period by (b) an amount equal to 1 minus the
Eurodollar Reserve Rate; provided, however, that if at any time during such
Interest Period the Eurodollar Reserve Rate applicable to any outstanding
Eurodollar Pricing Option changes, the Eurodollar Rate for such Interest Period
shall automatically be adjusted to reflect such change, effective as of the date
of such change.

                  “Eurodollar Reserve Rate” means the stated maximum rate
(expressed as a decimal) of all reserves (including any basic, supplemental,
marginal or emergency reserve or any reserve asset), if any, as from time to
time in effect, required by any Legal Requirement to be maintained by any Lender
against (a) “Eurocurrency liabilities” as specified in Regulation D of the Board
of Governors of the Federal Reserve System (or any successor regulation),
(b) any other category of liabilities that includes Eurodollar deposits by
reference to which the interest rate on portions of the Loan covered by
Eurodollar Pricing Options is determined, (c) the principal amount of or
interest on any portion of the Loan covered by a Eurodollar Pricing Option or
(d) any other category of extensions of credit, or other assets, that includes
loans covered by a Eurodollar Pricing Option.

                  “Event of Default” is defined in Section 9.1.

                  “Exchange Act” means the federal Securities Exchange Act of
1934.

                  “Excluded Companies” means Falcon Lake Las Vegas Cablevision,
L.P., a Delaware limited partnership, Falcon/Capital Cable, a Delaware general
partnership, Falcon/Capital Cable Partners, L.P., a Delaware limited
partnership, Wilcat Transmission Company, Inc., a Delaware corporation, SFC
Transmissions, a California joint venture, and 212 Seventh Street, Inc., a
Missouri corporation, Bend Cable Communications, LLC, Central Oregon Cable
Advertising, LLC and any other Subsidiary (including a Subsidiary that is a
Permitted Joint Venture) of a Restricted Company that at the time of
determination shall be designated as an Excluded Company by written notice of
such Restricted Company to the Administrative Agent. The Borrower may designate
any Subsidiary of the Restricted Companies (including any newly acquired or
newly organized Subsidiary of the Restricted Companies) to be an Excluded
Company by written notice to the Administrative Agent, provided the acquisition
or organization of such Subsidiary would be permitted under Section 7.9. The
Borrower may designate any Excluded Company to be a Restricted Company by
written notice to the Administrative Agent, provided that no Default shall occur
and be continuing or shall result as a consequence thereof.



--------------------------------------------------------------------------------



 



13

                  “Excluded Swap Excess Amount” means any Swap Excess Amount
determined pursuant to one or more Permitted Asset Swaps consummated after the
First Restatement Effective Date until the aggregate Swap Excess Percentages
equal 15%. For the purposes of this definition, the “Swap Excess Percentage”
with respect to any Permitted Asset Swap that results in a Swap Excess Amount
shall equal the quotient (expressed as a percentage) of such Swap Excess Amount
divided by Consolidated Annualized Operating Cash Flow as shown in the most
recently submitted compliance computations pursuant to Section 7.4.2(b).

                  “FCC” means the Federal Communications Commission and any
successor governmental agency.

                  “FCC License” means any broadcasting, community antenna
television or relay systems, each station, business radio, microwave and other
license issued by the FCC under the Communications Act.

                  “Federal Funds Rate” means, for any day, (a) the rate equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as such
weighted average is published for such day (or, if such day is not a Banking
Day, for the immediately preceding Banking Day) by the Federal Reserve Bank of
New York or (b) if such rate is not so published for such Banking Day, as
determined by the Administrative Agent using any reasonable means of
determination. Each determination by the Administrative Agent of the Federal
Funds Rate shall, in the absence of manifest error, be conclusive.

                  “Final New Restatement Revolving Maturity Date” means June 29,
2007.

                  “Final Revolving Maturity Date” means December 29, 2006.

                  “Final Supplemental Restatement Revolving Maturity Date” means
December 31, 2007.

                  “Final Term Loan B Maturity Date” means June 29, 2007.

                  “Final Term Loan C Maturity Date” means December 31, 2007.

                  “Financial Officer” means in the case of any specified Person,
the chief financial officer, treasurer, corporate controller or vice president
whose primary responsibility is for the financial affairs of such Person, and
whose incumbency and signatures will have been certified to the Administrative
Agent by an appropriate attesting officer prior to or contemporaneously with the
delivery of any certificates delivered to the Administrative Agent hereunder.

                  “Financing Debt” means:



       (a) Indebtedness in respect of borrowed money;          (b) Indebtedness
evidenced by notes, debentures or similar instruments;          (c) Indebtedness
in respect of Capitalized Leases;          (d) Indebtedness in respect of the
deferred purchase price of assets (other than normal trade accounts payable that
are not overdue beyond customary practice); and



--------------------------------------------------------------------------------



 



14



       (e) Indebtedness in respect of mandatory redemption, repurchase or
dividend rights on Equity Interests.

                  “First Restatement Effective Date” means November 12, 1999.

                  “Franchise” means any franchise, permit, license or other
authorization granted by any governmental unit or authority that authorizes the
construction and operation of a System.

                  “GAAP” means generally accepted accounting principles, as
defined by the United States Financial Accounting Standards Board, as from time
to time in effect; provided, however, that (a) for purposes of compliance with
Section 7 (other than Section 7.4) and the related definitions, “GAAP” means
such principles as in effect on December 31, 2000 as applied by the Restricted
Companies in the preparation of the December 31, 2000 financial statements
referred to in Section 8.2.1, and consistently followed, without giving effect
to any subsequent changes thereto and (b) in the event of a change in generally
accepted accounting principles after such date, either the Borrower or the
Required Lenders may request a change in the definition of “GAAP”, in which case
the parties hereto shall negotiate in good faith with respect to an amendment of
this Agreement implementing such change.

                  “Guarantee” means, with respect to any Restricted Company (or
other specified Person):



       (a) any guarantee by the Restricted Company of the payment or performance
of, or any contingent obligation by the Restricted Company in respect of, any
Financing Debt of any other Person;



       (b) any other arrangement whereby credit is extended to a Person on the
basis of any promise or undertaking of the Restricted Company (including any
“comfort letter” or “keep well agreement” written by the Restricted Company to a
creditor or prospective creditor of such Person) to (i) pay the Financing Debt
of such Person, (ii) purchase an obligation owed by such Person, (iii) pay for
the purchase or lease of assets or services regardless of the actual delivery
thereof or (iv) maintain the capital, working capital, solvency or general
financial condition of such Person, in each case whether or not such arrangement
is disclosed in the balance sheet of the Restricted Company or referred to in a
footnote thereto;



       (c) any liability of the Restricted Company as a general partner of a
partnership in respect of Financing Debt of such partnership;



       (d) any liability of the Restricted Company as a joint venturer of a
joint venture in respect of Financing Debt of such joint venture; and



       (e) reimbursement obligations with respect to letters of credit, surety
bonds and other financial guarantees;

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee and the amount of Indebtedness resulting from such Guarantee shall be
the amount which should be carried on the balance sheet of the obligor whose
obligations were guaranteed in respect of such obligations, determined in
accordance with GAAP.

                  “Guarantor” means Charter Communications VII, each Restricted
Company and each Subsidiary of a Restricted Company that is party hereto and is
not either the Borrower or an Excluded Company. Exhibit 1-A lists the Guarantors
as of the Second Restatement Effective Date. It is understood that no Minority
Interest HoldCo in its capacity as such shall be a Guarantor.



--------------------------------------------------------------------------------



 



15

                  “Hazardous Material” means, collectively, any pollutant, toxic
or hazardous material or waste, including any “hazardous substance” or
“pollutant” or “contaminant” as defined in section 101(14) of CERCLA or any
similar state or local statute or regulation or regulated as toxic or hazardous
under the Resource Conservation and Recovery Act or any similar state or local
statute or regulation, and the rules and regulations thereunder, as from time to
time in effect.

                  “Holding Companies” means any Minority Interest HoldCo,
Charter Communications VII and the Restricted Companies.

                  “Houston Office” means the principal banking office of the
Administrative Agent in Houston, Texas.

                  “Indebtedness” means all obligations, contingent or otherwise,
which in accordance with GAAP are required to be classified upon the balance
sheet of any Restricted Company (or other specified Person) as liabilities, but
in any event including:



       (a) indebtedness in respect of borrowed money;



       (b) indebtedness evidenced by notes, debentures or similar instruments;



       (c) Capitalized Lease Obligations;



       (d) the deferred purchase price of assets (including trade accounts
payable);



       (e) mandatory redemption, repurchase or dividend obligations with respect
to Equity Interests;



       (f) unfunded pension fund obligations and liabilities;



       (g) all Guarantees and endorsements in respect of Indebtedness of others;
and



       (h) liabilities secured by any Lien existing on property owned or
acquired by any Restricted Company, whether or not the liability secured thereby
shall have been assumed; provided, however, that, to the extent that a liability
secured by a Lien on such property is otherwise nonrecourse to the Restricted
Company, the amount of Indebtedness in respect of such liability shall be the
lesser of the fair market value of such property or the amount of such
liability.

                  “Indemnified Party” is defined in Section 10.2.

                  “Initial Closing Date” means the first Closing Date hereunder,
which date was June 30, 1998.

                  “Insolvency” means, with respect to any Multiemployer Plan,
the condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

                  “Insolvent” means the condition of Insolvency.

                  “Interest Period” means any period, selected as provided in
Section 3.2.1, of one, two, three and six months (or any longer period to which
all the Lenders have given their consent to the Administrative Agent),
commencing on any Banking Day and ending on the corresponding date in the



--------------------------------------------------------------------------------



 



16

subsequent calendar month so indicated (or, if such subsequent calendar month
has no corresponding date, on the last day of such subsequent calendar month);
provided, however, that subject to Section 3.2.3, if any Interest Period so
selected would otherwise begin or end on a date which is not a Banking Day, such
Interest Period shall instead begin or end, as the case may be, on the
immediately preceding or succeeding Banking Day as determined by the
Administrative Agent in accordance with the then current banking practice in the
inter-bank Eurodollar market with respect to Eurodollar deposits at the
applicable Eurodollar Office, which determination by the Administrative Agent
shall, in the absence of manifest error, be conclusive.

                  “Interest Rate Protection Agreement” means any interest rate
swap, interest rate cap, interest rate hedge or other contractual arrangement
protecting a Person against increases in variable interest rates or converting
fixed interest rates into variable interest rates on Financing Debt.

                  “Investment” means, with respect to any Restricted Company (or
other specified Person):



       (a) any Equity Interest, evidence of Indebtedness or other security
issued by any other Person;



       (b) any loan, advance or extension of credit to, or contribution to the
capital of, any other Person;



       (c) any Guarantee of the Indebtedness of any other Person;



       (d) any acquisition of all or any part of the business of any other
Person or the assets comprising such business or part thereof;



       (e) any commitment or option to make any Investment if the consideration
for such commitment or option exceeds $1,000,000; and



       (f) any other similar investment.

                  The investments described in the foregoing clauses (a) through
(f) shall constitute Investments whether they are made or acquired by purchase,
exchange, issuance of stock or other securities, merger, reorganization or any
other method, provided, however, that Investments shall not include (i) current
trade and customer accounts receivable for property leased, goods furnished or
services rendered in the ordinary course of business and payable in accordance
with customary trade terms, (ii) advances, payments and prepayments to suppliers
for property leased, goods furnished and services rendered in the ordinary
course of business, (iii) advances to employees for travel expenses, drawing
accounts and similar expenditures, (iv) stock or other securities acquired in
connection with the satisfaction or enforcement of Indebtedness or claims due to
any Restricted Company or as security for any such Indebtedness or claim or
(v) demand deposits in banks or trust companies.

                  In determining the amount of outstanding Investments for
purposes of Section 7.9, the amount of any Investment shall be the cost thereof
(including the amount of any Indebtedness assumed in any purchase or secured by
any asset acquired in such purchase (whether or not any Indebtedness is assumed)
or for which any Person that becomes a Subsidiary is liable on the date on which
the securities of such Person are acquired) minus any returns of capital on such
Investment actually received in cash (determined in accordance with GAAP without
regard to amounts realized as income on such Investment).



--------------------------------------------------------------------------------



 



17

                  “Legal Requirement” means any requirement imposed upon any of
the Lenders by (a) any law, rule or regulation of any governmental authority or
(b) any regulation, order, interpretation, ruling or official directive of the
Board of Governors of the Federal Reserve System or any other board or
governmental or administrative agency. Any such requirement not having the force
of law shall be deemed to be a Legal Requirement if any of the Lenders
reasonably believes that compliance therewith is in accordance with customary
commercial practice.

                  “Lender” means the Persons owning a Percentage Interest in the
Credit Obligations under this Agreement or having a Commitment and their
respective Assignees permitted by Section 12.1.

                  “Lender Consent Letter” means a consent letter in a form
approved by the Administrative Agent pursuant to which a Lender consents to the
amendments to the Existing Credit Agreement effected pursuant to this Agreement
and, if applicable, agrees to convert its existing Commitment in respect of the
Revolving Loan into a Commitment in respect of the New Restatement Revolving
Loan or to provide a new or additional Commitment in respect of the New
Restatement Revolving Loan.

                  “Lender Letters of Credit” means letters of credit issued by
any Lender (or any Affiliate thereof) for the account of the Borrower, so long
as the aggregate undrawn face amount thereof, together with any unreimbursed
reimbursement obligations in respect thereof, does not exceed $15,000,000 at any
one time.

                  “Lending Officer” shall mean such officers or employees of the
Administrative Agent as from time to time designated by it in writing to the
Borrower.

                  “Lien” means, with respect to any Restricted Company (or any
other specified Person):



       (a) any encumbrance, mortgage, pledge, lien, charge or security interest
of any kind upon any property or assets of the Restricted Company, whether now
owned or hereafter acquired, or upon the income or profits therefrom;



       (b) the acquisition of, or the agreement to acquire, any property or
asset upon conditional sale or subject to any other title retention agreement,
device or arrangement (including a Capitalized Lease); and



       (c) the sale, assignment, pledge or transfer for security of any
accounts, general intangibles or chattel paper of the Restricted Company, with
or without recourse.

                  “Loan” means, collectively, the Revolving Loan, the New
Restatement Revolving Loan, the Term Loan and the Supplemental Loan.

                  “Margin Stock” means “margin stock” within the meaning of
Regulations T, U or X (or any successor provisions) of the Board of Governors of
the Federal Reserve System, or any regulations, interpretations or rulings
thereunder, all as from time to time in effect.

                  “Material Adverse Change” means a material adverse change
since December 31, 2000 in the business, assets, financial condition or income
of the Restricted Companies (on a Consolidated basis) (or any other specified
Persons) as a result of any event or development.

                  “Material Agreements” means the partnership agreements or
limited liability company agreements for each Restricted Company that is a
limited partnership or limited liability company, in each case as amended,
modified and supplemented in accordance with Section 7.2.3.



--------------------------------------------------------------------------------



 



18

                  “Material Financing Debt” means any Financing Debt (other than
the Credit Obligations under this Agreement) outstanding in an aggregate amount
of principal (whether or not due) and accrued interest exceeding $10,000,000.

                  “Maximum Amount of New Restatement Revolving Credit” is
defined in Section 2.5.1.

                  “Maximum Amount of Relevant Supplemental Revolving Credit” is
defined in Section 2.4.1.

                  “Maximum Amount of Revolving Credit” is defined in
Section 2.1.1.

                  “Maximum Amount of Supplemental Credit” is defined in
Section 2.4.1.

                  “Maximum Amount of Supplemental Restatement Revolving Credit”
is defined in Section 2.4.5.

                  “Minority Interest HoldCo” means any Affiliate of any
Restricted Company that directly holds a minority Equity Interest in any
Restricted Company.

                  “Multiemployer Plan” means a Plan that is a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.

                  “Net Cash Proceeds” means the cash proceeds of an Operating
Asset Sale by any Restricted Company net of (a) any Indebtedness permitted by
Section 7.6.7 (Capitalized Leases and purchase money indebtedness) secured by
assets being sold in such transaction required to be paid from such proceeds,
(b) with respect to any such Restricted Company that is not a tax flow-through
entity, income taxes that will be required to be paid as a result of such asset
sale as estimated by such Restricted Company in good faith, and with respect to
any such Restricted Company that is a tax flow-through entity, distributions to
all the direct or indirect holders of the equity of such Restricted Company, in
proportion to their ownership interests, sufficient to permit each such direct
or indirect holder of the equity of such Restricted Company to pay income taxes
that may be required to be paid by it as a result of such asset sale as
estimated by such Restricted Company in good faith, (c) all reasonable expenses
of such Restricted Company incurred in connection with the transaction and (d)
amounts subject to a reserve or escrow to fund indemnification obligations
incurred in connection with such asset sale; provided, however, that the
principal (but not interest) component of amounts described in this clause (d)
will become Net Cash Proceeds upon release from such reserve or escrow.

                  “Net Debt Proceeds” means the cash proceeds of the incurrence
of Designated Financing Debt by any Restricted Company (net of reasonable
out-of-pocket transaction fees and expenses).

                  “New Restatement Revolving Facility” is defined in
Section 2.5.1.

                  “New Restatement Revolving Lenders” is defined in
Section 2.5.1.

                  “New Restatement Revolving Loan” is defined in Section 2.5.1.

                  “New Restatement Revolving Note” is defined in Section 2.5.3.

                  “Nonperforming Lender” is defined in Section 11.4.3.



--------------------------------------------------------------------------------



 



19

                  “Notes” means each of the Revolving Notes, the New Restatement
Revolving Notes, the Term B Notes, the Term C Notes and the Supplemental Notes.

                  “Obligor” means the Borrower and each other Restricted Company
guaranteeing or granting collateral to secure any Credit Obligations.

                  “Operating Assets” means (a) a group of tangible and
intangible assets used by a Person to provide cable television services or to
conduct any related activities, or (b) all of the outstanding Equity Interests
in a Person engaged in the provision of cable television services or conducting
any related activities.

                  “Operating Asset Sale” is defined in Section 4.4.1.

                  “Paul Allen Group” means the collective reference to (a) Paul
G. Allen, (b) his estate, spouse, immediate family members and heirs and (c) any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or other owners of which consist exclusively of Paul G.
Allen or such other Persons referred to in clause (b) above or a combination
thereof.

                  “Payment Date” means the last Banking Day of each March, June,
September and December.

                  “PBGC” means the Pension Benefit Guaranty Corporation
established pursuant to Subtitle A of Title IV of ERISA (or any successor).

                  “Percentage Interest” is defined in Section 11.1.

                  “Performing Lender” is defined in Section 11.4.3.

                  “Permitted Asset Swap” means the exchange by any Restricted
Company of Operating Assets (including Systems) (a) for fair value in a single
transaction (or a substantially contemporaneous series of related transactions)
pursuant to which, within five Banking Days of the transfer of such Operating
Assets, the Restricted Companies receive Operating Assets related to businesses
permitted by Section 7.2.1 or (b) in a transaction which qualifies as a
like-kind exchange under section 1031 of the Code or any successor provision
(with any cash received by the Restricted Company in connection with such
exchange constituting Net Cash Proceeds therefrom and any cash paid by the
Restricted Company in connection with such exchange being subject to the
limitations of Section 7.9).

                  “Permitted Joint Venture” means a joint venture, limited
partnership, corporation, general partnership or limited liability company or
other entity between or involving a Restricted Company pursuant to which the new
entity would operate a business not prohibited by Section 7.2.1; provided,
however, that if the Permitted Joint Venture is not a Restricted Company, the
Restricted Companies shall in no event incur any Financing Debt, by way of
guarantee, general partner or joint venturer liability or otherwise, as a result
of the incurrence of Financing Debt by any such joint venture, limited
partnership, corporation, general partnership or limited liability company.

                  “Person” means any present or future natural person or any
corporation, association, partnership, joint venture, company, limited liability
company, business trust, trust, organization, business or government or any
governmental agency or political subdivision thereof.

                  “PIK Interest Payments” means any accrued interest payments on
Financing Debt that are postponed, evidenced by book-entry accrual or made
through the issuance of “payment-in-kind” notes or



--------------------------------------------------------------------------------



 



20

other securities, all in accordance with the terms of such Financing Debt;
provided, however, that in no event shall PIK Interest Payments include payments
made with cash or Cash Equivalents.

                  “Plan” means, at a particular time, any employee pension
benefit plan subject to the provisions of Title IV of ERISA or Section 412 of
the Code or Section 302 of ERISA or any welfare plan providing post-employment
healthcare benefits, and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

                  “Pledge and Subordination Agreement” means the Pledge and
Subordination Agreement, dated as of June 30, 1998, as amended and restated as
of November 12, 1999, among the Restricted Companies, Charter Communications
VII, any Minority Interest HoldCo and the Administrative Agent, as the same may
be amended, supplemented or otherwise modified from time to time.

                  “Pro Rata New Restatement Revolver Prepayment Portion” means,
at any date, with respect to specified Net Cash Proceeds from any Operating
Asset Sale that will be allocated to repay the New Restatement Revolving Loan,
the portion of such Net Cash Proceeds calculated as follows:



       (a) add all percentage reductions of the New Restatement Revolving Loan
occurring on or after the date of such Operating Asset Sale through the Final
New Restatement Revolving Maturity Date;



       (b) divide the percentage reduction of each remaining Payment Date by the
sum in clause (a) above; and



       (c) multiply the Net Cash Proceeds by the percentage determined under
clause (b) above for each such Payment Date.

                  “Pro Rata Revolver Prepayment Portion” means, at any date,
with respect to specified Net Cash Proceeds from any Operating Asset Sale that
will be allocated to repay the Revolving Loan, the portion of such Net Cash
Proceeds calculated as follows:



       (a) add all percentage reductions of the Revolving Loan occurring on or
after the date of such Operating Asset Sale through the Final Revolving Maturity
Date;



       (b) divide the percentage reduction of each remaining Payment Date by the
sum in clause (a) above; and



       (c) multiply the Net Cash Proceeds by the percentage determined under
clause (b) above for each such Payment Date.

An example of the computation of the Pro Rata Revolver Prepayment Portion is set
forth in Exhibit 1-B.

                  “Pro Rata Supplemental Restatement Revolver Prepayment
Portion” means, at any date, with respect to specified Net Cash Proceeds from
any Operating Asset Sale that will be allocated to repay the Supplemental
Restatement Revolving Loan, the portion of such Net Cash Proceeds calculated as
follows:



       (a) add all percentage reductions of the Supplemental Restatement
Revolving Loan occurring on or after the date of such Operating Asset Sale
through the Final Supplemental Restatement Revolving Maturity Date;



--------------------------------------------------------------------------------



 



21



       (b) divide the percentage reduction of each remaining Payment Date by the
sum in clause (a) above; and



       (c) multiply the Net Cash Proceeds by the percentage determined under
clause (b) above for each such Payment Date.

                  “Pro Rata Term Loan B Prepayment Portion” means, at any date,
with respect to specified Net Cash Proceeds from any Operating Asset Sale that
will be allocated to repay Term Loan B, the portion of such Net Cash Proceeds
calculated as follows:



       (a) add all percentage reductions of Term Loan B occurring on or after
the date of such Operating Asset Sale up to but excluding the Final Term Loan B
Maturity Date;



       (b) divide the percentage reduction of each remaining Payment Date by the
sum in clause (a) above; and



       (c) multiply the Net Cash Proceeds by the percentage determined under
clause (b) above for each such Payment Date.

                  “Pro Rata Term Loan C Prepayment Portion” means, at any date,
with respect to specified Net Cash Proceeds from any Operating Asset Sale that
will be allocated to repay Term Loan C, the portion of such Net Cash Proceeds
calculated as follows:



       (a) add all percentage reductions of Term Loan C occurring on or after
the date of such Operating Asset Sale up to but excluding the Final Term Loan C
Maturity Date;



       (b) divide the percentage reduction of each remaining Payment Date by the
sum in clause (a) above; and



       (c) multiply the Net Cash Proceeds by the percentage determined under
clause (b) above for each such Payment Date.

                  “Pro Rata Term Prepayment Portions” means, collectively, the
Pro Rata Term Loan B Prepayment Portion and the Pro Rata Term Loan C Prepayment
Portion.

                  “Qualified Institutional Buyer” means:



       (a) a duly authorized domestic bank, savings and loan association,
insurance company, registered investment company, registered investment adviser
or registered dealer, acting for its own account or the accounts of other
Qualified Institutional Buyers, which in the aggregate owns and invests on a
discretionary basis at least $100,000,000 in securities and (if a bank or
savings and loan association) which has a net worth of at least $25,000,000; or



       (b) a foreign bank or savings and loan association or equivalent
institution, acting for its own account or the account of other Qualified
Institutional Buyers, which in the aggregate owns and invests on a discretionary
basis at least $100,000,000 in securities and has a net worth of at least
$25,000,000; or



       (c) any other entity which also constitutes a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act; or



--------------------------------------------------------------------------------



 



22



       (d) any other entity acceptable to the Restricted Companies.

                  “Qualified Parent Company” means Charter Communications, Inc.
or any of its direct or indirect Subsidiaries, in each case provided that the
Borrower shall be an indirect Subsidiary of such Person.

                  “Redeemable Capital Stock” means any class or series of Equity
Interests of any Person that, either by its terms, by the terms of any security
into which it is convertible or exchangeable or otherwise, is or upon the
happening of an event or passage of time would be, required to be redeemed (in
whole or in part) prior to the final maturity of any portion of the Loan or is
redeemable (in whole or in part) at the option of the holder thereof at any time
prior to the final maturity of any portion of the Loan.

                  “Reference Leverage Ratio” means, at any date, the ratio of
(a) Consolidated Total Debt as of the end of the most recent fiscal quarter for
which financial statements have been furnished to the Lenders in accordance with
Section 7.4.2 prior to such date to (b) Consolidated Annualized Operating Cash
Flow for such period.

                  “Register” is defined in Section 12.1.3.

                  “Related Fund” means, with respect to any Lender that is a
fund that invests in senior bank loans, any other fund or entity that invests in
bank loans and is advised or managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

                  “Remaining Dollar-Years” of any Indebtedness means, at any
date, the sum of the products obtained by multiplying (a) the amount of each
remaining scheduled payment of principal (or in the case of a revolving credit
facility, each scheduled reduction in the revolving credit commitment) by
(b) the number of years (calculated to the nearest twelfth) which will elapse
between such date and the making of the payment (or in the case of a revolving
credit facility, such scheduled reduction in the revolving credit commitment).

                  “Reorganization” means, with respect to any Multiemployer
Plan, the condition that such plan is in reorganization within the meaning of
Section 4241 of ERISA.

                  “Replacement Lender” is defined in Section 12.3.

                  “Reportable Event” means any of the events set forth in
Section 4043(b) of ERISA, other than those events as to which the thirty day
notice period is waived under subsections .27, .28, .29, .30, .31, .32, .34 or
.35 of PBGC Reg. § 4043.

                  “Required Lenders” means, with respect to any consent or other
action to be taken by either the Lenders or any Agent under the Credit
Documents, such Lenders as own at least a majority of the Aggregate Percentage
Interests; provided, however, that with respect to the matters referred to in
the proviso to Section 17.1, Required Lenders means such Lenders as own at least
the respective portions of the Percentage Interests indicated therein.

                  “Resource Conservation and Recovery Act” means the federal
Resource Conservation and Recovery Act, 42 U.S.C. section 690, et seq.

                  “Restricted Company” means each of the Borrower, the
Guarantors (other than Charter Communications VII) and their respective
Subsidiaries that are Guarantors and that are not Excluded Companies.
Exhibit 1-A lists the Restricted Companies as of the Second Restatement
Effective Date.



--------------------------------------------------------------------------------



 



23

                  “Revolving Lender” means each Lender owning a Percentage
Interest in the Revolving Loan or having a Commitment to extend a portion of the
Revolving Loan and its Assignees permitted by Section 12.1.

                  “Revolving Loan” is defined in Section 2.1.1.

                  “Revolving Note” is defined in Section 2.1.3.

                  “Second Restatement Effective Date” is defined in Section 5.1.

                  “Securities Act” means the federal Securities Act of 1933.

                  “Single Employer Plan” means any Plan that is covered by Title
IV of ERISA, but that is not a Multiemployer Plan.

                  “Specified Agents” means the Syndication Agent and the
Administrative Agent.

                  “Specified Change of Control” means a “Change of Control” (or
any defined term having a comparable purpose) contained in the documentation
governing any Charter Communications VII Debt or any Specified Long-Term
Indebtedness.

                  “Specified Long-Term Indebtedness” means any Indebtedness
incurred pursuant to Section 7.6.14.

                  “Specified Subordinated Debt” means any Indebtedness of the
Borrower issued directly or indirectly to Paul G. Allen or any of his
Affiliates, so long as such Indebtedness (a) qualifies as Specified Long-Term
Indebtedness and (b) has subordination terms substantially identical to those
set forth in Exhibit 1-C.

                  “Subscriber” means each home with one or more television sets
connected to a System and each subscriber equivalent represented by a bulk
account (determined by dividing the total monthly bill for the account by the
basic monthly charge for a single outlet in the area).

                  “Subsidiary” means any Person of which the Borrower (or other
specified Person) shall at the time, directly or indirectly through one or more
of its Subsidiaries, (a) own at least 50% of the outstanding Equity Interests
entitled to vote generally, (b) hold at least 50% of the partnership, joint
venture or similar interests or (c) be a general partner or joint venture.

                  “Supplemental Agent” is defined in Section 2.4.1.

                  “Supplemental Facility” is defined in Section 2.4.1.

                  “Supplemental Lenders” is defined in Section 2.4.1.

                  “Supplemental Loan” is defined in Section 2.4.4.

                  “Supplemental Note” is defined in Section 2.4.4.

                  “Supplemental Restatement Revolving Facility” is defined in
Section 2.4.5.

                  “Supplemental Restatement Revolving Lenders” is defined in
Section 2.4.5.



--------------------------------------------------------------------------------



 



24

                  “Supplemental Restatement Revolving Loan” is defined in
Section 2.4.5.

                  “Swap Excess Amount” is defined in Section 7.11.5.

                  “Syndication Agent” means J.P. Morgan Securities Inc., in its
capacity as syndication agent hereunder, as well as its successors and assigns
in such capacity pursuant to Section 11.6.

                  “System” means the assets constituting a cable television
system most of which is within a geographical area covered by one or more
Franchises held by any Restricted Company serving subscribers who are connected
by drop lines to trunk or distribution lines carrying signals from one or more
head-end facilities.

                  “Tax” means any tax, levy, duty, deduction, withholding or
other charges of whatever nature at any time required by any Legal Requirement
(a) to be paid by any Lender or (b) to be withheld or deducted from any payment
otherwise required hereby to be made to any Lender, in each case on or with
respect to (i) the principal amount of or interest on any portion of the Loan,
(ii) any fees, expenses, indemnities or other amounts payable to any Lender
under any Credit Document or (iii) funds transferred from a non-United States
office or an international banking facility of any Lender to a United States
office of such Lender in order to fund (or deemed by Section 3.2.6 to have
funded) a portion of the Loan subject to a Eurodollar Pricing Option; provided,
however, that the term “Tax” shall not include (A) taxes imposed upon or
measured by the net income of such Lender or (B) franchise or similar business
licensing taxes for qualification of offices of such Lender in any jurisdiction.

                  “Term Lender” means each Lender owning a Percentage Interest
in the Term Loans and its Assignees permitted by Section 12.1.

                  “Term Loan” means Term Loan B and Term Loan C, collectively.

                  “Term Loan B” is defined in Section 2.2.1.

                  “Term Loan B Lender” means each Lender owning a Percentage
Interest in Term Loan B and its Assignees permitted by Section 12.1.

                  “Term Loan B Note” is defined in Section 2.2.2.

                  “Term Loan C” is defined in Section 2.3.1.

                  “Term Loan C Lender” means each Lender owning a Percentage
Interest in Term Loan C and its Assignees permitted by Section 12.1.

                  “Term Loan C Note” is defined in Section 2.3.2.

                  “Term Notes” means the Term Loan B Notes and the Term Loan C
Notes, collectively.

                  “Threshold Management Fee Date” means any date on which, both
before and after giving pro forma effect to the payment of any previously
deferred management fees pursuant to Section 7.17 (including any Indebtedness
incurred in connection therewith), the Consolidated Interest Coverage Ratio,
determined in respect of the most recent fiscal quarter for which the relevant
financial information is available, is greater than 225%.



--------------------------------------------------------------------------------



 



25

                  “Threshold Transaction Date” means any date on which, both
before and after giving pro forma effect to a particular transaction (including
any Indebtedness incurred in connection therewith), the Consolidated Interest
Coverage Ratio, determined in respect of the most recent fiscal quarter for
which the relevant financial information is available, is greater than 175%.

                  “Toronto Dominion” means Toronto Dominion (Texas), Inc.

                  “Tranche” means each of the Revolving Loan, New Revolving
Loan, Term Loan B, Term Loan C and the Supplemental Loan, each considered as a
separate credit facility.

                  “United States Funds” means such coin or currency of the
United States of America as at the time shall be legal tender therein for the
payment of public and private debts.

                  “Weighted Average Life to Maturity” of any Indebtedness means,
at any date, the number of years obtained by dividing the Remaining Dollar-Years
of such Indebtedness by the outstanding principal amount of the Indebtedness
(or, in the case of a revolving credit facility, the maximum amount of revolving
credit commitment, regardless of the amount of revolving loans then
outstanding).

                  “Wholly Owned Guarantor” means any Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

                  “Wholly Owned Subsidiary” means any Subsidiary of which all of
the outstanding Equity Interests entitled to vote generally (other than
directors’ qualifying shares) is owned by the Borrower (or other specified
Person) directly, or indirectly through one or more Wholly Owned Subsidiaries.

                  2. The Credits.

                  2.1. Revolving Credit.

                  2.1.1. Revolving Loan. Subject to all of the terms and
conditions of this Agreement and so long as no Default exists and is continuing,
each Revolving Lender severally agrees to make revolving loans to the Borrower
in an aggregate principal amount for all Revolving Lenders equal to the amount
requested in accordance with Section 2.1.2 from time to time prior to the Final
Revolving Maturity Date, but not to exceed at any time outstanding the Maximum
Amount of Revolving Credit. In no event will the principal amount of the loans
at any one time outstanding made by any Revolving Lender under this Section 2.1
exceed an amount equal to such Revolving Lender’s Percentage Interest in the
Maximum Amount of Revolving Credit.

                  “Maximum Amount of Revolving Credit” means, on any date, the
amount set forth for such date in the table below, reduced as provided further
below:

                              Percentage Date   Stated Amount   Reduction

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Prior to September 30, 2001
  $ 79,699,264       0.000 %
September 30, 2001 through
December 30, 2001
  $ 77,706,782       2.500 %



--------------------------------------------------------------------------------



 



26

                              Percentage Date   Stated Amount   Reduction

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

December 31, 2001 through
March 30, 2002
  $ 75,714,301       2.500 %
March 31, 2002 through
June 29, 2002
  $ 73,721,819       2.500 %
June 30, 2002 through
September 29, 2002
  $ 71,729,338       2.500 %
September 30, 2002 through
December 30, 2002
  $ 69,736,856       2.500 %
December 31, 2002 through
March 30, 2003
  $ 67,744,374       2.500 %
March 31, 2003 through
June 29, 2003
  $ 65,751,893       2.500 %
June 30, 2003 through
September 29, 2003
  $ 63,759,411       2.500 %
September 30, 2003 through
December 30, 2003
  $ 61,766,930       2.500 %
December 31, 2003 through
March 30, 2004
  $ 59,774,448       2.500 %
March 31, 2004 through
June 29, 2004
  $ 55,789,485       5.000 %
June 30, 2004 through
September 29, 2004
  $ 51,804,522       5.000 %
September 30, 2004 through
December 30, 2004
  $ 47,819,558       5.000 %
December 31, 2004 through
March 30, 2005
    43,834,595       5.000 %
March 31, 2005 through
June 29, 2005
  $ 38,853,391       6.250 %
June 30, 2005 through
September 29, 2005
  $ 33,872,187       6.250 %



--------------------------------------------------------------------------------



 



27

                              Percentage Date   Stated Amount   Reduction

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

September 30, 2005 through
December 30, 2005
  $ 28,890,983       6.250 %
December 31, 2005 through
March 30, 2006
  $ 23,909,779       6.250 %
March 31, 2006 through
June 29, 2006
  $ 17,932,334       7.500 %
June 30, 2006 through
September 29, 2006
  $ 11,954,890       7.500 %
September 30, 2006 up to the
Final Revolving Maturity
Date
  $ 5,977,445       7.500 %
Final Revolving Maturity Date
  $ 0       7.500 %

                  Each amount in the foregoing table shall be further
permanently reduced by the following amounts:



       (a) The sum of the Pro Rata Revolver Prepayment Portions applicable to
the reduction date for such amount set forth in such table of the respective
amounts of Net Cash Proceeds from Operating Asset Sales to the extent that such
Net Cash Proceeds are not applied to repay the New Restatement Revolving Loan,
the Term Loans or the Supplemental Loan pursuant to Section 4.4 or allocated to
an effective Asset Reinvestment Reserve Amount.



       (b) The amount of Net Debt Proceeds to the extent that such amount is
allocated to the permanent reduction of the Maximum Amount of Revolving Credit
by Section 4.5.



       (c) Such amount (in an integral multiple of $1,000,000 and in a minimum
amount of $1,000,000) specified by three Banking Days’ notice from the Borrower
to the Administrative Agent.

                  The aggregate principal amount of the loans made pursuant to
this Section 2.1.1 at any time outstanding is referred to as the “Revolving
Loan”.

                  2.1.2. Borrowing Requests. Revolving Loans will be made to the
Borrower by the Revolving Lenders under Section 2.1.1 on any Banking Day prior
to the Final Revolving Maturity Date. Not later than noon (New York time) on the
first Banking Day (third Banking Day if any portion of such loan will be subject
to a Eurodollar Pricing Option on the requested Closing Date) prior to the
requested Closing Date for any such loan, a Financial Officer for the Borrower
will give the Administrative Agent notice of its request (which may be given by
a telephone call received by a Lending Officer and promptly confirmed in
writing), specifying (a) the amount of the requested loan (not less than
$1,000,000 and an integral multiple of $100,000) (except to the extent a greater
amount may be required in the case of a Eurodollar Pricing Option) and (b) the
requested Closing Date therefor. Upon receipt of such notice by



--------------------------------------------------------------------------------



 



28

the Administrative Agent, the Administrative Agent shall give prompt telephonic
or written notice to each Lender. Each such loan will be made at the Houston
Office by wire deposit to the Administrative Agent as specified in writing from
time to time. In connection with each such loan, the Borrower shall furnish to
the Administrative Agent a certificate in substantially the form of
Exhibit 5.2.1.

                  2.1.3. Revolving Notes. The Administrative Agent shall keep a
record of the Revolving Loan and the respective interests of the Lenders therein
as part of the Register, which shall evidence the Revolving Loan. The Revolving
Loan shall be deemed owed to each Lender having a Commitment therein severally
in accordance with such Lender’s Percentage Interest therein, and all payments
thereon shall be for the account of each Lender in accordance with its
Percentage Interest therein. Upon written request of any Lender, the Borrower’s
obligations to pay such Lender’s Percentage Interest in the Revolving Loan shall
be evidenced by a separate note of the Borrower in substantially the form of
Exhibit 2.1.3 (the “Revolving Notes”), payable to such Lender in accordance with
such Lender’s Percentage Interest in the Revolving Loan.

                  2.2. Term Loan B.

                  2.2.1. Term Loan B. On June 30, 1998, certain Lenders made
term loans to the Borrower in an aggregate amount equal to $125,794,117.75 and
on September 30, 1998 certain Lenders made term loans to the Borrower in an
aggregate amount equal to $74,205,882.25. The aggregate principal amount of the
loans made pursuant to this Section 2.2.1 at any one time outstanding is
collectively referred to as “Term Loan B”.

                  2.2.2. Term Loan B Notes. Term Loan B is evidenced by term
notes of the Borrower (the “Term Loan B Notes”) payable to the respective Term
Loan B Lenders. The Term Loan B Note issued to each Lender shall be in
substantially the form of Exhibit 2.2.2.

                  2.3. Term Loan C.

                  2.3.1. Term Loan C. On June 30, 1998, certain Lenders made
term loans to the Borrower in an aggregate amount equal to $300,000,000. The
aggregate principal amount of the loans made pursuant to this Section 2.3.1 at
any one time outstanding is collectively referred to as “Term Loan C”.

                  2.3.2. Term Loan C Notes. Term Loan C is evidenced by term
notes of the Borrower (the “Term Loan C Notes”) payable to the respective Term
Loan C Lenders. The Term Loan C Note issued to each Term Loan C Lender shall be
in substantially the form of Exhibit 2.3.2.

                  2.4. Supplemental Credit.

                  2.4.1. Request for Supplemental Facilities. Subject to all the
terms of this Agreement and so long as no Default exists and is continuing, from
time to time the Borrower may request, by written notice to the Administrative
Agent, a revolving credit and/or term loan facility (a “Supplemental Facility”)
in a specified aggregate amount (in the case of a revolving credit facility
requested under this Section 2.4.1, the “Maximum Amount of Relevant Supplemental
Revolving Credit”) that, when added to the sum of then effective Supplemental
Facilities (including the Supplemental Restatement Revolving Facility), does not
exceed (a) $700,000,000 minus (b) the amount, if any, by which (i) the sum of
the Commitment in respect of the Revolving Loan and the Commitment in respect of
the New Restatement Revolving Loan (in each case as of the Second Restatement
Effective Date) exceeds (ii) the Commitment in respect of the Revolving Loan
immediately prior to the Second Restatement Effective Date (the



--------------------------------------------------------------------------------



 



29

“Maximum Amount of Supplemental Credit”). The interest rate, commitment fee
rate, amortization schedule, maturity date and other terms and conditions for
each Supplemental Facility shall be proposed by the Borrower at the time the
Borrower requests such Supplemental Facility; provided, however, that (a) the
final maturity of such Supplemental Facility shall in no event occur prior to
the Final Term Loan C Maturity Date, (b) the Weighted Average Life to Maturity
of such Supplemental Facility shall in no event be shorter than, if the
Supplemental Facility is a revolving credit loan, the Weighted Average Life to
Maturity of the Revolving Loan and, if the Supplemental Facility is a term loan,
the Weighted Average Life to Maturity of Term Loan C and (c) the terms and
conditions of such Supplemental Facility shall be materially no more restrictive
on the Restricted Companies than the provisions of this Agreement applicable to
the Loan. It is understood that no portion of the New Restatement Revolving
Facility constitutes a Supplemental Facility.

                  Upon receipt of such request and proposed terms, the
Administrative Agent will promptly notify, and deliver a copy of such request
and related materials to, each other Lender (by telephone or otherwise). Within
10 Banking Days after receipt by the Lenders of such request, each Lender
interested in participating in the requested Supplemental Facility shall notify
the Administrative Agent and the Borrower of its desire to participate and the
maximum amount of its proposed Commitment with respect to such Supplemental
Facility (a “Commitment Notice”); provided, however, that each Lender may
participate in such Supplemental Facility in its sole discretion, and, except as
otherwise provided in Section 2.4.5, no Lender shall have any obligation to
participate in any Supplemental Facility unless and until it commits to do so as
provided in this Section 2.4.1. Following receipt of such Commitment Notices,
the Borrower (i) shall allocate the Commitments with respect to such
Supplemental Facility, which allocations may be made, at the Borrower’s option,
in whole or in part to one or more of the Lenders or other lenders selected by
the Borrower (such Lenders or other lenders, the “Supplemental Lenders”), (ii)
shall select one or more financial institutions (which financial institutions
may, but need not, include one or more of the Agents or Lenders) to serve as the
agent or agents for the Supplemental Facility (such agent or agents, the
“Supplemental Agent”) and (iii) shall advise each Lender of the amount of such
Lender’s Commitment with respect to the Supplemental Facility; provided,
however, that the existing Lenders providing a Commitment Notice with respect to
such Supplemental Facility shall be entitled to participate in such Supplemental
Facility on terms and conditions generally applicable to all Supplemental
Lenders with respect to such Supplemental Facility, subject, however, to the
allocations made by the Borrower pursuant to clause (i) above. Supplemental
Lenders and Supplemental Agents not otherwise Lenders hereunder shall become
Lenders hereunder pursuant to a joinder agreement reasonably satisfactory to the
Specified Agents and the Borrower. The Specified Agents and the Borrower will
agree on amendments to this Agreement, if any, necessary to implement any
Supplemental Facility and a form of Supplemental Note to be issued by the
Borrower in connection with such Supplemental Facility.

                  2.4.2. Supplemental Facilities. Subject to all the terms and
conditions of this Agreement and so long as no Default exists and is continuing,
from time to time prior to the final maturity of the Supplemental Facility
determined in accordance with Section 2.4.1, the Supplemental Lenders will,
severally in accordance with their respective Commitments therein, make loans to
the Borrower with respect to such Supplemental Facility as may be requested by
the Borrower in accordance with Section 2.4.3. The aggregate principal amount of
outstanding revolving loans under any Supplemental Facility shall in no event
exceed the Maximum Amount of Relevant Supplemental Revolving Credit for such
Supplemental Facility. The sum of the aggregate principal amount of outstanding
loans under all Supplemental Facilities shall in no event exceed the Maximum
Amount of Supplemental Credit.

                  2.4.3. Borrowing Requests. After a Supplemental Facility has
been established as provided in this Section 2.4, the Borrower may from time to
time request a loan under this Section 2.4 by providing to the Supplemental
Agent and the Administrative Agent a written notice in accordance with



--------------------------------------------------------------------------------



 



30

Section 2.4.1. Such notice must be not later than noon (Houston time) on the
first Banking Day (third Banking Day if any portion of such loan will be subject
to a Eurodollar Pricing Option on the requested Closing Date) prior to the
requested Closing Date for such loan. The notice must specify (a) the amount of
the requested loan (which shall be not less than $500,000 and an integral
multiple of $100,000) and (b) the requested Closing Date therefor (which shall
be a Banking Day). Upon receipt of such notice, the Supplemental Agent will
promptly inform each Supplemental Lender participating in such Supplemental
Facility (by telephone or otherwise). Each such loan will be made at the office
of the Supplemental Agent specified by such Supplemental Agent by depositing the
amount thereof to the general account of the Borrower with the Supplemental
Agent or by wire transfer as the Borrower may direct in writing to the
Supplemental Agent. In connection with each such loan, the Borrower shall
furnish to the Supplemental Agent and the Administrative Agent a certificate in
substantially the form of Exhibit 5.2.1 and any additional information the
Supplemental Agent, Administrative Agent or any Lender shall reasonably request.
For the purposes of this Section 2.4.3, the Supplemental Agent in respect of the
Supplemental Restatement Revolving Facility shall be the Administrative Agent.

                  2.4.4. Supplemental Notes. The aggregate principal amount of
the loans outstanding from time to time under this Section 2.4 (including the
Supplemental Restatement Revolving Loan) is referred to as the “Supplemental
Loan”. The Administrative Agent shall keep a record of the Supplemental Loan and
the interests of the respective Lenders therein as part of the Register, which
shall evidence the Supplemental Loan. The Supplemental Loan shall be deemed owed
to each Lender having a Commitment therein severally in accordance with such
Lender’s Percentage Interest therein, and all payments thereon shall be for the
account of each Lender in accordance with its Percentage Interest therein. Upon
request of any Lender, the Borrower’s obligations to pay such Lender’s
Percentage Interest in the Supplemental Loan shall be evidenced by a separate
note of the Borrower (the “Supplemental Note”), payable to such Lender in
accordance with such Lender’s Percentage Interest in the Supplemental Loan.

                  2.4.5. Supplemental Restatement Revolving Facility. Effective
on the First Restatement Effective Date, certain Lenders (the “Supplemental
Restatement Revolving Lenders”) agreed to provide a Supplemental Facility (the
“Supplemental Restatement Revolving Facility”) having the terms and conditions
set forth in this Agreement. Subject to all of the terms and conditions of this
Agreement and so long as no Default exists and is continuing, each Supplemental
Restatement Revolving Lender severally agrees to make revolving loans to the
Borrower in an aggregate principal amount for all Supplemental Restatement
Revolving Lenders equal to the amount requested in accordance with this
Section 2.4.5 from time to time prior to the Final Supplemental Restatement
Revolving Maturity Date, but not to exceed at any time outstanding the Maximum
Amount of Supplemental Restatement Revolving Credit. In no event will the
principal amount of the loans at any one time outstanding made by any
Supplemental Restatement Revolving Lender under this Section 2.4.5 exceed an
amount equal to such Revolving Lender’s Percentage Interest in the Maximum
Amount of Supplemental Restatement Revolving Credit.

                  “Maximum Amount of Supplemental Restatement Revolving Credit”
means, on any date, the amount set forth for such date in the table below,
reduced as provided further below:



--------------------------------------------------------------------------------



 



31

                              Percentage Date   Stated Amount   Reduction

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Prior to March 31, 2003
  $ 110,000,000       0.000 %
March 31, 2003 through
June 29, 2003
  $ 108,625,000       1.250 %
June 30, 2003 through
September 29, 2003
  $ 107,250,000       1.250 %
September 30, 2003 through
December 30, 2003
  $ 105,875,000       1.250 %
December 31, 2003 through
March 30, 2004
  $ 104,500,000       1.250 %
March 31, 2004 through
June 29, 2004
  $ 102,437,500       1.875 %
June 30, 2004 through
September 29, 2004
  $ 100,375,000       1.875 %
September 30, 2004 through
December 30, 2004
  $ 98,312,500       1.875 %
December 31, 2004 through
March 30, 2005
  $ 96,250,000       1.875 %
March 31, 2005 through
June 29, 2005
  $ 93,500,000       2.500 %
June 30, 2005 through
September 29, 2005
  $ 90,750,000       2.500 %
September 30, 2005 through
December 30, 2005
  $ 88,000,000       2.500 %
December 31, 2005 through
March 30, 2006
  $ 85,250,000       2.500 %
March 31, 2006 through
June 29, 2006
  $ 79,750,000       5.000 %
June 30, 2006 through
September 29, 2006
  $ 74,250,000       5.000 %



--------------------------------------------------------------------------------



 



32

                              Percentage Date   Stated Amount   Reduction

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

September 30, 2006 through
December 30, 2006
  $ 68,750,000       5.000 %
December 31, 2006 through
March 30, 2007
  $ 63,250,000       5.000 %
March 31, 2007 through
June 29, 2007
  $ 47,437,500       14.375 %
June 30, 2007 through
September 29, 2007
  $ 31,625,000       14.375 %
September 30, 2007 up to
the Final Supplemental
statement Revolving
Maturity Date
  $ 15,812,500       14.375 %
Final Supplemental
Restatement Revolving
Maturity Date
  $ 0       14.375 %

                  In addition, each amount in the foregoing table shall be
further permanently reduced by the following amounts:



       (a) The sum of the Pro Rata Supplemental Restatement Revolver Prepayment
Portions applicable to the reduction date for such amount set forth in such
table of the respective amounts of Net Cash Proceeds from Operating Asset Sales
to the extent that such Net Cash Proceeds are not applied to repay the Revolving
Loan, the New Restatement Revolving Loan, the Term Loans or any other
Supplemental Loan pursuant to Section 4.4 or allocated to an effective Asset
Reinvestment Reserve Amount.



       (b) The amount of Net Debt Proceeds to the extent that such amount is
allocated to the permanent reduction of the Maximum Amount of Supplemental
Restatement Revolving Credit by Section 4.5.



       (c) Such amount (in an integral multiple of $1,000,000 and in a minimum
amount of $1,000,000) specified by three Banking Days’ notice from the Borrower
to the Administrative Agent.

                  The aggregate principal amount of the loans made pursuant to
this Section 2.4.5 at any time outstanding is referred to as the “Supplemental
Restatement Revolving Loan”.

                  2.5. New Restatement Revolving Facility.



--------------------------------------------------------------------------------



 



33

                  2.5.1. New Restatement Revolving Loan. Effective on the Second
Restatement Effective Date, the Lenders (the “New Restatement Revolving
Lenders”) listed as “New Restatement Revolving Lenders” on Exhibit 11.1 shall
provide a revolving credit facility (the “New Restatement Revolving Facility”)
having the terms and conditions set forth in this Agreement. Subject to all of
the terms and conditions of this Agreement and so long as no Default exists and
is continuing, each New Restatement Revolving Lender severally agrees to make
revolving loans to the Borrower in an aggregate principal amount for all New
Restatement Revolving Lenders equal to the amount requested in accordance with
this Section 2.5.2 from time to time prior to the Final New Restatement
Revolving Maturity Date, but not to exceed at any time outstanding the Maximum
Amount of New Restatement Revolving Credit. In no event will the principal
amount of the loans at any one time outstanding made by any New Restatement
Revolving Lender under this Section 2.5 exceed an amount equal to such Revolving
Lender’s Percentage Interest in the Maximum Amount of New Restatement Revolving
Credit.

                  “Maximum Amount of New Restatement Revolving Credit” means, on
any date, the amount set forth for such date in the table below, reduced as
provided further below:

                              Percentage Date   Stated Amount   Reduction

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Prior to March 31, 2005
  $ 670,000,000       0.000 %
March 31, 2005 through
June 29, 2005
  $ 636,500,000       5.000 %
June 30, 2005 through
September 29, 2005
  $ 603,000,000       5.000 %
September 30, 2005 through
December 30, 2005
  $ 569,500,000       5.000 %
December 31, 2005 through
March 30, 2006
  $ 536,000,000       5.000 %
March 31, 2006 through
June 29, 2006
  $ 452,250,000       12.500 %
June 30, 2006 through
September 29, 2006
  $ 368,500,000       12.500 %
September 30, 2006 through
December 30, 2006
  $ 284,750,000       12.500 %
December 31, 2006 through
March 30, 2007
  $ 201,000,000       12.500 %



--------------------------------------------------------------------------------



 



34

                              Percentage Date   Stated Amount   Reduction

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

March 31, 2007 up to the
Final New Restatement
Revolving Maturity Date
  $ 100,500,000       15.000 %
Final New Restatement
Revolving Maturity Date
  $ 0       15.000 %

                  In addition, each amount in the foregoing table shall be
further permanently reduced by the following amounts:



       (a) The sum of the Pro Rata New Restatement Revolver Prepayment Portions
applicable to the reduction date for such amount set forth in such table of the
respective amounts of Net Cash Proceeds from Operating Asset Sales to the extent
that such Net Cash Proceeds are not applied to repay the Revolving Loan, the
Term Loans or any Supplemental Loan pursuant to Section 4.4 or allocated to an
effective Asset Reinvestment Reserve Amount.



       (b) The amount of Net Debt Proceeds to the extent that such amount is
allocated to the permanent reduction of the Maximum Amount of New Restatement
Revolving Credit by Section 4.5.



       (c) Such amount (in an integral multiple of $1,000,000 and in a minimum
amount of $1,000,000) specified by three Banking Days’ notice from the Borrower
to the Administrative Agent.

                  The aggregate principal amount of the loans made pursuant to
this Section 2.5.1 at any time outstanding is referred to as the “New
Restatement Revolving Loan”.

                  2.5.2. Borrowing Requests. New Restatement Revolving Loans
will be made to the Borrower by the New Restatement Revolving Lenders under
Section 2.5.1 on any Banking Day on or after the Second Restatement Effective
Date and prior to the Final New Restatement Revolving Maturity Date. Not later
than noon (New York time) on the first Banking Day (third Banking Day if any
portion of such loan will be subject to a Eurodollar Pricing Option on the
requested Closing Date) prior to the requested Closing Date for any such loan, a
Financial Officer for the Borrower will give the Administrative Agent notice of
its request (which may be given by a telephone call received by a Lending
Officer and promptly confirmed in writing), specifying (a) the amount of the
requested loan (not less than $1,000,000 and an integral multiple of $100,000)
(except to the extent a greater amount may be required in the case of a
Eurodollar Pricing Option) and (b) the requested Closing Date therefor. Upon
receipt of such notice by the Administrative Agent, the Administrative Agent
shall give prompt telephonic or written notice to each Lender. Each such loan
will be made at the Houston Office by wire deposit to the Administrative Agent
as specified in writing from time to time. In connection with each such loan,
the Borrower shall furnish to the Administrative Agent a certificate in
substantially the form of Exhibit 5.2.1.

                  2.5.3. New Restatement Revolving Notes. The Administrative
Agent shall keep a record of the New Restatement Revolving Loan and the
respective interests of the Lenders therein as part of the Register, which shall
evidence the New Restatement Revolving Loan. The New Restatement Revolving Loan
shall be deemed owed to each Lender having a Commitment therein severally in
accordance with such Lender’s Percentage Interest therein, and all payments
thereon shall be for the



--------------------------------------------------------------------------------



 



35

account of each Lender in accordance with its Percentage Interest therein. Upon
written request of any Lender, the Borrower’s obligations to pay such Lender’s
Percentage Interest in the New Restatement Revolving Loan shall be evidenced by
a separate note of the Borrower in substantially the form of Exhibit 2.1.3 (with
appropriate modifications) (the “New Restatement Revolving Notes”), payable to
such Lender in accordance with such Lender’s Percentage Interest in the New
Restatement Revolving Loan.

                  2.6. Application of Proceeds.

                  2.6.1. Loan. Subject to Section 2.6.2, the Borrower will apply
the proceeds of the Loan (to the extent made on or after the First Restatement
Effective Date) for general purposes, including to finance permitted
Investments.

                  2.6.2. Specifically Prohibited Applications. The Borrower will
not, directly or indirectly, apply any part of the proceeds of any extension of
credit made pursuant to the Credit Documents to purchase or to carry Margin
Stock or to any transaction prohibited by the Credit Documents or by Legal
Requirements applicable to the Lenders.

                  2.7. Nature of Obligations of Lenders to Extend Credit. The
Lenders’ obligations under this Agreement to make the Loan are several and are
not joint or joint and several. If any Lender shall fail to perform its
obligations to extend any such credit, the amount of the commitment of the
Lender so failing to perform may be assumed by the other Lenders, in their sole
discretion, in such proportions as such Lenders may agree among themselves and
the Percentage Interests of each other Lender shall be appropriately adjusted,
but such assumption and adjustment shall not relieve the Lenders from any of
their obligations to make any such extension of credit or to repay any
Delinquent Payment required by Section 11.4.

                  3. Interest; Eurodollar Pricing Options; Fees.

                  3.1. Interest. The Loan shall accrue and bear interest at a
rate per annum which shall at all times equal the Applicable Rate. Prior to any
stated or accelerated maturity of the Revolving Loan, the New Restatement
Revolving Loan, either Term Loan or the Supplemental Loan, as the case may be,
the Borrower will, on each Payment Date, pay the accrued and unpaid interest on
the portion of the Loan which was not subject to a Eurodollar Pricing Option. On
the last day of each Interest Period or on any earlier termination of any
Eurodollar Pricing Option, the Borrower will pay the accrued and unpaid interest
on the portion of the Loan which was subject to the Eurodollar Pricing Option
which expired or terminated on such date; provided, however, that in the case of
any Interest Period longer than three months, the Borrower will also pay the
accrued and unpaid interest on the Loan subject to the Eurodollar Pricing Option
having such Interest Period every 90 days, beginning on the 90th day after the
commencement of such Interest Period (or if any such day is not a Banking Day,
the Banking Day immediately preceding such 90th day). On any stated or
accelerated maturity of the Revolving Loan, the New Restatement Revolving Loan,
either Term Loan or the Supplemental Loan, as the case may be, the Borrower will
pay all accrued and unpaid interest on the Revolving Loan, the New Restatement
Revolving Loan, the Term Loans or the Supplemental Loan, as the case may be,
including any accrued and unpaid interest on the portion of the Loan which is
subject to a Eurodollar Pricing Option. All payments of interest hereunder shall
be made to the Administrative Agent for the account of each Lender in accordance
with the Lenders’ respective Percentage Interests.

                  3.2. Eurodollar Pricing Options.

                  3.2.1. Election of Eurodollar Pricing Options. Subject to any
of the terms and conditions hereof and so long as no Default under
Sections 9.1.1, 9.1.5 (except clause (b) thereof) or



--------------------------------------------------------------------------------



 



36

9.1.11 exists and is continuing, the Borrower may from time to time, by
irrevocable notice from a Financial Officer to the Administrative Agent received
no later than noon (New York time) three Banking Days prior to the commencement
of the Interest Period selected in such notice, elect to have such portion of
the Loan as the Borrower may specify in such notice accrue and bear daily
interest during the Interest Period so selected at the Applicable Rate computed
on the basis of the Eurodollar Rate. In the event the Borrower, at any time,
fails to elect a Eurodollar Pricing Option under this Section 3.2.1 for any
portion of the Loan, then such portion of the Loan will accrue and bear interest
at the Applicable Rate based on the Base Rate. Simultaneous elections by the
Borrower for the same Interest Period of a portion of the Revolving Loan, the
New Restatement Revolving Loan, either Term Loan, the Supplemental Loan or all
of such Tranches on a combined basis shall be deemed to be the election of a
single Eurodollar Pricing Option.

                  No election under this Section 3.2.1 shall become effective
if, prior to the commencement of any such Interest Period, the Administrative
Agent determines, in the manner provided below, that (a) the electing or
granting of the Eurodollar Pricing Option in question would violate a Legal
Requirement or (b) Eurodollar deposits in an amount comparable to the principal
amount of the Loan as to which such Eurodollar Pricing Option has been elected
and which have a term corresponding to the proposed Interest Period are not
readily available in the inter-bank Eurodollar market for delivery at any
Eurodollar Office or, by reason of circumstances affecting such market, adequate
and reasonable methods do not exist for ascertaining the interest rate
applicable to such deposits for the proposed Interest Period.

                  For purposes of determining ready availability of Eurodollar
deposits with respect to a proposed Interest Period, such Eurodollar deposits
shall be deemed not readily available if the Required Lenders shall have advised
the Administrative Agent by telephone, confirmed in writing or by facsimile, at
or prior to noon (New York time) on the second Banking Day prior to the
commencement of such proposed Interest Period that, based upon the knowledge of
such Lenders of the Eurodollar market and after reasonable efforts to determine
the availability of such Eurodollar deposits, such Lenders reasonably determine
that Eurodollar deposits in an amount equal to the respective Percentage
Interest of such Lenders in the portion of the Loan as to which such Eurodollar
Pricing Option has been elected and which have a term corresponding to the
Interest Period in question will not be offered in the Eurodollar market to such
Lender at a rate of interest that does not exceed the Basic Eurodollar Rate, and
the Administrative Agent and the Borrower reasonably concurs in such
determination (unless the foregoing results from the creditworthiness of such
Lenders or a change in the availability of Eurodollar markets to such Lenders
resulting from the failure of such Lenders to comply with legal or regulatory
requirements).

                  3.2.2. Notice to Lenders and Borrower. The Administrative
Agent will promptly inform each Lender (by telephone or otherwise and promptly
confirmed in writing) of each notice received by it from the Borrower pursuant
to Section 3.2.1 and of the Interest Period specified in such notice. Upon
determination by the Administrative Agent of the Eurodollar Rate for such
Interest Period or in the event no such election shall become effective, the
Administrative Agent will promptly notify the Borrower and each Lender (by
telephone or otherwise and promptly confirmed in writing) of the Eurodollar Rate
so determined or why such election did not become effective.

                  3.2.3. Selection of Interest Periods. Interest Periods shall
be selected so that:



       (a) the minimum portion of the Loan subject to any Eurodollar Pricing
Option shall be $5,000,000 and an integral multiple of $1,000,000;



       (b) no more than 20 Eurodollar Pricing Options shall be outstanding at
any one time;



--------------------------------------------------------------------------------



 



37



       (c) a portion of Term Loan B equal to the amount of the next mandatory
prepayment required by Section 4.2.1 shall not be subject to a Eurodollar
Pricing Option on the date such mandatory prepayment is required to be made;



       (d) a portion of Term Loan C equal to the amount of the next mandatory
prepayment required by Section 4.2.2 shall not be subject to a Eurodollar
Pricing Option on the date such mandatory prepayment is required to be made;



       (e) an aggregate principal amount of the Revolving Loan equal to the
amount of the next mandatory prepayment required by Section 4.3 shall not be
subject to a Eurodollar Pricing Option on the date such mandatory prepayment is
required to be made;



       (f) an aggregate principal amount of the New Restatement Revolving Loan
equal to the amount of the next mandatory prepayment required by Section 4.3
shall not be subject to a Eurodollar Pricing Option on the date such mandatory
prepayment is required to be made;



       (g) an aggregate principal amount of the Supplemental Restatement
Revolving Loan equal to the amount of the next mandatory prepayment required by
Section 4.3 shall not be subject to a Eurodollar Pricing Option on the date such
mandatory prepayment is required to be made; and



       (h) no Interest Period with respect to any part of the Loan subject to a
Eurodollar Pricing Option shall expire later than the Applicable Maturity Date.

                  3.2.4. Additional Interest. If any portion of the Loan which
is subject to a Eurodollar Pricing Option is repaid, or any Eurodollar Pricing
Option is terminated for any reason (other than (a) a Legal Requirement not
having the force of law or (b) the payment in full of the Credit Obligations as
a result of the failure of any Lender to perform its obligations hereunder), on
a date which is prior to the last Banking Day of the Interest Period applicable
to such Eurodollar Pricing Option, the Borrower will pay to the Administrative
Agent for the account of each Lender in accordance with the Lenders’ respective
Percentage Interests, in addition to any amounts of interest otherwise payable
hereunder, an amount equal to daily interest for the unexpired portion of such
Interest Period on the portion of the Loan so repaid, or as to which a
Eurodollar Pricing Option was so terminated, at a per annum rate equal to the
excess, if any, of (i) the Eurodollar Rate calculated on the basis of the rate
applicable to such Eurodollar Pricing Option minus (ii) the lowest rate of
interest obtainable by the Lenders with respect to Eurodollar deposits which
have a maturity date approximating the last Banking Day of such Interest Period.
For purposes of this Section 3.2.4, if any portion of the Loan which was to have
been subject to a Eurodollar Pricing Option is not outstanding on the first day
of the Interest Period applicable to such Eurodollar Pricing Option other than
for reasons described in Section 3.2,1, the Borrower shall be deemed to have
terminated such Eurodollar Pricing Option. A certificate of an officer of the
Administrative Agent setting forth in reasonable detail the basis of calculation
of such amount of interest shall, in the absence of manifest error, be
conclusive. Except to the extent set forth in Section 12.3, the assignment by
any Lender of all or a portion of such Lender’s interests, rights and
obligations under this Agreement and the other Credit Documents shall not
constitute a termination of a Eurodollar Pricing Option.

                  3.2.5. Change in Applicable Laws, Regulations, etc. If any
Legal Requirement having the force of law shall prevent any Lender from funding
through the purchase of deposits, or maintaining, any portion of the Loan
subject to a Eurodollar Pricing Option or otherwise from giving effect to such
Lender’s obligations as contemplated hereby (unless the foregoing results from
the creditworthiness of such Lender or a change in the availability of
Eurodollar markets to such Lender resulting from the failure



--------------------------------------------------------------------------------



 



38

of such Lender to comply with legal or regulatory requirements), (a) the
Administrative Agent may by notice to the Borrower terminate all of the affected
Eurodollar Pricing Options, (b) the portion of the Loan subject to such
terminated Eurodollar Pricing Options shall immediately bear interest thereafter
at the Applicable Rate computed on the basis of the Base Rate and (c) the
Borrower shall make any payment required by Section 3.2.4 to the extent the
Applicable Rate based on the Eurodollar Rates for the affected Eurodollar
Pricing Options exceeds the Applicable Rate based on the Base Rate. A
certificate of an officer of the Administrative Agent describing in reasonable
detail such mandatory Legal Requirement and setting forth in reasonable detail a
calculation of the payment required by Section 3.2.4 shall, in the absence of
manifest error, be conclusive.

                  3.2.6. Funding Procedure. The Lenders may fund any portion of
the Loan subject to a Eurodollar Pricing Option out of any funds available to
the Lenders. Regardless of the source of the funds actually used by any of the
Lenders to fund any portion of the Loan subject to a Eurodollar Pricing Option,
however, all amounts payable hereunder, including the interest rate applicable
to any such portion of the Loan and the amounts payable under Sections 3.2.4 and
3.4, shall be computed as if each Lender had actually funded such Lender’s
Percentage Interest in such portion of the Loan through the purchase of deposits
in such amount with a maturity the same as the applicable Interest Period
relating thereto and through the transfer of such deposits from an office of the
Lender having the same location as the applicable Eurodollar Office to one of
such Lender’s offices in the United States of America.

                  3.3. Commitment Fees. In consideration of the Revolving
Lenders’, the New Restatement Revolving Lenders’ and the Supplemental
Restatement Revolving Lenders’ commitments to make the extensions of credit
provided for in Section 2.1, 2.4.5 or 2.5, as the case may be, while such
commitments are outstanding, the Borrower will pay to the Administrative Agent
for the account of such Lenders, on each Payment Date and on the Final Revolving
Maturity Date, the Final New Restatement Revolving Maturity Date or the Final
Supplemental Restatement Revolving Maturity Date, as the case may be, commitment
fees in an amount equal to the product of:



       (a) annual interest at a rate equal to the commitment fee percentage in
the table below set opposite the Reference Leverage Ratio as of such date;



             multiplied by (b) the amount by which (i) the average daily Maximum
Amount of Revolving Credit, Maximum Amount of New Restatement Revolving Credit
or Maximum Amount of Supplemental Restatement Revolving Credit, as the case may
be, during the three-month period or portion thereof ending on such date
exceeded (ii) the average daily Revolving Loan, New Restatement Revolving Loan
or Supplemental Restatement Revolving Loan, as the case may be, during such
period or portion thereof:

              Commitment Fee Reference Leverage Ratio   Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Greater than or equal to 4.00
    0.375 %
Less than 4.00
    0.250 %

Any adjustment in the commitment fee percentage shall take effect on the third
Banking Day following the receipt by the Administrative Agent of the financial
statements required to be furnished by Sections 7.4.1 or 7.4.2; provided,
however, that if for any reason the Restricted Companies shall not have
furnished the financial statements required by Sections 7.4.1 or 7.4.2 for any
fiscal quarter by the time required by such Sections, the commitment fee
percentage during the period from the date which is three Banking



--------------------------------------------------------------------------------



 



39

Days after such financial statements were due until the third Banking Day
following receipt by the Administrative Agent of such financial statements shall
be 0.375%.

                  3.4. Taxes. If (a) any Lender shall be subject to any Tax or
(b) the Borrower shall be required to withhold or deduct any Tax, the Borrower
will on demand by the Administrative Agent or such Lender, accompanied by the
certificate referred to below, pay to the Administrative Agent for such Lender’s
account such additional amount as is necessary to enable such Lender to receive
net of any Tax the full amount of all payments of principal, interest, fees,
expenses, indemnities and other amounts payable by the Borrower to such Lender
under any Credit Document. Each Lender agrees that if, after the payment by the
Borrower of any such additional amount, any amount identifiable as a part of any
Tax related thereto is subsequently recovered or used as a credit by such
Lender, such Lender shall reimburse the Borrower to the extent of the amount so
recovered or used. A certificate of an officer of such Lender setting forth the
amount of such Tax or recovery or use and the basis therefor shall, in the
absence of manifest error, be conclusive. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

                  3.5. Capital Adequacy. Except as provided in Section 3.6, if
any Lender shall have determined that compliance by such Lender with any change
after the date hereof in any applicable law, governmental rule, regulation or
order regarding capital adequacy of banks or bank holding companies, or any
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender with any request or directive regarding
capital adequacy if such Lender reasonably believes that compliance therewith is
in accordance with customary commercial practice (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital as a consequence
of such Lender’s obligations hereunder to a level below that which such Lender
could have achieved but for such compliance (taking into consideration such
Lender’s policies with respect to capital adequacy immediately before such
compliance and assuming that such Lender’s capital was fully utilized prior to
such compliance) by an amount deemed by such Lender to be material, then the
Borrower will on demand by the Administrative Agent, accompanied by the
certificate referred to below, pay to the Administrative Agent from time to time
as specified by such Lenders as are so affected such additional amounts as shall
be sufficient to compensate such Lenders for such reduced return, together with
interest on each such amount from 15 Banking Days after the date demanded until
payment in full thereof at the rate of interest on overdue installments of
principal provided in Section 3.1. A certificate of an officer of any such
Lender setting forth the amount to be paid to it and the basis for computation
thereof hereunder shall, in the absence of manifest error, be conclusive. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

                  3.6. Regulatory Changes. If any Lender shall have determined
that (a) any change in any Legal Requirement after the date hereof shall
directly or indirectly (i) reduce the amount of any sum received or receivable
by such Lender with respect to the Loan or the return to be earned by such
Lender on the Loan, (ii) impose a cost on such Lender or any Affiliate of such
Lender that is attributable to the making or maintaining of, or such Lender’s
commitment to make, its portion of the Loans, (iii) require such Lender or any
Affiliate of such Lender to make any payment on or calculated by reference to
the gross amount of any amount received by such Lender under any Credit
Document, or (iv) reduce, or have the effect of reducing, the rate of return on
any capital of such Lender or any Affiliate of such Lender that such Lender or
such Affiliate is required to maintain on account of the Loan or such Lender’s
Commitment and (b) such reduction, increased cost or payment shall not be fully
compensated for by an adjustment in the Applicable Rate, then the Borrower shall
pay to such Lender (without duplication of payments to other Lenders) such
additional amounts as such Lender determines will, together with any adjustment
in the Applicable Rate, fully compensate for such reduction, increased cost or
payment,



--------------------------------------------------------------------------------



 



40

together with interest on each such amount from 15 Banking Days after the date
demanded until payment in full thereof at the then highest Applicable Rate. A
certificate of an officer of such Lender setting forth in reasonable detail the
amount to be paid to it and the basis for computation thereof hereunder shall,
in the absence of manifest error, be conclusive. In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

                  3.7. Computations of Interest and Fees. For purposes of this
Agreement, interest and commitment fees (and any amount expressed as interest)
shall be computed on a daily basis and (a) with respect to any portion of the
Loan subject to a Eurodollar Pricing Option, on the basis of a 360-day year and
(b) with respect to commitment fees and any other portion of the Loan, on the
basis of a 365- or 366-day year, as the case may be.

                  3.8. Interest Limitation. Notwithstanding any other provision
of this Agreement or any other Credit Document, the maximum amount of interest
that may be charged to or collected from the Borrower by any Lender under this
Agreement or any other Credit Document shall in no event exceed the maximum
amount of interest that could lawfully be charged or collected under applicable
law. Any provision of this Agreement or any other Credit Document that could be
construed as providing for interest in excess of such lawful maximum shall be
expressly subject to this Section 3.8. Any part of the Credit Obligations
consisting of amounts to be paid to any Lender for the use, forbearance or
retention of the Credit Obligations shall, to the extent permitted by applicable
law, be allocated throughout the full term of the Credit Obligations until
payment in full of the Credit Obligations (including any renewal or extension
thereof) so that interest on account of the Credit Obligations shall not exceed
the maximum amount permitted by applicable law.

                  4. Payment.

                  4.1. Payment at Maturity. On the Applicable Maturity Date or
any accelerated maturity of any portion of the Loan, the Borrower will pay to
the Administrative Agent for the account of each Lender for credit to the
Revolving Loan, New Restatement Revolving Loan, Term Loan B, Term Loan C or the
Supplemental Loan, as the case may be, an amount equal to the Revolving Loan,
New Restatement Revolving Loan, Term Loan B Term Loan C or the Supplemental
Loan, as the case may be, then due, together with all accrued and unpaid
interest and any fees thereon, and on the latest Applicable Maturity Date or any
earlier accelerated maturity of the Loan, all other Credit Obligations then
outstanding under the Credit Documents.

                  4.2. Fixed Required Prepayments.

                  4.2.1. Term Loan B. On the last Banking Day of March, June,
September and December, beginning March 31, 1999, the Borrower will pay to the
Administrative Agent, for the account of the Lenders as a prepayment of Term
Loan B the lesser of (a) $500,000, as adjusted after the date hereof in
accordance with this Section 4, or (b) the amount of Term Loan B then
outstanding, in each case, together with accrued interest on such amount
prepaid, and a final payment of the balance of Term Loan B on the Final Term
Loan B Maturity Date.

                  4.2.2. Term Loan C. On the last Banking Day of each March,
June, September and December, beginning March 31, 1999, the Borrower will pay to
the Administrative Agent, for the account of the Lenders as a prepayment of Term
Loan C, the lesser of (a) $750,000, as adjusted after the date hereof in
accordance with this Section 4, or (b) the amount of Term Loan C then
outstanding, in each case together with accrued interest on such prepaid amount,
and a final payment of the balance of Term Loan C on the Final Term Loan C
Maturity Date.



--------------------------------------------------------------------------------



 



41

                  4.2.3.  Supplemental Loan. The schedule for prepayments of
each Supplemental Facility shall be determined in accordance with Section 2.4.

                  4.3.  Maximum Amount of Revolving Credit, etc. If at any time
the Revolving Loan exceeds the Maximum Amount of Revolving Credit, the Borrower
will immediately pay the amount of such excess to the Administrative Agent for
the account of the Revolving Lenders as a mandatory prepayment of the Revolving
Loan. If at any time the New Restatement Revolving Loan exceeds the Maximum
Amount of New Restatement Revolving Credit, the Borrower will immediately pay
the amount of such excess to the Administrative Agent for the account of the New
Restatement Revolving Lenders as a mandatory prepayment of the New Restatement
Revolving Loan. If at any time a revolving portion of the Supplemental Loan
exceeds the applicable Maximum Amount of Relevant Supplemental Revolving Credit,
the Borrower will immediately pay the amount of such excess to the
Administrative Agent for the account of the Lenders participating therein as a
mandatory prepayment of such Supplemental Loan.

                  4.4.  Asset Sales.

                  4.4.1.  Operating Asset Sale Notice. In the event that the
Restricted Companies sell, exchange or dispose of Operating Assets in a
transaction (excluding a transaction permitted by Section 7.11.1 or
Section 7.11.2, but including a Permitted Asset Swap to the extent of the amount
of cash received by the Restricted Companies) (each, an “Operating Asset Sale”),
the Borrower shall, within five days after such Operating Asset Sale, provide
written notice to the Administrative Agent of (a) the closing date for such
Operating Asset Sale, (b) the amount of Net Cash Proceeds (if any, in the case
of an exchange) therefrom, (c) whether any portion of the Net Cash Proceeds will
be reserved as an Asset Reinvestment Reserve Amount in accordance with
Section 4.4.3, (d) how much of the Revolving Loan, the New Restatement Revolving
Loan, the Term Loan and the Supplemental Loan will be prepaid with the Net Cash
Proceeds in accordance with Section 4.4.2, (e) a revised schedule of reductions
in the Maximum Amount of Revolving Credit, Maximum Amount of New Restatement
Revolving Credit and any Maximum Amount of Relevant Supplemental Revolving
Credit giving effect to such prepayment, (f) a revised schedule of mandatory
prepayments of each of Term Loan B and Term Loan C giving effect to such
prepayment and (g) a revised schedule of mandatory prepayments of the
Supplemental Loan giving effect to such prepayment.

                  4.4.2.  Prepayment on Sale. The Loan shall be repaid in
accordance with this Section 4.4 to the extent that (a) the Net Cash Proceeds of
the Operating Asset Sale described in such written notice exceeds 15% of
Consolidated Operating Cash Flow for the period of four fiscal quarters of the
Restricted Companies ending on the last day of the fiscal quarter ending
immediately prior to the date of the Operating Asset Sale and (b) such excess
Net Cash Proceeds are not subject to an effective Asset Reinvestment Reserve
Amount in accordance with Section 4.4.3.

                  4.4.3.  Asset Reinvestment Reserve Amount. The Borrower may
elect to reserve Net Cash Proceeds described in Section 4.4.2(a) for
reinvestment (directly or by stock purchase, merger or otherwise, provided any
entity so acquired becomes a Restricted Company) in replacement Operating
Assets. The amount so reserved (the “Asset Reinvestment Reserve Amount”) must be
so applied within 540 days after the Operating Asset Sale creating the Asset
Reinvestment Reserve Amount. In the event the Asset Reinvestment Reserve Amount
is not reinvested within such 540-day period (or if the Borrower abandons its
plans for the reinvestment of the Asset Reinvestment Reserve Amount), the
Borrower shall notify the Administrative Agent within three Banking Days and
specify (a) how much of the Revolving Loan, the New Restatement Revolving Loan,
the Term Loan and the Supplemental Loan will be prepaid with the Asset
Reinvestment Reserve Amount in accordance with Section 4.4.4, (b) a revised
schedule of



--------------------------------------------------------------------------------



 



42

reductions in the Maximum Amount of Revolving Credit, Maximum Amount of New
Restatement Revolving Credit and any Maximum Amount of Relevant Supplemental
Revolving Credit giving effect to such prepayment, (c) a revised schedule of
mandatory prepayments of each of Term Loan B and Term Loan C giving effect to
such prepayment and (d) a revised schedule of mandatory prepayments of the
Supplemental Loan giving effect to such prepayment.

                  4.4.4.  Allocations of Prepayment. Prepayments of the Loan
(and reductions in the Maximum Amount of Revolving Credit, Maximum Amount of New
Restatement Revolving Credit and any Maximum Amount of Relevant Supplemental
Revolving Credit) made pursuant to this Section 4.4 will be allocated to the
Revolving Loan, New Restatement Revolving Loan, Term Loan B, Term Loan C and the
Supplemental Loan, pro rata in proportion to the relative size of the Maximum
Amount of Revolving Credit, Maximum Amount of New Restatement Revolving Credit,
any Maximum Amount of Relevant Supplemental Revolving Credit, Term Loan B, Term
Loan C and the term portions of the Supplemental Loan, and prepayments of Term
Loan B, Term Loan C and the term portions of the Supplemental Loan under this
Section 4.4 shall be applied to the prepayments required under Section 4.2 pro
rata over the remaining payments in accordance with the Pro Rata Term Prepayment
Portions. All such prepayments (and reductions in the Maximum Amount of
Revolving Credit, Maximum Amount of New Restatement Revolving Credit and any
Maximum Amount of Relevant Supplemental Revolving Credit) must be made within
five Banking Days after the Operating Asset Sale or the termination of
effectiveness of an Asset Reinvestment Reserve Amount, as the case may be.

                  4.5.  Designated Financing Debt. Upon, or within five days
prior to, the incurrence by any of the Restricted Companies of Designated
Financing Debt, the Borrower shall provide written notice to the Lenders of the
closing date for such incurrence and the amount of Net Debt Proceeds. Such Net
Debt Proceeds shall be applied to the prepayment of the Revolving Loan, New
Restatement Revolving Loan, Term Loan B, Term Loan C and the Supplemental Loan,
pro rata in proportion to the relative size of the Maximum Amount of Revolving
Credit, Maximum Amount of New Restatement Revolving Credit, any Maximum Amount
of Relevant Supplemental Revolving Credit, Term Loan B, Term Loan C and the term
portions of the Supplemental Loan, and prepayments of Term Loan B, Term Loan C
and term portions of the Supplemental Loan under this Section 4.5 shall be
applied to the prepayments required under Section 4.2 pro rata over the
remaining payments in accordance with the Pro Rata Term Prepayment Portions. All
such payments (and reductions in the Maximum Amount of Revolving Credit, Maximum
Amount of New Restatement Revolving Credit and any Maximum Amount of Relevant
Supplemental Revolving Credit) must be made within five Banking Days after the
incurrence of the Designated Financing Debt.

                  4.6.  Voluntary Prepayments. In addition to the prepayments
required by Sections 4.2, 4.3, 4.4 and 4.5, the Borrower may from time to time
prepay all or any portion of the Loan (in a minimum amount of $1,000,000 and an
integral multiple of $100,000), without premium (except as provided in
Section 3.2.4 with respect to early termination of Eurodollar Pricing Options).
The Borrower shall give the Administrative Agent at least one Banking Day prior
notice in the case of a Revolving Loan, New Restatement Revolving Loan or
revolving portion of the Supplemental Loan prepayment (three Banking Days’ prior
notice if any portion of the Revolving Loan, New Restatement Revolving Loan or
revolving portion of the Supplemental Loan to be repaid is subject to a
Eurodollar Pricing Option) and at least five Banking Days’ prior notice in the
case of a Term Loan or term portion of the Supplemental Loan prepayment,
specifying the date of payment, the total principal amount of the Revolving
Loan, New Restatement Revolving Loan, Term Loan or Supplemental Loan to be paid
on such date and the amount of interest to be paid with such prepayment (and any
amounts due with respect to early termination of Eurodollar Pricing Options
under Section 3.2.4). Any prepayment of the Revolving Loan, New Restatement
Revolving Loan or revolving portion of the Supplemental Loan made pursuant to
this Section 4.6 may, at the Borrower’s option as indicated in the notice
delivered pursuant to the preceding



--------------------------------------------------------------------------------



 



43

sentence, permanently reduce the Maximum Amount of Revolving Credit, Maximum
Amount of New Restatement Revolving Credit or Maximum Amount of Relevant
Supplemental Revolving Credit, as the case may be. The effectiveness of such
notice may, at the Borrower’s option, be conditioned on the closing of a credit
facility the proceeds of which will be used to prepay the Loan, or the
effectiveness of Investments or acquisitions permitted by Section 7.9 or
mergers, consolidations or dispositions of assets permitted by Section 7.11, in
which case such notice may be revoked by the Borrower (by notice delivered in
accordance with this Section 4.6) if such condition is not satisfied without any
liability to the Lenders. If such condition is satisfied, such notice shall be
deemed to have been effective as of the date of the giving of such notice. All
prepayments of Term Loan B, Term Loan C or the term portions of the Supplemental
Loan under this Section 4.6 shall be applied to the prepayments required under
Section 4.2 pro rata over the remaining payments. With respect to the amount of
such prepayment allocated to the Term Loan in accordance with the previous
sentence, the Borrower may allocate the first $80,000,000 of such prepayment
either pro rata in proportion to the relative size of Term Loan B and Term Loan
C or disproportionately to Term Loan C, as the Borrower may elect. To the extent
of aggregate prepayments over $80,000,000, such excess amounts shall be
allocated pro rata in proportion to the relative size of Term Loan B and Term
Loan C.

                  4.7.  Application of Payments. Any prepayment of the Revolving
Loan, New Restatement Revolving Loan, Term Loan or the Supplemental Loan, as the
case may be, shall be applied first to the portion of the Revolving Loan, New
Restatement Revolving Loan, Term Loan or the Supplemental Loan, as the case may
be, not then subject to Eurodollar Pricing Options, then the balance of any such
prepayment shall be applied to the portion of the Revolving Loan, New
Restatement Revolving Loan, Term Loan or Supplemental Loan, as the case may be,
then subject to Eurodollar Pricing Options, in the chronological order of the
respective maturities thereof (or as the Restricted Companies may otherwise
specify), together with any payments required by Section 3.2.4 with respect to
early termination of Eurodollar Pricing Options. All payments of principal
hereunder shall be made to the Administrative Agent for the account of each
Lender in accordance with the Lenders’ respective Percentage Interests. The
amounts of the Term Loan or term portion of the Supplemental Loan prepaid
pursuant to Sections 4.2, 4.4, 4.5 or 4.6 may not be reborrowed.

                  5.  Conditions to Extending Credit.

                  5.1.  Conditions to Effectiveness of Amendment and
Restatement. The amendment and restatement of the Existing Credit Agreement
pursuant to this Agreement shall become effective on the date (the “Second
Restatement Effective Date”) on which the following conditions shall have been
satisfied:

                  5.1.1.  Consents. The Administrative Agent shall have received
Lender Consent Letters from the Required Lenders (including, in any event, each
New Restatement Revolving Lender, except as described in the last two sentences
of the first paragraph of Section 1) authorizing it to enter into this
Agreement.

                  5.1.2.  Agreement. This Agreement shall have been executed and
delivered by the Borrower, the Guarantors and the Administrative Agent.

                  5.1.3.  Officer’s Certificate; Proper Proceedings. After
giving effect to this Agreement, each of the conditions specified in
Section 5.2.1 (other than clause (c) thereof) and 5.2.2 shall have been
satisfied as if the Second Restatement Effective Date were a “Closing Date”.



--------------------------------------------------------------------------------



 



44

                  5.1.4.  Payment of Fees. The Borrower shall have paid to the
Administrative Agent the fees due on the Second Restatement Effective Date in
the amounts agreed separately by the Borrower and the Administrative Agent,
including (a) an upfront fee payable to each Lender providing a Commitment in
respect of the New Restatement Revolving Loan effective on the Second
Restatement Effective Date in an amount separately agreed upon and (b) an
amendment fee payable to each consenting Lender in an amount equal to 0.125% of
the sum of its Term Loan, its Commitment in respect of the Revolving Loan (other
than any portion thereof that is converted into a Commitment in respect of the
New Restatement Revolving Loan pursuant to this Agreement) and its Commitment in
respect of the Supplemental Restatement Revolving Loan.

                  5.1.5.  Legal Opinions. On the Second Restatement Effective
Date, the Lenders shall have received the legal opinion of Irell & Manella LLP,
counsel to the Restricted Companies and Charter Communications VII, with respect
to the amendment and restatement of the Existing Credit Agreement pursuant to
this Agreement, which opinion shall be in form and substance reasonably
satisfactory to the Administrative Agent. The Restricted Companies authorize and
direct their counsel to furnish such opinion.

                  5.2.  Conditions to Each Extension of Credit. The obligations
of the Lenders to make any extension of credit pursuant to Section 2 shall be
subject to the satisfaction, on or before the Closing Date for such extension of
credit, of the following conditions:

                  5.2.1.  Officer’s Certificate. (a) The representations and
warranties contained in Sections 6.6 and 8 and in sections 2.2 and 4 of the
Pledge and Subordination Agreement shall be true and correct on and as of the
Closing Date with the same force and effect as though originally made on and as
of such date (except for those representations and warranties as of a specified
earlier date, which shall have been true and correct as of such date); (b) no
Default shall exist and be continuing on such Closing Date prior to or
immediately after giving effect to the requested extension of credit; (c) as of
the Closing Date, no Material Adverse Change shall have occurred; and (d) the
Borrower shall have furnished to the Administrative Agent on such Closing Date a
certificate to such effect in substantially the form of Exhibit 5.2.1, signed by
a Financial Officer.

                  5.2.2.  Proper Proceedings. This Agreement, each other Credit
Document and the extensions of credit and the granting of the security interests
contemplated hereby and thereby shall have been authorized by all necessary
proceedings of each Obligor and any of their respective Affiliates party
thereto. All necessary consents, approvals and authorizations of any
governmental or administrative agency or any other Person with respect to the
foregoing shall have been obtained and shall be in full force and effect. The
Administrative Agent shall have received copies of all documents, including
certificates, records of corporate, partnership and limited liability company
proceedings and opinions of counsel, which the Administrative Agent may have
reasonably requested in connection therewith, such documents where appropriate
to be certified by proper corporate or governmental authorities.

                  5.2.3.  Legality, etc. The making of the requested extension
of credit shall not (a) subject any Lender to any penalty or special tax (other
than a Tax for which the Borrower has reimbursed the Lenders under Section 3.4),
(b) be prohibited by any law or governmental order or regulation applicable to
any Lender or any Obligor or (c) violate any mandatory credit restraint program
of the executive branch of the government of the United States of America, the
Board of Governors of the Federal Reserve System or any other governmental or
administrative agency.

                  5.3.  Conditions on Supplemental Facility Closing Dates. The
obligations of the Supplemental Lenders to make any extension of credit pursuant
to a Supplemental Facility pursuant to



--------------------------------------------------------------------------------



 



45

Section 2.4 (to the extent the Supplemental Lenders agreed to become so
obligated) shall be subject to the satisfaction, on or before the initial
Closing Date for such Supplemental Facility, of the conditions set forth in this
Section 5.3, as well as the further conditions of Section 5.2.

                  5.3.1.  Supplemental Notes. The Borrower shall have duly
executed and delivered to the Administrative Agent any Supplemental Note
requested by any Supplemental Lender having a Commitment therein.

                  5.3.2.  Joinder Agreement. Any new Lenders participating in
such Supplemental Facility shall have executed and delivered a joinder agreement
reasonably satisfactory to the Administrative Agent and the Borrower pursuant to
which each such new Lender agrees to become a party to and be bound by this
Agreement.

                  5.3.3.  Legal Opinions. On such Closing Date, the Lenders
shall have received legal opinions satisfactory to the Supplemental Lenders and
the Administrative Agent from counsel to the Borrower.

                  5.3.4.  General. All legal, corporate, limited liability
company and partnership proceedings in connection with the transactions
contemplated by this Agreement shall be reasonably satisfactory in form and
substance to the Administrative Agent and the Administrative Agent shall have
received copies of all documents which the Administrative Agent may have
reasonably requested in connection with such Supplemental Facility. All other
conditions as may be reasonably determined by the Administrative Agent and set
forth in the written commitments with respect to such Supplemental Facility,
including the payment of any syndication or closing fees which are so set forth,
shall be reasonably satisfactory in form and substance to the Administrative
Agent.

                  6.  Guarantees.

                  6.1.  Guarantees of Credit Obligations. Each Guarantor
unconditionally jointly and severally guarantees that the Credit Obligations
incurred by the Borrower or any other Obligor will be performed and will be paid
in full in cash when due and payable, whether at the stated or accelerated
maturity thereof or otherwise, this guarantee being a guarantee of payment and
not of collectability and being absolute and in no way conditional or
contingent. In the event any part of such Credit Obligations shall not have been
so paid in full when due and payable, such Guarantor will, immediately upon
written notice by the Administrative Agent or, without notice, immediately upon
the occurrence of a Bankruptcy Default, pay or cause to be paid to the
Administrative Agent for the Lenders’ account the amount of such Credit
Obligations which are then due and payable and unpaid. The obligations of each
Guarantor hereunder shall not be affected by the invalidity, unenforceability or
irrecoverability of any of the Credit Obligations as against any Obligor, any
other guarantor thereof or any other Person. For purposes hereof, the Credit
Obligations shall be due and payable when and as the same shall be due and
payable under the terms of this Agreement or any other Credit Document
notwithstanding the fact that the collection or enforcement thereof may be
stayed or enjoined under the Bankruptcy Code, as from time to time in effect, or
other applicable law. Anything herein or in any other Credit Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Credit Documents shall in no event exceed the amount which can
be guaranteed by such Guarantor under applicable federal and state laws relating
to the insolvency of debtors (after giving effect to the right of contribution
established in Section 6.9).

                  6.2.  Continuing Obligation. Each Guarantor acknowledges that
the Lenders have entered into this Agreement (and, to the extent that the
Lenders may enter into any future Credit



--------------------------------------------------------------------------------



 



46

Document, will have entered into such agreement) in reliance on this Section 6
being a continuing irrevocable agreement, and such Guarantor agrees that its
guarantee may not be revoked in whole or in part. The obligations of the
Guarantors hereunder shall terminate when the commitment of the Lenders to
extend credit under this Agreement shall have terminated and all of the Credit
Obligations have been indefeasibly paid in full in cash and discharged;
provided, however, that:



       (a)  if a claim is made upon the Lenders at any time for repayment or
recovery of any amounts or any property received by the Lenders from any source
on account of any of the Credit Obligations and the Lenders repay or return any
amounts or property so received (including interest thereon to the extent
required to be paid by the Lenders) or          (b)  if the Lenders become
liable for any part of such claim by reason of (i) any judgment or order of any
court or administrative authority having competent jurisdiction, or (ii) any
settlement or compromise of any such claim,

then the Guarantors shall remain liable under this Agreement for the amounts so
repaid or returned or the amounts for which the Lenders become liable (such
amounts being deemed part of the Credit Obligations) to the same extent as if
such amounts had never been received by the Lenders, notwithstanding any
termination hereof or the cancellation of any instrument or agreement evidencing
any of the Credit Obligations. The Guarantors shall, not later than five days
after receipt of notice from the Administrative Agent, jointly and severally pay
to the Administrative Agent an amount equal to the amount of such repayment or
return for which the Lenders have so become liable. Payments hereunder by a
Guarantor may be required by the Administrative Agent on any number of
occasions.

                  6.3.  Waivers with Respect to Credit Obligations. Except to
the extent expressly required by this Agreement or any other Credit Document,
each Guarantor waives, except to the extent prohibited by the provisions of
applicable law that may not be waived, all of the following (including all
defenses, counterclaims and other rights of any nature based upon any of the
following):



       (a)  presentment, demand for payment and protest of nonpayment of any of
the Credit Obligations, and notice of protest, dishonor or nonperformance;    
     (b)  notice of acceptance of this guarantee and notice that credit has been
extended in reliance on the Guarantor’s guarantee of the Credit Obligations;    
     (c)  notice of any Default or of any inability to enforce performance of
the obligations of any Obligor or any other Person thereunder;    
     (d)  demand for performance or observance of, and any enforcement of any
provision of, the Credit Obligations, this Agreement or any other Credit
Document or any pursuit or exhaustion of rights or remedies with respect to any
Credit Security or against any Obligor or any other Person in respect of the
Credit Obligations or any requirement of diligence or promptness on the part of
the Lenders in connection with any of the foregoing;          (e)  any act or
omission on the part of the Lenders which may impair or prejudice the rights of
the Guarantor, including subrogation rights or rights to obtain exoneration,
contribution, indemnification or any other reimbursement from any Obligor or any
other Person;          (f)  failure or delay to perfect or continue the
perfection of any security interest in any Credit Security;



--------------------------------------------------------------------------------



 



47



       (g)  any action which harms or impairs the value of, or any failure to
preserve or protect the value of, any Credit Security;          (h)  any act or
omission which might vary the risk of the Guarantor or otherwise operate as a
deemed release or discharge;          (i)  any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than the obligation of the principal;    
     (j)  the provisions of any “one action” or “anti-deficiency” law which
would otherwise prevent the Lenders from bringing any action, including any
claim for a deficiency, against the Guarantor before or after the Lenders’
commencement or completion of any foreclosure action, whether judicially, by
exercise of power of sale or otherwise, or any other law which would otherwise
require any election of remedies by the Lenders;          (k)  all demands and
notices of every kind with respect to the foregoing; and          (l)  to the
extent not referred to above, all defenses (other than disputed facts) which any
Obligor may now or hereafter have to the payment of the Credit Obligations,
together with all suretyship defenses, which could otherwise be asserted by such
Guarantor.

                  No delay or omission on the part of the Lenders in exercising
any right under this Agreement or any other Credit Document or under any
guarantee of the Credit Obligations or with respect to any Credit Security shall
operate as a waiver or relinquishment of such right. No action which the Lenders
or any Obligor may take or refrain from taking with respect to the Credit
Obligations, including any amendments thereto or modifications thereof or
waivers with respect thereto, shall affect the provisions of this Agreement or
the obligations of the Guarantor hereunder. None of the Lenders’ rights shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Obligor, or by any noncompliance by any Obligor with the terms,
provisions and covenants of this Agreement, regardless of any knowledge thereof
which the Lenders may have or otherwise be charged with.

                  6.4.  Lenders’ Power to Waive, etc. Each Guarantor grants to
the Lenders full power in their discretion, without notice to or consent of such
Guarantor, such notice and consent being hereby expressly waived to the fullest
extent permitted by applicable law, and without in any way affecting the
liability of the Guarantor under its guarantee hereunder:



       (a)  to waive compliance with, and any Default under, and to consent to
any amendment to or modification or termination of any terms or provisions of,
or to give any waiver in respect of, this Agreement, any other Credit Document,
any Credit Security, the Credit Obligations or any guarantee thereof (each as
from time to time in effect);          (b)  to grant any extensions of the
Credit Obligations (for any duration), and any other indulgence with respect
thereto, and to effect any total or partial release (by operation of law or
otherwise), discharge, compromise or settlement with respect to the obligations
of the Obligors or any other Person in respect of the Credit Obligations,
whether or not rights against the Guarantor under this Agreement are reserved in
connection therewith;



--------------------------------------------------------------------------------



 



48



       (c)  to take security from the Restricted Companies or other Obligors in
any form for the Credit Obligations, and to consent to the addition to or the
substitution, exchange, release or other disposition of, or to deal in any other
manner with, any part of any property contained in any Credit Security whether
or not the property, if any, received upon the exercise of such power shall be
of a character or value the same as or different from the character or value of
any property disposed of, and to obtain, modify or release any present or future
guarantees of the Credit Obligations and to proceed against any of the Credit
Security or such guarantees in any order;          (d)  to collect or liquidate
or realize upon any of the Credit Obligations or any Credit Security in any
manner or to refrain from collecting or liquidating or realizing upon any of the
Credit Obligations or the Credit Security; and          (e)  to extend credit
under this Agreement, any other Credit Document or otherwise in such amount as
the Lenders may determine, even though the condition of the Obligors (financial
or otherwise on an individual or Consolidated basis) may have deteriorated since
the date hereof.

                  6.5.  Information Regarding Obligors, etc. Each Guarantor
acknowledges and agrees that it has made such investigation as it deems
desirable of the risks undertaken by it in entering into this Agreement and is
fully satisfied that it understands all such risks. Each Guarantor waives any
obligation which may now or hereafter exist on the part of the Lenders to inform
it of the risks being undertaken by entering into this Agreement or of any
changes in such risks and each Guarantor undertakes to keep itself informed of
such risks and any changes therein. Each Guarantor expressly waives any duty
which may now or hereafter exist on the part of the Lenders to disclose to the
Guarantor any matter related to the business, operations, character, collateral,
credit, condition (financial or otherwise), income or prospects of the Obligors
or their Affiliates or their properties or management, whether now or hereafter
known by the Lenders. Each Guarantor represents, warrants and agrees that it
assumes sole responsibility for obtaining from the Obligors all information
concerning this Agreement and all other Credit Documents and all other
information as to the Obligors and their Affiliates or their properties or
management as such Guarantor deems necessary or desirable.

                  6.6.  Certain Guarantor Representations. Each Guarantor
represents that:



       (a)  it is in its best interest and in pursuit of its partnership,
limited liability company or corporate purposes as an integral part of the
business conducted and proposed to be conducted by the Restricted Companies
(including such Guarantor), and reasonably necessary and convenient in
connection with the conduct of the business conducted and proposed to be
conducted by it, to induce the Lenders to enter into this Agreement and to
extend credit to the Borrower by making the Guarantees contemplated by this
Section 6;          (b)  the credit available hereunder will directly or
indirectly inure to its benefit; and          (c)  by virtue of the foregoing it
is receiving at least reasonably equivalent consideration from the Lenders for
its Guarantee.

Each Guarantor acknowledges that it has been advised by the Administrative Agent
that the Lenders are unwilling to enter into this Agreement unless the
Guarantees contemplated by this Section 6 are given by it. Each Guarantor
represents that:



       (i)  it will not be rendered insolvent as a result of entering into this
Agreement,



--------------------------------------------------------------------------------



 



49



       (ii)  after giving effect to the transactions contemplated by this
Agreement it will have assets having a fair saleable value in excess of the
amount required to pay its probable liability on its existing debts as they have
become absolute and matured,          (iii)  it has, and will have, access to
adequate capital for the conduct of its business and          (iv)  it has the
ability to pay its debts from time to time incurred in connection therewith as
such debts mature.

                  6.7.  No Subrogation. Until the Credit Obligations have been
indefeasibly paid in full and all commitments to extend further credit under the
Credit Documents have been irrevocably terminated, each Guarantor waives all
rights of reimbursement, subrogation, contribution, offset and other claims
against the Borrower arising by contract or operation of law in connection with
any payment made or required to be made by such Guarantor under this Agreement,
except for contribution rights provided in Section 6.9.

                  6.8.  Subordination. Each Guarantor covenants and agrees that
all Indebtedness claims and liabilities now or hereafter owing by the Borrower
to such Guarantor are hereby subordinated to the prior payment in full of the
Credit Obligations and are so subordinated as a claim against the Borrower or
any of its assets whether such claim be in the ordinary course of business or in
the event of voluntary or involuntary liquidation, dissolution, insolvency or
bankruptcy so that no payment with respect to any such Indebtedness, claim or
liability will be made or received while any of the Credit Obligations are
outstanding; provided, however, that the Borrower may make payments permitted by
Section 7.10 and the relevant Guarantor may retain such payments.

                  6.9.  Contribution Among Guarantors. The Guarantors agree
that, as among themselves in their capacity as guarantors of the Credit
Obligations, the ultimate responsibility for repayment of the Credit
Obligations, in the event that the Borrower fails to pay when due their Credit
Obligations, shall be equitably apportioned, to the extent consistent with the
Credit Documents, among the respective Guarantors (a) in the proportion that
each, in its capacity as a guarantor, has benefitted from the extensions of
credit to the Borrower by the Lenders under the Credit Agreement, or (b) if such
equitable apportionment cannot reasonably be determined or agreed upon among the
affected Guarantors, in proportion to their respective net worths determined on
or about the date hereof (or such later date as such Guarantor becomes party
hereto). In the event that any Guarantor, in its capacity as a guarantor, pays
an amount with respect to the Credit Obligations in excess of its proportionate
share as set forth in this Section 6.9, each other Guarantor shall, to the
extent consistent with the Credit Documents, make a contribution payment to such
Guarantor in an amount such that the aggregate amount paid by each Guarantor
reflects its proportionate share of the Credit Obligations. In the event of any
default by any Guarantor under this Section 6.9, each other Guarantor will bear,
to the extent consistent with the Credit Documents, its proportionate share of
the defaulting Guarantor’s obligation under this Section 6.9. This Section 6.9
is intended to set forth only the rights and obligations of the Guarantors among
themselves and shall not in any way affect the obligations of any Guarantor to
the Lenders under the Credit Documents (which obligations shall at all times
constitute the joint and several obligations of all the Guarantors).

                  6.10.  Future Subsidiaries; Further Assurances. The Borrower
and each Guarantor shall from time to time cause any present or future
Subsidiary not designated as an Excluded Company to join this Agreement as a
Restricted Company and a Guarantor pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent. Each Guarantor
will, promptly upon the request of the Administrative Agent from time to time,
execute, acknowledge and deliver, and file and



--------------------------------------------------------------------------------



 



50

record, all such instruments, and take all such action, as the Administrative
Agent reasonably deems necessary or advisable to carry out the intent and
purposes of this Section 6.

                  6.11.  Release of Guarantor. If any Guarantor is the subject
of a merger or a sale or disposition of its stock or of substantially all of its
assets in a transaction permitted under Section 7.11, the Guarantee of such
Person under this Section 6 shall be automatically terminated as of the closing
of such merger, sale or disposition and the application of any proceeds thereof
as required by this Agreement. The Guarantee under this Section 6  of any Person
that is subsequently designated as an Excluded Company in accordance with this
Agreement shall be automatically terminated as of the effectiveness of such
designation.

                  7.  General Covenants. Each of the Restricted Companies
covenants that, until all of the Credit Obligations shall have been paid in full
and until the Lenders’ commitments to extend credit under this Agreement and any
other Credit Document shall have been irrevocably terminated (except for
indemnification and other customary provisions that survive termination), it
will comply with such of the following provisions as are applicable to it:

                  7.1.  Taxes and Other Charges; Accounts Payable.

                  7.1.1.  Taxes and Other Charges. Each of the Restricted
Companies will duly pay and discharge, or cause to be paid and discharged,
before the same shall become in arrears, all material taxes, assessments and
other governmental charges imposed upon such Person and its properties, sales or
activities, or upon the income or profits therefrom, as well as all material
claims for labor, materials or supplies which if unpaid might by law become a
Lien upon any of its property; provided, however, that any such tax, assessment,
charge or claim need not be paid if the validity or amount thereof shall at the
time be contested in good faith by appropriate proceedings (or if all such
unpaid taxes, assessments, charges or claims do not exceed $500,000 in the
aggregate) and if such Person shall, in accordance with GAAP, have set aside on
its books adequate reserves with respect thereto; and provided further, that
each of the Restricted Companies will pay or bond, or cause to be paid or
bonded, all such taxes, assessments, charges or other governmental claims
immediately upon the commencement of proceedings to foreclose any Lien which may
have attached as security therefor (except to the extent such proceedings have
been dismissed or stayed).

                  7.1.2.  Accounts Payable. Each of the Restricted Companies
will promptly pay when due, or in conformity with customary trade terms, all
other material Indebtedness incident to the operations of such Person; provided,
however, that any such Indebtedness need not be paid if the validity or amount
thereof shall at the time be contested in good faith and if such Person shall,
in accordance with GAAP, have set aside on its books adequate reserves with
respect thereto.

                  7.2.  Conduct of Business, etc.

                  7.2.1.  Types of Business. The Restricted Companies will
engage only in (a) those businesses in which the Restricted Companies are
significantly engaged on the Second Restatement Effective Date and
(b) businesses which are reasonably similar or related thereto or reasonable
extensions thereof but not, in the case of this clause (b), in the aggregate,
material to the overall business of the Restricted Companies, provided, that, in
any event, the Restricted Companies will continue to be primarily engaged in the
businesses in which they are primarily engaged on the Second Restatement
Effective Date; and provided, further, that Investments permitted by
Section 7.9.8 will not be prohibited by this Section 7.2.1.



--------------------------------------------------------------------------------



 



51

                  7.2.2.  Maintenance of Properties. Each Restricted Company:



       (a)  will keep its properties in such repair, working order and
condition, and will from time to time make such repairs, replacements, additions
and improvements thereto for the efficient operation of its businesses in
management’s reasonable business judgment and will comply at all times in all
material respects with all Franchises, FCC Licenses and leases to which it is
party so as to prevent any loss or forfeiture thereof or thereunder, unless
(i) compliance is at the time being contested in good faith by appropriate
proceedings or (ii) the management of the Restricted Company reasonably
determines that compliance is not in the best interests of the Restricted
Company and that such loss or forfeiture will not result in a Material Adverse
Change; and          (b)  except to the extent permitted under Section 7.11,
will do all things necessary to preserve, renew and keep in full force and
effect and in good standing its legal existence and authority necessary to
continue its business (other than in the case of an inactive subsidiary that
does not own material assets).

                  7.2.3.  Compliance with Material Agreements; Amendments of
Material Agreements. Each of the Restricted Companies will comply with the
provisions of the Material Agreements to which they are a party or bound (to the
extent not inconsistent with this Agreement or any other Credit Document),
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to result in a Material Adverse Change.
Without the prior written consent of the Required Lenders, which may not be
unreasonably withheld, no Material Agreement shall be amended, modified, waived
or terminated in any manner that would have in any material respect an adverse
effect on the interests of the Lenders.

                  7.2.4.  Statutory Compliance. Each of the Restricted Companies
will comply in all material respects with the Communications Act, including the
rules and regulations of the FCC relating to the carriage of television signals,
and all other valid and applicable statutes, laws, ordinances, zoning and
building codes and other rules and regulations of the United States of America,
of the states and territories thereof and their counties, municipalities and
other subdivisions and of any foreign country or other jurisdictions applicable
to such Person, except where compliance therewith shall at the time be contested
in good faith by appropriate proceedings or the failure so to comply is not
reasonably likely to result in a Material Adverse Change.

                  7.3.  Insurance. Each of the Restricted Companies will
maintain with financially sound and reputable insurers insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same general locations as the
Restricted Companies. The Restricted Companies will from time to time provide
such information regarding such insurance arrangements as the Administrative
Agent may reasonably request. The Agents and the Lenders acknowledge that the
existing self-insurance programs of the Restricted Companies, as they may be
modified from time to time in a manner that does not materially change the
nature and relative scale of such programs, comply with the requirements of this
Section 7.3.

                  7.4.  Financial Statements and Reports. Each of the Restricted
Companies will maintain a system of accounting in which entries will be made in
their books and records of all transactions in relation to their business and
affairs in accordance with GAAP. The fiscal year of the Restricted Companies
will end on December 31 in each year.



--------------------------------------------------------------------------------



 



52

                  7.4.1.  Annual Reports. The Restricted Companies will furnish
to the Administrative Agent (with sufficient copies for each Lender) as soon as
available, and in any event within 105 days after the end of each fiscal year,
the Consolidated and Consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, the Consolidated and
Consolidating statements of earnings, changes in equity and cash flows of the
Borrower and its Subsidiaries for such fiscal year (all in reasonable detail
and, in such Consolidating financial statements, showing the financial condition
and performance of the Restricted Companies as a group), and together with
comparative figures for the preceding fiscal year, all accompanied by:



       (a)  Unqualified reports of Arthur Andersen LLP (or, if they cease to be
auditors of the Restricted Companies, independent certified public accountants
of recognized national standing reasonably satisfactory to the Administrative
Agent), to the effect that they have audited such Consolidated financial
statements in accordance with generally accepted auditing standards and that
such Consolidated financial statements present fairly, in all material respects,
the financial position of the Restricted Companies at the dates thereof and the
results of their operations for the periods covered thereby in conformity with
GAAP.          (b)  The statement of such accountants that they have caused
Section 7.5 to be reviewed and that in the course of their audit of the
Restricted Companies no facts have come to their attention that cause them to
believe that any Default under such Section exists or, if such is not the case,
specifying such Default and the nature thereof. This statement is furnished by
such accountants with the understanding that the examination of such accountants
cannot be relied upon to give such accountants knowledge of any such Default
except as it relates to accounting or auditing matters within the scope of their
audit.          (c)  A certificate of a Financial Officer to the effect that
such officer has caused this Agreement to be reviewed and has no knowledge of
any Default, or if such officer has such knowledge, specifying such Default and
the nature thereof, and what action the Restricted Companies have taken, are
taking or propose to take with respect thereto.          (d)  In the event of a
material change in GAAP after the Second Restatement Effective Date,
computations, certified by a Financial Officer, reconciling the financial
statements referred to above with financial statements prepared in accordance
with GAAP as applied to the other covenants in Section 7 and related
definitions.          (e)  Computations demonstrating, as of the end of such
fiscal year, compliance with the Computation Covenants.          (f)  A
supplement to Exhibit 8.1 showing any changes in the information set forth in
such Exhibit during the last quarter of such fiscal year.

                  7.4.2.  Quarterly Reports. The Restricted Companies will
furnish to the Administrative Agent (with sufficient copies for each Lender) as
soon as available and, in any event, within 60 days after the end of each of the
first three calendar quarters of each fiscal year, the internally prepared
Consolidated balance sheet as of the end of such quarter and the Consolidated
statements of income, changes in equity and cash flows of the Borrower and its
Subsidiaries for such quarter and for the portion of the fiscal year then ending
(all in reasonable detail and, in such Consolidating financial statements,
showing the financial condition and performance of the Restricted Companies as a
group), together with comparative figures for the same period in the preceding
fiscal year, all accompanied by:



--------------------------------------------------------------------------------



 



53



       (a)  A certificate signed by a Financial Officer to the effect that such
financial statements have been prepared in accordance with GAAP and present
fairly, in all material respects, the financial position of the Restricted
Companies covered thereby at the dates thereof and the results of their
operations for the periods covered thereby, subject only to normal year-end
audit adjustments and the addition of footnotes.          (b)  Computations
demonstrating, as of the end of such quarter, compliance with the Computation
Covenants.          (c)  For each quarter, a supplement to Exhibit 8.1 showing
any changes in the information set forth in such Exhibit during such fiscal
quarter.          (d)  A certificate signed by a Financial Officer to the effect
that such officer has caused this Agreement to be reviewed and has no knowledge
of any Default, or if such officer has such knowledge, specifying such Default
and the nature thereof and what action the Restricted Companies have taken, are
taking or propose to take with respect thereto.

                  7.4.3.  Other Reports. Upon request by the Administrative
Agent, the Restricted Companies will promptly furnish to the Administrative
Agent (with sufficient copies for each Lender) such registration statements,
proxy statements and reports, including Forms S-1, S-2, S-3, S-4, 10-K, 10-Q and
8-K, as may be filed for Charter Communications VII or any Restricted Company
with the Securities and Exchange Commission. In addition, the Borrower shall
notify the Administrative Agent promptly after any of the foregoing become
available.

                  7.4.4.  Notice of Litigation; Notice of Defaults. The
Restricted Companies will promptly furnish to the Administrative Agent notice of
any litigation or any administrative or arbitration proceeding to which any
Restricted Company may hereafter become a party which involves the risk of any
judgment which resulted, or poses a material risk of resulting, after giving
effect to any applicable insurance, of the payment by the Restricted Companies
of at least $10,000,000. Promptly upon acquiring knowledge thereof, the
Restricted Companies will notify the Lenders of the existence of any Default,
specifying the nature thereof and what action the Restricted Companies have
taken, are taking or propose to take with respect thereto.

                  7.4.5.  Franchise Matters. The Restricted Companies will
promptly furnish to the Administrative Agent notice of any action by any
federal, state or local governmental authority of the institution of proceedings
to revoke, terminate or suspend any Franchise now or hereafter held by any
Restricted Company, and any abandonment or expiration (without renewal) of a
Franchise now or hereafter held by any Restricted Company, in either case, which
would result, or be reasonably likely to result, in a Material Adverse Change.

                  7.4.6.  ERISA Reports. Furnish to the Administrative Agent as
soon as available to the Borrower the following items with respect to any Plan:



       (a)  any request for a waiver of the funding standards or an extension of
the amortization period;          (b)  any reportable event (as defined in
Section 4043 of ERISA), unless the notice requirement with respect thereto has
been waived by regulation;



--------------------------------------------------------------------------------



 



54



       (c)  any notice received by any Commonly Controlled Entity that the PBGC
has instituted or intends to institute proceedings to terminate any Plan, or
that any Multiemployer Plan is Insolvent or in Reorganization;    
     (d)  notice of the possibility of the termination of any Plan by its
administrator pursuant to Section 4041 of ERISA; and          (e)  notice of the
intention of any Commonly Controlled Entity to withdraw, in whole or in part,
from any Multiemployer Plan.

                  7.4.7.  Other Information. From time to time upon request of
any authorized officer of any Agent, each of the Restricted Companies will
furnish to the Administrative Agent (with sufficient copies for each Lender)
such other information regarding the business, assets, financial condition,
income or prospects of the Restricted Companies as such officer may reasonably
request, including copies of all tax returns, licenses, agreements, contracts,
leases and instruments to which any of the Restricted Companies is party. The
authorized officers and representatives of any Agent or, after the occurrence
and during the continuation of an Event of Default, of any Lender (coordinated
through the Administrative Agent) shall have the right during normal business
hours upon reasonable notice and at reasonable intervals to examine the books
and records of the Restricted Companies, to make copies, notes and abstracts
therefrom and to make an independent examination of its books and records, for
the purpose of verifying the accuracy of the reports delivered by any of the
Restricted Companies pursuant to this Section 7.4 or otherwise and ascertaining
compliance with or obtaining enforcement of this Agreement or any other Credit
Document.

                  7.5.  Certain Financial Tests.

                  7.5.1.  Consolidated Total Debt to Consolidated Annualized
Operating Cash Flow. Consolidated Total Debt shall not as of the end of any
fiscal quarter exceed the percentage indicated in the table below of
Consolidated Annualized Operating Cash Flow for such fiscal quarter:

          Date   Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Through December 30, 2001     575 %           December 31, 2001 through June 29,
2002     550 %           June 30, 2002 through June 29, 2003     500 %          
June 30, 2003 through June 29, 2004     450 %           June 30, 2004 through
June 29, 2005     350 %           June 30, 2005 and thereafter     300 %



--------------------------------------------------------------------------------



 



55

                  7.5.2.  Consolidated Interest Coverage Ratio. For each fiscal
quarter of the Restricted Companies, the Consolidated Interest Coverage Ratio
shall exceed the percentage indicated below: (a) through December 31, 2002, 150%
and (b) thereafter, 200%.

                  7.5.3.  Consolidated Annualized Operating Cash Flow to
Consolidated Pro Forma Debt Service. On the last day of each fiscal quarter of
the Restricted Companies, Consolidated Annualized Operating Cash Flow for the
three-month period then ending shall exceed 110% of Consolidated Pro Forma Debt
Service for the 12-month period beginning immediately after such date.

                  7.6.  Indebtedness. The Restricted Companies shall not create,
incur, assume or otherwise become or remain liable with respect to any
Indebtedness other than the following:

                  7.6.1.  The Credit Obligations.

                  7.6.2.  Guarantees permitted by Section 7.7.

                  7.6.3.  Current liabilities existing from time to time, other
than for Financing Debt, incurred in the ordinary course of business.

                  7.6.4.  To the extent that payment thereof shall not at the
time be required by Section 7.1, Indebtedness in respect of taxes, assessments,
governmental charges and claims for labor, materials and supplies.

                  7.6.5.  Indebtedness secured by Liens of carriers,
warehousemen, mechanics and landlords permitted by Sections 7.8.5 and 7.8.6.

                  7.6.6.  Indebtedness in respect of judgments or awards not in
excess of $10,000,000 in the aggregate at any time outstanding (a) which have
been in force for less than the applicable appeal period, so long as execution
is not levied, or (b) in respect of which any Restricted Company shall at the
time in good faith be prosecuting an appeal or proceedings for review, so long
as execution thereof shall have been stayed pending such appeal or review and
the Restricted Companies shall have taken appropriate reserves therefor
consistent with GAAP.

                  7.6.7.  Indebtedness in respect of Capitalized Lease
Obligations or secured by purchase money security interests to the extent Liens
securing such Indebtedness are permitted by Section 7.8.10; provided, however,
that the aggregate principal amount of all Indebtedness permitted by this
Section 7.6.7 at any one time outstanding shall not exceed $25,000,000.

                  7.6.8.  Indebtedness in respect deferred taxes arising in the
ordinary course of business.

                  7.6.9.  Indebtedness in respect of inter-company loans and
advances among the Restricted Companies which are not prohibited by Section 7.9.

                  7.6.10.  Indebtedness outstanding on the Initial Closing Date
and described in Exhibit 7.6.10, except that only the Indebtedness under the
heading “Post-Closing Financing Debt” on Exhibit 7.6.10 is permitted by this
Section 7.6.10 to remain outstanding after the First Restatement Effective Date.



--------------------------------------------------------------------------------



 



56

                  7.6.11.  Indebtedness on account of security deposits of
Subscribers held by the Restricted Companies to secure the return of equipment
placed by the Restricted Companies with Subscribers in the ordinary course of
its business.

                  7.6.12.  Binding obligations of the Restricted Companies to
make acquisitions and Investments permitted by Section 7.9.

                  7.6.13.  Minority interests in Subsidiaries and equity in
losses of affiliated partnerships in excess of investment.

                  7.6.14.  Indebtedness of the Borrower (but not any Subsidiary
of the Borrower) incurred on any Threshold Transaction Date so long as (a) no
Default shall have occurred and be continuing or would result therefrom,
(b) such Indebtedness shall have no scheduled amortization prior to the date
that is one year after the final maturity of the latest-maturing Loan
outstanding on the date such Indebtedness is incurred and (c) the covenants and
default provisions applicable to such Indebtedness shall be no more restrictive
than those contained in this Agreement, provided that the requirement that such
Indebtedness be incurred on a Threshold Transaction Date shall not apply in the
case of any refinancing of Indebtedness previously incurred pursuant to this
Section 7.6.14 so long as the interest rate and cash-pay characteristics
applicable to such refinancing Indebtedness are no more onerous than those
applicable to such refinanced Indebtedness.

                  7.6.15.  Indebtedness of any Person that becomes a Subsidiary
pursuant to an Investment permitted by Section 7.9, so long as (a) no Default
shall have occurred and be continuing or would result therefrom, (b) such
Indebtedness existed at the time of such Investment and was not created in
anticipation thereof, (c) the Borrower shall use its best efforts to cause such
Indebtedness to be repaid no later than 120 days after the date of such
Investment, (d) if such Indebtedness is not repaid within such period then,
until such Indebtedness is repaid, the operating cash flow of the relevant
Subsidiary shall be excluded for the purposes of calculating Consolidated
Operating Cash Flow (whether or not distributed to the Borrower or any other
Restricted Company) and (e) the aggregate outstanding principal amount of
Indebtedness incurred pursuant to this Section 7.6.15 shall not exceed
$150,000,000.

                  7.6.16.  Other Indebtedness of the Restricted Companies not in
excess of $50,000,000 in the aggregate at any one time outstanding.

                  7.7.  Guarantees; Letters of Credit. The Restricted Companies
shall not become or remain liable with respect to any Guarantee, including
reimbursement obligations under letters of credit and other financial guarantees
by third parties, except the following:

                  7.7.1.  Guarantees of the Credit Obligations.

                  7.7.2.  Guarantees by the Restricted Companies of Indebtedness
incurred by any other Restricted Company and permitted by Section 7.6.

                  7.7.3.  Guarantees to governmental authorities in respect of
performance under Franchises and to Obligors upon indemnity, performance or
similar bonds or letters of credit made in the ordinary course of business, not
involving Guarantees of Financing Debt, and not exceeding $50,000,000 in
aggregate principal amount at any one time outstanding.

                  7.8. Liens.  The Restricted Companies shall not create, incur
or enter into, or suffer to be created or incurred or to exist, any Lien, except
the following:



--------------------------------------------------------------------------------



 



57

                  7.8.1.  Liens on any Credit Security which secure the Credit
Obligations and restrictions on transfer contained in the Credit Documents.

                  7.8.2.  Liens to secure taxes, assessments and other
governmental charges, to the extent that payment thereof shall not at the time
be required by Section 7.1.

                  7.8.3.  Deposits or pledges made (a) in connection with, or to
secure payment of, workers’ compensation, unemployment insurance, old age
pensions or other social security, (b) in connection with casualty insurance
maintained in accordance with Section 7.3, (c) to secure the performance of
bids, tenders, contracts (other than contracts relating to Financing Debt) or
leases, (d) to secure statutory obligations or surety or appeal bonds, (e) to
secure indemnity, performance or other similar bonds in the ordinary course of
business, (f) in connection with claims contested to the extent that payment
thereof shall not at that time be required by Section 7.1 or (g) as acquisition
or sale contract escrows in connection with transactions permitted under
Sections 7.9 or 7.11.

                  7.8.4.  Liens in respect of judgments or awards, to the extent
that such judgments or awards are permitted by Section 7.6.6.

                  7.8.5.  Liens of carriers, warehousemen, mechanics and similar
Liens, in each case (a) in existence less than 90 days from the date of creation
thereof or (b) being contested in good faith by any Restricted Company in
appropriate proceedings (so long as the Restricted Company shall, in accordance
with GAAP, have set aside on its books adequate reserves with respect thereto).

                  7.8.6.  Encumbrances in the nature of (a) zoning restrictions,
(b) easements, (c) restrictions of record on the use of real property, (d)
landlords’ and lessors’ Liens on rented premises and (e) restrictions on
transfers or assignment of leases, which in each case do not materially detract
from the value of the encumbered property or impair the use thereof in the
business of any Restricted Company.

                  7.8.7.  Restrictions under federal and state securities laws
on the transfer of securities.

                  7.8.8.  Restrictions under the Communications Act, specific
Franchises, pole agreements, leases and other documents entered into in the
ordinary course of business on the transfer or licensing of certain assets of
the Restricted Companies.

                  7.8.9.  Set-off rights of depository institutions with which
any Restricted Company maintains deposit accounts.

                  7.8.10.  Liens constituting (a) purchase money security
interests (including mortgages, conditional sales, Capitalized Leases and any
other title retention or deferred purchase devices) in real property, interests
in leases or tangible personal property existing or created on the date on which
such property is acquired, and (b) the renewal, extension or refunding of any
security interest referred to in the foregoing clause (a) in an amount not to
exceed the amount thereof remaining unpaid immediately prior to such renewal,
extension or refunding; provided, however, that each such security interest
shall attach solely to the particular item of property so acquired, and the
principal amount of Indebtedness (including Indebtedness in respect of
Capitalized Lease Obligations) secured thereby shall not exceed the cost
(including all such Indebtedness secured thereby, whether or not assumed) of
such item of property; and provided, further, that the aggregate principal
amount of all Indebtedness secured by Liens permitted by this Section 7.8.10
shall not exceed the amount permitted by Section 7.6.7.

                  7.8.11.  Liens as of the Initial Closing Date described in
Exhibit 7.6.10.



--------------------------------------------------------------------------------



 



58

                  7.8.12.  Arrangements constituting a qualified escrow account,
qualified trust or qualified intermediary for funds included in an Asset
Reinvestment Reserve Amount to facilitate a deferred like-kind exchange exempt
from taxation under the Code.

                  7.8.13.  Liens on the Equity Interests of any Person that is
not a Restricted Company to secure loans from banks and other institutional
lenders to such Person or Affiliates of such Person that are not Restricted
Companies.

                  7.8.14.  Liens not otherwise permitted by this Section 7.8 so
long as neither (a) the aggregate outstanding principal amount of the
obligations secured thereby nor (b) the aggregate fair market value (determined
as of the date such Lien is incurred) of the assets subject thereto exceeds (as
to all Restricted Companies) $10,000,000 at any one time.

                  7.9.  Investments and Acquisitions. The Restricted Companies
shall not have outstanding, acquire, commit to acquire under a binding contract
or a contract not conditioned on the receipt of customary Lenders’ consents or
hold any Investment (including any Investment consisting of the acquisition of
any business) except for the following:

                  7.9.1.  Investments of the Restricted Companies in other
Restricted Companies.

                  7.9.2.  Investments in Cash Equivalents.

                  7.9.3.  Loans and other advances to employees, officers and
directors in an aggregate principal amount at any one time outstanding not to
exceed $10,000,000.

                  7.9.4.  Prepaid royalties and fees paid in the ordinary course
of business.

                  7.9.5.  Guarantees permitted by Section 7.7.

                  7.9.6.  Investments as of the Second Restatement Effective
Date described in Exhibit 7.6.10.

                  7.9.7.  Investments consisting of loans from the Restricted
Companies to any Qualified Parent Company or Charter Communications VII that
constitute Distributions permitted by Section 7.10.

                  7.9.8.  Contributions by any Restricted Company of cable
systems to any Permitted Joint Venture so long as (a) such Disposition is
permitted pursuant to Section 7.11.3, (b) no Default shall have occurred and be
continuing or would result therefrom, (c) after giving effect thereto, the
Reference Leverage Ratio shall be equal to or lower than the Reference Leverage
Ratio in effect immediately prior thereto and (d) the Equity Interests received
by any Restricted Company in connection therewith shall be pledged as Credit
Security (either directly or through a holding company parent of such Permitted
Joint Venture so long as such parent is a Wholly Owned Guarantor).

                  7.9.9.  Investments not otherwise permitted by this
Section 7.9 at any one time outstanding not exceeding $100,000,000, except with
the prior written consent of the Required Lenders; provided, however, that in no
event will the book value of Margin Stock owned by the Restricted Companies
exceed 20% of the Consolidated assets of the Restricted Companies determined in
accordance with GAAP.



--------------------------------------------------------------------------------



 



59

                  7.9.10.  Investments consisting of the acquisition of Systems
or assets in exchange transactions permitted by Section 7.11.5.

                  7.9.11.  Acquisitions by the Borrower or any Wholly Owned
Guarantor of Operating Assets (substantially all of which consist of Systems),
directly through an asset acquisition or indirectly through the acquisition of
100% of the Equity Interests of a Person substantially all of whose assets
consist of Systems, provided, that (a) no Default shall have occurred and be
continuing or would result therefrom and (b) the aggregate Consideration
(excluding Consideration paid with the proceeds of contributions described in
Section 7.9.12) paid in connection with such acquisitions, other than
acquisitions consummated on a Threshold Transaction Date, shall not exceed
$200,000,000 since the First Restatement Effective Date.

                  7.9.12.  So long as immediately before and after giving effect
thereto no Default exists and is continuing, acquisitions or Investments (other
than acquisitions and Investments of the type described in Section 7.9.8) by the
Restricted Companies with the proceeds of cash equity contributions specified by
written notice to the Administrative Agent at the time of receipt of such
proceeds for the purpose of effecting such acquisition or Investment.

                  7.9.13.  Acquisition deposits and deposits with a qualified
intermediary in connection with transactions permitted by this Section 7.9.

                  7.10.  Distributions. The Restricted Companies shall not make
any Distribution except for the following:

                  7.10.1.  The Restricted Companies may make Distributions to
other Restricted Companies.

                  7.10.2.  Any Restricted Company may declare and pay dividends
payable in common stock (or similar common equity) of such Restricted Company.

                  7.10.3.  So long as immediately before and after giving effect
thereto no Event of Default exists and is continuing, the Restricted Companies
may make:



       (a)  Distributions to any Qualified Parent Company or Charter
Communications VII in an amount necessary for it to make mandatory, scheduled
payments of principal and interest on Indebtedness (including Indebtedness owed
to the Restricted Companies) of any Qualified Parent Company or Charter
Communications VII, as the case may be, not elsewhere described in this
Section 7.10; provided, however, that (i) at least three Banking Days prior to
such Distribution the Administrative Agent shall receive a certificate signed by
a Financial Officer demonstrating pro forma compliance as of the end of the most
recent fiscal quarter of the Restricted Companies with Sections 7.5.2 and 7.5.3
after giving effect to such Distribution, and (ii) the proceeds of such
Indebtedness are or were used to (A) prepay the Loan pursuant to Section 4.6 or
(B) make equity Investments or subordinated debt Investments (in the form of
Specified Subordinated Debt) in any Restricted Company for its own business
purposes (other than Investments in Excluded Companies).    
     (b)  Distributions to any Qualified Parent Company or Charter
Communications VII in an amount necessary for it to make mandatory, scheduled
payments of interest on Indebtedness (including Indebtedness owed to the
Restricted Companies) of any Qualified Parent Company or Charter Communications
VII, as the case may be; provided, however, that (i) at least three



--------------------------------------------------------------------------------



 



60



  Banking Days prior to such Distribution the Administrative Agent shall receive
a certificate signed by a Financial Officer demonstrating that such Distribution
shall be made on a Threshold Transaction Date and (ii) each such Distribution
shall be made no earlier than three Banking Days prior to the date the relevant
interest payment is due.

                  7.10.4.  The Restricted Companies may make Distributions on
account of management services to the extent permitted by Section 7.17.

                  7.10.5.  So long as immediately before and after giving effect
thereto no Event of Default exists and is continuing, the Restricted Companies
that are partnerships or limited liability companies may, in any calendar year,
pay Distributions to all the holders of the Equity Interests of such Restricted
Companies, in proportion to their ownership interests, sufficient to permit each
such holder to pay income taxes that may be required to be paid by it with
respect to its equity in the Restricted Companies for the prior calendar year,
as estimated by such Restricted Company in good faith.

                  7.10.6.  Investments permitted by Sections 7.9.7 and 7.9.9 and
Affiliate transactions permitted by Section 7.14 or described in the second
sentence of Section 7.14.

                  7.10.7.  So long as immediately before and after giving effect
thereto no Event of Default exists and is continuing, the Borrower may make
Distributions for any purpose; provided, however, that, after giving effect to
any such Distribution on a pro forma basis, the Reference Leverage Ratio shall
not exceed 400%.

                  7.10.8.  So long as immediately before and after giving effect
thereto no Event of Default exists and is continuing, the Borrower may make
Distributions for any purpose; provided, however, that if, after giving effect
to any such Distribution on a pro forma basis, the Reference Leverage Ratio
exceeds 400%, the cumulative, aggregate amount of all Distributions under this
Section 7.10.8 (excluding any such Distributions made for the purpose of paying
fees approved by the Agents in connection with the Indenture Modifications (as
defined in the Existing Credit Agreement)) made since the First Restatement
Effective Date shall not exceed the sum of (a) $25,000,000, plus (b) the net
proceeds of cash equity contributions (and, with the written consent of the
Specified Agents, which consent shall not be unreasonably withheld, the net
equity value of non-cash equity contributions) made to the Borrower after the
First Restatement Effective Date (to the extent not specified for acquisitions
pursuant to Section 7.9.12) plus (c) 25% of Consolidated Excess Cash Flow for
the most recently completed fiscal year for which financial statements have been
furnished to the Lenders in accordance with Section 7.4.1 (commencing with the
fiscal year ended December 31, 1999).

                  7.10.9.  So long as immediately before and after giving effect
thereto no Event of Default exists and is continuing, the Restricted Companies
may make Distributions constituting the purchase, redemption, acquisition,
cancellation or other retirement for value of Equity Interests in any Qualified
Parent Company, options on any such interests or related equity appreciation
rights or similar securities held by officers or employees or former officers or
employees of such Qualified Parent Company (or their estates or beneficiaries
under their estates), upon death, disability, retirement or termination of
employment; provided, however, that the aggregate consideration paid for such
purchase, redemption, acquisition, cancellation or other retirement (excluding
any such consideration paid prior to the First Restatement Effective Date) does
not in any one fiscal year of the Restricted Companies exceed $7,500,000 in the
aggregate.



--------------------------------------------------------------------------------



 



61

                  7.10.10.  So long as immediately before and after giving
effect thereto no Event of Default exists and is continuing, the Restricted
Companies may make Distributions in respect of loans and other advances to
employees, officers and directors permitted by Section 7.9.3.

                  7.11.  Merger, Consolidation and Dispositions of Assets. The
Restricted Companies shall not merge or enter into a consolidation or sell,
lease, sell and lease back, sublease or otherwise dispose of any of its assets
(each, “Fundamental Transaction”), except the following:

                  7.11.1.  Any Restricted Company may sell or otherwise dispose
of (a) inventory in the ordinary course of business, (b) tangible assets to be
replaced in the ordinary course of business by other tangible assets of equal or
greater value, (c) tangible assets that are no longer used or useful in the
business of the Restricted Companies, the fair market value (or book value if
greater) of which shall not be material in any fiscal year and (d) cash and Cash
Equivalents.

                  7.11.2.  Any Restricted Company may (i) merge or be liquidated
into, or transfer or make dispositions of assets to, any other Restricted
Company or (ii) enter into a transaction solely for the purpose of changing its
organizational form so long as any Fundamental Transaction related thereto does
not involve any third party other than another Restricted Company.

                  7.11.3.  Subject to Section 4.4, so long as no Event of
Default exists and is continuing on the date a binding contract with respect to
such sale is entered into and the Restricted Companies have furnished prior
written notice of such sale to the Administrative Agent, the Restricted
Companies may sell Systems or other assets for fair market value in transactions
not constituting Permitted Asset Swaps (it being understood that Swap Excess
Amounts (other than Excluded Swap Excess Amounts) shall be deemed to constitute
usage of availability in respect of sales pursuant to this Section 7.11.3);
provided, however, that the sum of the aggregate percentages of Consolidated
Annualized Operating Cash Flow for the period of three consecutive months most
recently ended prior to each such sale for which financial statements have been
(or are required to have been) furnished in accordance with Section 7.4.2
properly allocable to all such Systems or other assets so sold on or after the
First Restatement Effective Date shall not exceed 30%.

                  7.11.4.  So long as immediately before and after giving effect
thereto no Event of Default exists and is continuing, the Restricted Companies
may contribute Systems and other assets to Permitted Joint Ventures as
Investments permitted by Section 7.9.8.

                  7.11.5.  The Restricted Companies may consummate Permitted
Asset Swaps; provided that (a) on the date of such Permitted Asset Swap, no
Default shall have occurred and be continuing or would result therefrom, (b) in
the event that the Annualized Asset Cash Flow Amount attributable to the assets
being transferred exceeds the annualized asset cash flow amount (determined in a
manner comparable to the manner in which Annualized Asset Cash Flow Amounts are
determined hereunder) of the assets received in connection with such Permitted
Asset Swap (such excess amount, a “Swap Excess Amount”), then, unless such Swap
Excess Amount is an Excluded Swap Excess Amount, the Disposition of such Swap
Excess Amount is permitted by Section 7.11.3 and (c) the Net Cash Proceeds of
such Permitted Asset Swap, if any, shall be applied in the manner contemplated
by Section 4.4.

                  7.11.6.  The Restricted Companies may consummate mergers or
consolidations necessary to effect acquisitions and Investments permitted by
Section 7.9.

                  7.11.7.  The Restricted Companies may sell property acquired
after the First Restatement Effective Date (other than property acquired in
connection with Permitted Asset Swaps



--------------------------------------------------------------------------------



 



62

involving property owned on the First Restatement Effective Date), so long as
(a) no Default shall have occurred and be continuing or would result therefrom,
(b) a definitive agreement to consummate such sale is executed no later than
twelve months after the date on which relevant property is acquired and (c) such
sale is consummated within eighteen months after the date on which the relevant
property is acquired.

                  7.12.  Issuance of Stock by Subsidiaries; Subsidiary
Distributions.

                  7.12.1.  Issuance of Stock by Subsidiaries. No Subsidiary
(other than an Excluded Company) of a Restricted Company shall issue or sell any
of its Equity Interests to any Person other than a Restricted Company unless
(a) in the case of a stock dividend or other distribution of Equity Interests,
such dividend or distribution is pro rata among existing equity owners or (b) in
the case of purchased equity, the sale of such equity is on an arm’s length
basis.

                  7.12.2.  No Restrictions on Subsidiary Distributions. Except
for restrictions contained in the Credit Documents, the Restricted Companies
shall not enter into or be bound by any agreement (including covenants requiring
the maintenance of specified amounts of net worth or working capital)
restricting the right of any Subsidiary to make Distributions or extensions of
credit to the Borrower (directly or indirectly through another Subsidiary).

                  7.13.  ERISA, etc. The Restricted Companies shall comply in
all material respects with the provisions of ERISA and the Code applicable to
each Plan. Each Restricted Company will meet all minimum funding requirements
applicable to them with respect to any Plan pursuant to Section 302 of ERISA or
Section 412 of the Code, without giving effect to any waivers of such
requirements or extensions of the related amortization periods which may be
granted. At no time shall the Accumulated Benefit Obligations under any Plan
that is not a Multiemployer Plan exceed the fair market value of the assets of
such Plan allocable to such benefits by more than $10,000,000. After the Second
Restatement Effective Date, the Restricted Companies will not withdraw, in whole
or in part, from any Multiemployer Plan so as to give rise to withdrawal
liability exceeding $10,000,000 in the aggregate. At no time shall the actuarial
present value of unfunded liabilities for post-employment health care benefits,
whether or not provided under a Plan, calculated in a manner consistent with
Statement No. 106 of the Financial Accounting Standards Board, exceed
$10,000,000.

                  7.14.  Transactions with Affiliates. Other than the Material
Agreements, none of the Restricted Companies shall effect any transaction with
any of their respective Affiliates on a basis less favorable to the Restricted
Companies than would be the case if such transaction had been effected with a
non-Affiliate. This Section 7.14 shall not apply to: (a) customary directors’
fees, indemnification and similar arrangements and payments in respect thereof,
consulting fees, employee salaries, bonuses or employment agreements,
compensation or employee benefit arrangements and incentive arrangements with
any officer, or employee of a Restricted Company entered into in the ordinary
course of business (including customary benefits thereunder), (b) the
organizational agreements of Charter Communications VII, including any
amendments or extensions thereof that do not otherwise violate any other
covenant set forth in this Agreement, and any transactions undertaken or to be
undertaken pursuant to any of such agreements or pursuant to any other
contractual obligations in the ordinary course of business in existence on the
First Restatement Effective Date (as in effect on the First Restatement
Effective Date) or as set forth on Exhibit 7.14, (c) the issuance and sale by
any Restricted Company to its partners, members or stockholders of Equity
Interests (other than Redeemable Capital Stock), (d) loans and advances to
officers, directors and employees of the Restricted Companies in the ordinary
course of business, (e) customary commercial banking, investment banking,
underwriting, placement agent, financial advisory, legal, accounting or
regulatory fees paid in connection with services rendered to the Restricted
Companies in the ordinary course of business, (f) so long as no Default shall
have occurred and be continuing, the payment (either directly or by way of a
distribution to any Qualified Parent Company) of



--------------------------------------------------------------------------------



 



63

amounts not in excess of 1.0% of the aggregate enterprise value of Investments
permitted hereby to certain Affiliates of the Restricted Companies, (g) the
incurrence of intercompany indebtedness that does not otherwise violate any
other provision of this Agreement, (h) repayments of Specified Subordinated Debt
with the proceeds of Loans or Specified Long-Term Indebtedness, (i) the pledge
of Equity Interests of Excluded Companies to support the Indebtedness thereof,
(j) the payment of management fees permitted by Section 7.17, and
(k) programming agreements, marketing and promotional agreements and other
billing services, equipment agreements and agreements for other goods and
services related to the business of the Restricted Companies entered into
between members of the Charter Group and the Restricted Companies.

                  7.15.  Interest Rate Protection. The Borrower will keep in
effect one or more Interest Rate Protection Agreements conforming to
International Securities Dealers Association standards with any Lender or
Affiliate of a Lender or other financial institution reasonably satisfactory to
the Administrative Agent protecting against increases in interest rates, each in
form and substance reasonably satisfactory to the Administrative Agent, covering
a notional amount of at least 50% of the Financing Debt of Charter
Communications VII and the Restricted Companies for a two year period at rates
reasonably satisfactory to the Administrative Agent; provided, however, that
Financing Debt with a fixed interest rate for a period of at least two years
shall be deemed to be covered by an Interest Rate Protection Agreement for
purposes of this Section 7.15.

                  7.16.  Compliance with Environmental Laws. Each of the
Restricted Companies will:

                  7.16.1.  Use and operate all of its facilities and properties
in compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, and handle
all Hazardous Materials in compliance with all applicable Environmental Laws,
except where the failure to comply with, or keep in effect, as applicable, such
laws, permits, approvals, certificates, licenses and authorizations would not
reasonably be expected to result in a Material Adverse Change.

                  7.16.2.  Immediately notify the Administrative Agent, and
provide copies upon receipt, of all written claims or complaints from
governmental authorities relating to the condition of its facilities and
properties or compliance with Environmental Laws, and in the case of potential
liability in excess of $10,000,000 shall promptly cure and have dismissed with
prejudice to the satisfaction of the Administrative Agent any actions and
proceedings relating to compliance with Environmental Laws, except where
contested in good faith by appropriate proceedings and sufficient reserves with
respect thereto as required by GAAP have been established.

                  7.16.3.  Provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 7.16.

                  7.17.  No Outside Management Fees. The Restricted Companies
shall not pay in cash any management fees or other amounts in respect of
management services to any Person other than another Restricted Company, except
that the Borrower may pay management fees to its Affiliates (either directly or
by way of a Distribution to any Qualified Parent Company) so long as (a) no
Default shall have occurred and be continuing or would result therefrom, (b) the
aggregate amount of such payments expensed during any fiscal year of the
Borrower shall not exceed 3.50% of Consolidated Revenues for the immediately
preceding fiscal year (provided that, in addition, payments of management fees
may be made in respect of amounts that have been accrued, but were not paid,
during any preceding fiscal year of the Borrower ending on or after December 31,
1999, so long as the aggregate amount of payments made pursuant to this
parenthetical during any fiscal year of the Borrower (other than any such
payments made on a Threshold Management Fee Date), when added to the aggregate
amount of non-deferred



--------------------------------------------------------------------------------



 



64

management fees otherwise paid pursuant to this clause (b) during such fiscal
year, shall not exceed 5.0% of Consolidated Revenues for the immediately
preceding fiscal year ) and (c) each such payment shall be made no earlier than
three Banking Days prior to the date such payment is due for Distributions;
provided, however, that this Section 7.17 shall not prohibit the payment of fees
to non-Affiliates for services rendered to the Restricted Companies on an arm’s
length basis in the ordinary course of business.

                  7.18.  Derivative Contracts. None of the Restricted Companies
nor any of their Subsidiaries shall enter into any Interest Rate Protection
Agreement, foreign currency exchange contract or other financial or commodity
derivative contracts except to provide hedge protection for an underlying
economic transaction in the ordinary course of business.

                  7.19.  Negative Pledge Clauses. None of the Restricted
Companies nor any of their Subsidiaries shall enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of the
Restricted Companies or any of their Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of their respective properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any collateral for such obligation if collateral is granted for another
obligation, except the following:

                  7.19.1.  This Agreement and the other Credit Documents.

                  7.19.2.  Covenants in documents creating Liens permitted by
Section 7.8 prohibiting further Liens on the assets encumbered thereby.

                  7.19.3.  Restrictions on transfer and pledges imposed in the
ordinary course of business pursuant to Franchises, pole agreements, leases and
other operating agreements.

                  8.  Representations and Warranties. In order to induce the
Lenders to extend credit to the Borrower hereunder, each of the Restricted
Companies jointly and severally represents and warrants to each Lender that:

                  8.1.  Organization and Business.

                  8.1.1.  The Borrower. The Borrower is a duly organized and
validly existing limited liability company, in good standing under the laws of
the jurisdiction in which it is organized, with all limited liability company
power and authority necessary to (a) enter into and perform this Agreement and
each other Credit Document to which it is party, (b) borrow and guarantee the
Credit Obligations, (c) grant the Lenders security interests in any Credit
Security owned by it to secure the Credit Obligations and (d) own its properties
and carry on the business now conducted or proposed to be conducted by it.
Certified copies of the Charter and By-laws of the Borrower have been previously
delivered to the Administrative Agent and are correct and complete. Exhibit 8.1,
as from time to time hereafter supplemented in accordance with Sections 7.4.1
and 7.4.2, sets forth (i) the jurisdiction of organization of the Borrower,
(ii) the address of the Borrower’s principal executive office and chief place of
business and (iii) the number of authorized and issued shares and ownership of
the Borrower.

                  8.1.2.  Other Guarantors. Each Restricted Company (other than
the Borrower) is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized, with all organizational power
and authority necessary to (a) enter into and perform this Agreement and each
other Credit Document to which it is party, (b) guarantee the Credit
Obligations, (c) grant the Lenders a security interest in Credit Security owned
by such Restricted Company to secure the Credit Obligations and (d) own its
properties and carry on the business now conducted or proposed to be



--------------------------------------------------------------------------------



 



65

conducted by it. Certified copies of the Charter and By-laws of each such
Restricted Company have been previously delivered to the Administrative Agent
and are correct and complete. Exhibit 8.1, as from time to time hereafter
supplemented in accordance with Sections 7.4.1 and 7.4.2, sets forth (i) the
name and jurisdiction of organization of each Holding Company, (ii) the address
of the chief executive office and principal place of business of each Holding
Company, and (iii) the number of authorized and issued Equity Interests and
ownership of each Restricted Company. As of the Second Restatement Effective
Date, no Minority Interest HoldCo (other than Charter Communications VII and the
Restricted Companies) is in existence.

                  8.1.3.  Qualification. Except as set forth on Exhibit 8.1 as
from time to time supplemented in accordance with Sections 7.4.1 and 7.4.2, each
Restricted Company is duly and legally qualified to do business as a foreign
limited partnership or other entity and is in good standing in each state or
jurisdiction in which such qualification is required and is duly authorized,
qualified and licensed under all laws, regulations, ordinances or orders of
public authorities, or otherwise, to carry on its business in the places and in
the manner in which it is conducted, except for failures to be so qualified,
authorized or licensed which would not in the aggregate result, or pose a
material risk of resulting, in any Material Adverse Change.

                  8.1.4.  Capitalization. Except as set forth in Exhibit 8.1, as
from time to time supplemented in accordance with Sections 7.4.1 and 7.4.2, no
options, warrants, conversion rights, preemptive rights or other statutory or
contractual rights to purchase Equity Interests of any Restricted Company now
exist, nor has any Restricted Company authorized any such right, nor is any
Restricted Company obligated in any other manner to issue its Equity Interests.

                  8.2.  Financial Statements and Other Information; Material
Agreements.

                  8.2.1.  Financial Statements and Other Information. The
Restricted Companies have previously furnished to the Lenders copies of the
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries, and
the audited Consolidated balance sheet of Charter Communications VII as at
December 31, 2000 and the unaudited Consolidated statements of income and
changes in equity and cash flows of the Borrower and its Subsidiaries, and the
audited Consolidated statements of income and changes in equity and cash flows
of Charter Communications VII, for the fiscal year then ended.

                  The audited Consolidated financial statements (including the
notes thereto) referred to above were prepared in accordance with GAAP and
fairly present the financial position of the Restricted Companies covered
thereby on a Consolidated basis at the respective dates thereof and the results
of their operations for the periods covered thereby. No Restricted Company has
any known contingent liability material to the Restricted Companies on a
Consolidated basis that is required to be reflected by GAAP which is not
reflected in the sheet referred to above (or delivered pursuant to Sections
7.4.1 or 7.4.2) or the notes thereto.

                  8.2.2.  Material Agreements. The Restricted Companies have
previously furnished to the Administrative Agent correct and complete copies,
including all exhibits, schedules and amendments thereto, of the Material
Agreements as set forth in Exhibit 8.2.2, each as in effect on the Second
Restatement Effective Date.

                  8.3.  Changes in Condition. No Material Adverse Change has
occurred.

                  8.4.  Title to Assets. The Restricted Companies have good and
valid title to all material assets necessary for the operations of their
business as now conducted by them and reflected in the most recent balance sheet
referred to in Section 8.2.1(a) (or the balance sheet most recently furnished to
the



--------------------------------------------------------------------------------



 



66

Lenders pursuant to Sections 7.4.1 or 7.4.2), and to all material assets
necessary for the operations of such business acquired subsequent to the date of
such balance sheet, subject to no Liens except for those permitted by
Section 7.8 and except for assets disposed of as permitted by Section 7.11.

                  8.5.  Licenses, etc. The Restricted Companies have all
patents, patent applications, patent licenses, patent rights, trademarks,
trademark rights, trade names, trade name rights, copyrights, licenses, FCC
Licenses, Franchises, permits, authorizations and other rights including
agreements with public utilities and microwave transmission companies, pole use,
access or rental agreements and utility easements the lack, loss or termination
of which would result, or is reasonably likely to result, in a Material Adverse
Change. All of the foregoing are in full force and effect except as would not
result in, or be reasonably likely to result in, a Material Adverse Change, and
each of the Restricted Companies is in substantial compliance with the foregoing
without any known conflict with the valid rights of others which has resulted,
or poses a material risk of resulting, in any Material Adverse Change. No event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such license, Franchise or other
right or affect the rights of any of the Restricted Companies thereunder so as
to result in any Material Adverse Change. Except as would not result, or create
a material risk of resulting, in a Material Adverse Change:

                  8.5.1.  Franchises; FCC Licenses. Each Franchise and FCC
License held by any Restricted Company is validly issued, and no Restricted
Company is in violation of the terms of any of its Franchises or FCC Licenses.

                  8.5.2.  FCC and Other Matters. Each Restricted Company has
filed all cable television registration statements and other filings which are
required to be filed by it under the Communications Act. Each Restricted Company
is in all material respects in compliance with the Communications Act, including
the rules and regulations of the FCC relating to the carriage of television
signals. The execution, delivery and performance by the Restricted Companies of
this Agreement does not require the approval of the FCC and will not result in
any violation of the Communications Act. Each Restricted Company has recorded or
deposited with and paid to the federal Copyright Office and the Register of
Copyright all notices, statements of account, royalty fees and other documents
and instruments required under Title 17 of the United States Code and all rules
and regulations thereunder (collectively and as from time to time in effect, the
“Copyright Act”), including such of the foregoing required by section 111(d) of
the Copyright Act by virtue of such Restricted Company having made any secondary
transmission subject to compulsory licensing pursuant to section 111(c) of the
Copyright Act.

                  8.6.  Litigation. No litigation, at law or in equity, or any
proceeding before any court, board or other governmental or administrative
agency or any arbitrator is pending or, to the knowledge of the Restricted
Companies, threatened which, in either case, involves any material risk of any
final judgment, order or liability which, after giving effect to any applicable
insurance, has resulted, or poses a material risk of resulting, in any Material
Adverse Change or which seeks to enjoin (and poses a material risk of enjoining)
the consummation, or which (except for litigation which does not pose a material
risk of impairing the validity or effectiveness of the transactions contemplated
by this Agreement or any other Credit Document) questions the validity, of any
of the transactions contemplated by this Agreement or any other Credit Document.
No judgment, decree or order of any court, board or other governmental or
administrative agency or any arbitrator has been issued against or binds any
Restricted Company which has resulted, or poses a material risk of resulting, in
any Material Adverse Change.

                  8.7.  Tax Returns. Except as would not result, or create a
material risk of resulting, in a Material Adverse Change, each of the Restricted
Companies has filed all material tax and information returns which are required
to be filed by it and has paid, or made adequate provision for the payment of,
all taxes which have or may become due pursuant to such returns or to any
assessment received by it



--------------------------------------------------------------------------------



 



67

(except for taxes being disputed in good faith and for which sufficient reserves
have been established) and no Restricted Company knows of any material
additional assessments or any basis therefor and the Restricted Companies
reasonably believe that the charges, accruals and reserves on the books of the
Restricted Companies in respect of taxes or other governmental charges are
adequate.

                  8.8.  Authorization and Enforceability. The Borrower and each
Guarantor has taken all organizational action required to execute, deliver and
perform this Agreement and each other Credit Document to which it is party. Each
of this Agreement and each other Credit Document constitutes the legal, valid
and binding obligation of each Restricted Company party thereto and is
enforceable against such Person in accordance with its terms.

                  8.9.  No Legal Obstacle to Agreements. Neither the execution
and delivery of this Agreement or any other Credit Document, nor the making of
any borrowings hereunder, nor the guaranteeing of the Credit Obligations, nor
the securing of the Credit Obligations with any Credit Security, has constituted
or resulted in or will constitute or result in:



       (a)  any breach or termination of the provisions of any material
agreement, instrument, deed or lease to which any Holding Company is a party or
by which it is bound, or of the Charter or By-laws of any Holding Company;    
     (b)  the violation of any law, statute, judgment, decree or governmental
order, rule or regulation applicable to any Holding Company;          (c)  the
creation under any agreement, instrument, deed or lease of any Lien (other than
Liens on Credit Security which secure the Credit Obligations) upon any of the
assets of any Holding Company; or          (d)  any redemption, retirement or
other repurchase obligation of any Holding Company under any Charter or By-law
or of any material agreement, instrument, deed or lease.

No approval, authorization or other action by, or declaration to or filing with,
any governmental or administrative authority or any other Person that has not
been obtained or made is required to be obtained or made by any Holding Company
in connection with the execution, delivery and performance of this Agreement,
the Notes or any other Credit Document, the making of any borrowing hereunder,
the guaranteeing of the Credit Obligations or the securing of the Credit
Obligations with the Credit Security.

                  8.10.  Defaults. No Restricted Company is in default under any
provision of its Charter or By-laws or of this Agreement or any other Credit
Document. No Restricted Company is in default under any provision of any
agreement, instrument, deed or lease to which it is party or by which it or its
property is bound, or has violated any law, judgment, decree or governmental
order, rule or regulation, in each case so as to result, or creates a material
risk of resulting, in any Material Adverse Change.

                  8.11.  Certain Business Representations.

                  8.11.1.  Labor Relations. No dispute or controversy between
any Restricted Company and any of its employees has resulted, or is reasonably
likely to result, in any Material Adverse Change, and no Restricted Company
anticipates that its relationships with its unions or employees will result, or
are reasonably likely to result, in any Material Adverse Change. Each Restricted
Company is in compliance in all material respects with all federal and state
laws with respect to (a) non-discrimination in employment with which the failure
to comply, in the aggregate, has resulted in, or poses a material risk of



--------------------------------------------------------------------------------



 



68

resulting in, a Material Adverse Change and (b) the payment of wages, the
failure of which to pay, in the aggregate, has resulted in, or creates a
material risk of resulting in, a Material Adverse Change.

                  8.11.2.  Antitrust. Each of the Restricted Companies is in
compliance in all material respects with all federal and state antitrust laws
relating to its business and the geographic concentration of its business.

                  8.11.3.  Consumer Protection. No Restricted Company is in
violation of any rule, regulation, order, or interpretation of any rule,
regulation or order of the Federal Trade Commission (including
truth-in-lending), with which the failure to comply, in the aggregate, has
resulted in, or poses a material risk of resulting in, a Material Adverse
Change.

                  8.12.  Environmental Regulations.

                  8.12.1.  Environmental Compliance. Each of the Restricted
Companies is in compliance in all material respects with the Clean Air Act, the
Federal Water Pollution Control Act, the Marine Protection Research and
Sanctuaries Act, the Resource Conservation and Recovery Act, CERCLA and any
similar state or local statute or regulation in effect in any jurisdiction in
which any properties of any Restricted Company are located or where any of them
conducts its business, and with all applicable published rules and regulations
(and applicable standards and requirements) of the federal Environmental
Protection Agency and of any similar agencies in states or foreign countries in
which any Restricted Company conducts its business, other than any noncompliance
which in the aggregate has not resulted in, and could not reasonably be expected
to result in, a Material Adverse Change.

                  8.12.2.  Environmental Litigation. Except as would not result
in, or could not reasonably be expected to result in, a Material Adverse Change,
no suit, claim, action or proceeding of which any Restricted Company has been
given notice or otherwise to its knowledge is now pending before any court,
governmental agency or board or other forum, or to any Restricted Company’s
knowledge, threatened by any Person (nor to any Restricted Company’s knowledge,
does any factual basis exist therefor) for, and the Restricted Companies have
received no written correspondence from any federal, state or local governmental
authority with respect to any of the following that has resulted in, or creates
a material risk of resulting in, a Material Adverse Change:



       (a)  noncompliance in any material respect by any Restricted Company with
any such environmental law, rule or regulation;          (b)  material
liabilities for personal injury, wrongful death or other tortious conduct
relating to materials, commodities or products used, generated, sold,
transferred or manufactured by any Restricted Company (including products made
of, containing or incorporating asbestos, lead or other hazardous materials,
commodities or toxic substances); or          (c)  the release into the
environment by any Restricted Company of any material amount of Hazardous
Material generated by any Restricted Company whether or not occurring at or on a
site owned, leased or operated by any Restricted Company.

                  8.12.3.  Hazardous Material. The Restricted Companies have
provided to the Lenders a written list as of the Initial Closing Date of all
waste disposal or dump sites at which a material amount of Hazardous Material
generated by any Restricted Company has been disposed of directly by the
Restricted Companies and all independent contractors to whom the Restricted
Companies have delivered Hazardous Material, or to any Restricted Company’s
knowledge, finally came to be located, and indicates all such



--------------------------------------------------------------------------------



 



69

sites which are or have been included (including as a potential or suspect site)
in any published federal, state or local “superfund” or other list of hazardous
or toxic waste sites. Any waste disposal or dump sites at which Hazardous
Material generated by any Restricted Company has been disposed of directly by
the Restricted Companies and all independent contractors to whom the Restricted
Companies have delivered Hazardous Material, or to any Restricted Company’s
knowledge, finally came to be located, has not resulted in, and could not
reasonably be expected to result in, a Material Adverse Change.

                  8.12.4.  Environmental Condition of Properties. Except as
would not result in, or could not reasonably be expected to result in, a
Material Adverse Change, none of the properties owned or, to its knowledge,
leased by any Restricted Company has been used as a treatment, storage or
disposal site. No Hazardous Material is present in any real property currently
or formerly owned or operated by any Restricted Company except that which would
not reasonably be expected to result in a Material Adverse Change.

                  8.13.  Pension Plans. Each Plan is in material compliance with
the applicable provisions of ERISA and the Code. No Plan is a Multiemployer Plan
or a “defined benefit plan” (as defined in ERISA). Each Commonly Controlled
Entity has met all of the funding standards applicable to all Plans, and no
condition exists which would permit the institution of proceedings to terminate
any Plan under Section 4042 of ERISA.

                  8.14.  Government Regulation; Margin Stock.

                  8.14.1.  Government Regulation. No Restricted Company, nor any
Person controlling any Restricted Company or under common control with any
Restricted Company is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Investment Company Act, the
Interstate Commerce Act or any similar federal or state statutes. Each Lender is
aware that various aspects of the business conducted by Restricted Companies,
including the nature of the services required to be furnished and the rates
which may be charged therefor, are subject to regulation by federal, state and
local governmental authorities.

                  8.14.2.  Margin Stock. The Restricted Companies do not own
Margin Stock having a book value exceeding 20% of the Consolidated assets of the
Restricted Companies determined in accordance with GAAP.

                  8.15.  Disclosure. Neither this Agreement nor any other Credit
Document to be furnished to the Lenders by or on behalf of any Restricted
Company in connection with the transactions contemplated hereby or by such
Credit Document contains any untrue statement of material fact or omits to state
a material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.

                  9.  Defaults.

                  9.1.  Events of Default. The following events are referred to
as “Events of Default”:

                  9.1.1.  Non-Payment. The Borrower shall fail to make any
payment in respect of: (a) interest or any fee on or in respect of any of the
Credit Obligations owed by it as the same shall become due and payable, and such
failure shall continue for a period of five days, or (b) principal of any of the
Credit Obligations owed by it as the same shall become due, whether at maturity
or by acceleration or otherwise.



--------------------------------------------------------------------------------



 



70

                  9.1.2.  Breach of Designated Covenants. Any Restricted Company
shall fail to perform or observe any of the provisions of Sections 7.5 through
7.12, 7.14, 7.17, 7.18 or 7.19.

                  9.1.3.  Breach of Other Covenants. Any Restricted Company or
any of its Affiliates party to any Credit Document shall fail to perform or
observe any other covenant, agreement or provision to be performed or observed
by it under this Agreement or any other Credit Document, and such failure shall
not be rectified or cured to the reasonable satisfaction of the Required Lenders
within 30 days after notice thereof by the Administrative Agent to the Company.

                  9.1.4.  Misrepresentation. Any representation or warranty of
or with respect to any Restricted Company or any of its Affiliates party to any
Credit Document made to the Lenders in, pursuant to or in connection with this
Agreement or any other Credit Document or in any financial statement, report,
notice, mortgage, assignment or certificate delivered to the Agent or any of the
Lenders by any Restricted Company or any other Obligor in connection herewith or
therewith, shall be materially false or misleading on the date as of which it
was made.

                  9.1.5.  Cross-Default, etc.



       (a)  Charter Communications VII or any Restricted Company shall fail to
make any payment when due (after giving effect to any applicable grace periods)
in respect of any Material Financing Debt;          (b)  Charter Communications
VII or any Restricted Company shall fail to perform or observe the terms of any
agreement relating to any Material Financing Debt, and such failure shall
continue, without having been duly cured, waived or consented to, beyond the
period of grace, if any, specified in such agreement, and such failure shall
permit the acceleration of such Material Financing Debt;          (c)  all or
any part of any Material Financing Debt of Charter Communications VII or any
Restricted Company shall be accelerated or become due or payable prior to its
stated maturity for any reason whatsoever (other than voluntary prepayments or
any mandatory prepayment not resulting from a Default thereof);    
     (d)  any Lien on any property of Charter Communications VII or any
Restricted Company securing any Material Financing Debt shall be enforced by
foreclosure or similar action; or          (e)  any holder of any Material
Financing Debt shall exercise any right of rescission with respect to the
issuance thereof, or put or repurchase rights against any Obligor with respect
to such Material Financing Debt (other than any such rights that may be
satisfied with “payment in kind” notes or other similar securities).

                  9.1.6.  Change of Control, etc. Any of the following events
shall occur:



       (a)  the Paul Allen Group shall cease to have the power, directly or
indirectly, to vote or direct the voting of Equity Interests having at least 51%
(determined on a fully diluted basis) of the ordinary voting power for the
management of the Borrower;



--------------------------------------------------------------------------------



 



71



       (b)  the Paul Allen Group shall cease to own of record and beneficially,
directly or indirectly, Equity Interests of the Borrower representing at least
25% (determined on a fully diluted basis) of the economic interests therein;    
     (c)  a Specified Change of Control shall occur; or          (d)  less than
100% of the outstanding Equity Interests of the Borrower shall be pledged to the
Administrative Agent pursuant to the Pledge and Subordination Agreement or
otherwise as security for the Credit Obligations.

                  9.1.7.  Enforceability, etc. Any Credit Document shall cease,
for any reason (other than the scheduled or other agreed termination thereof in
accordance with its terms), to be in full force and effect; or any Restricted
Company or any of its Affiliates party thereto shall so assert in a judicial or
similar proceeding; or the security interests created by this Agreement and the
other Credit Documents shall cease to be enforceable and of the same effect and
priority purported to be created hereby, except to the extent expressly agreed
by the Required Lenders.

                  9.1.8.  Judgments, etc. A final judgment (a) which with other
outstanding final judgments against the Restricted Companies, exceeds an
aggregate of $10,000,000 (in excess of applicable insurance coverage) shall be
rendered against any Restricted Company or its Affiliates party to any Credit
Document, or (b) which grants injunctive relief that results in, or poses a
material risk of resulting in, a Material Adverse Change, and if, within 30 days
after entry thereof, such judgment shall not have been discharged or execution
thereof stayed pending appeal, or if, within 30 days after the expiration of any
such stay, such judgment shall not have been discharged.

                  9.1.9.  Franchise Revocation, etc. Except as would not result
in, or be reasonably likely to result in, a Material Adverse Change, Franchises
covering a number of Subscribers greater than 25% of the Subscriber Measurement
Base shall have been revoked, or terminated with a notice from the applicable
franchising authority that such Franchises will not be renewed. As used in this
Section 9.1.9, “Subscriber Measurement Base” refers to, at any date of
determination, the total number of Subscribers of the Restricted Companies on
the Second Restatement Effective Date adjusted upwards or downwards, as
applicable, to reflect any additions to or subtractions from such number after
the Second Restatement Effective Date and prior to such date of determination,
other than as a result of the circumstances described in this Section.

                  9.1.10.  ERISA.  (a)  Commonly Controlled Entities shall fail
to pay when due amounts (other than amounts being contested in good faith
through appropriate proceedings) for which they shall have become liable under
Title IV of ERISA to pay to the PBGC or to a Plan, (b) the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Plan or a proceeding shall be instituted by a
fiduciary of any Plan against any Commonly Controlled Entity to enforce
Sections 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within 30 days thereafter, or (c) a condition shall exist which would
require the PBGC to obtain a decree adjudicating that any Plan must be
terminated; and in each case in clauses (a) through (b) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to result in a
Material Adverse Change.



--------------------------------------------------------------------------------



 



72

                  9.1.11.  Bankruptcy, etc. Any Restricted Company, Charter
Communications VII, any Minority Interest HoldCo or any other Obligor shall:



       (a)  commence a voluntary case under the Bankruptcy Code or authorize, by
appropriate proceedings of its board of directors or other governing body, the
commencement of such a voluntary case;          (b)  have filed against it a
petition commencing an involuntary case under the Bankruptcy Code which shall
not have been dismissed within 60 days after the date on which such petition is
filed; or file an answer or other pleading within such 60-day period admitting
or failing to deny the material allegations of such a petition or seeking,
consenting to or acquiescing in the relief therein provided;          (c)  have
entered against it an order for relief in any involuntary case commenced under
the Bankruptcy Code;          (d)  seek relief as a debtor under any applicable
law, other than the Bankruptcy Code of any jurisdiction relating to the
liquidation or reorganization of debtors or to the modification or alteration of
the rights of creditors, or consent to or acquiesce in such relief;    
     (e)  have altered against it an order by a court of competent jurisdiction
(i) finding it to be bankrupt or insolvent, (ii) ordering or approving its
liquidation, reorganization or ally modification or alteration of the rights of
its creditors or (iii) assuming custody of, or appointing a receiver or other
custodian for, all or a substantial portion of its property; or    
     (f)  make an assignment for the benefit of, or enter into a composition
with, its creditors, or appoint, or consent to the appointment of, or suffer to
exist a receiver or other custodian for, all or a substantial portion of its
property.

                  9.1.12.  Charter Communications VII. Charter Communications
VII shall (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than those
incidental to its ownership of Equity Interests in any Restricted Company,
(b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) nonconsensual obligations
imposed by operation of law, (ii) pursuant to the Credit Documents to which it
is a party and (iii) Indebtedness owing to any Affiliate of Charter
Communications VII the net cash proceeds of which are contributed or loaned to
the Borrower (it being understood that the Borrower may in turn use such
proceeds to make Investments permitted by Section 7.9) or (c) own, lease, manage
or otherwise operate any properties or assets other than Equity Interests in the
Borrower.

                  9.1.13.  Minority Interest HoldCo. Any Minority Interest
HoldCo shall fail to be a party to the Pledge and Subordination Agreement.

                  9.2.  Certain Actions Following an Event of Default. If any
one or more Events of Default shall occur and be continuing, then in each and
every such case:

                  9.2.1.  No Obligation to Extend Credit. The Administrative
Agent may (and upon written request of such Lenders as own a majority of the
Percentage Interests in the Revolving Loan shall) suspend or terminate the
obligations of the Revolving Lenders to make any further extensions of credit
under the Credit Documents by furnishing notice thereof to the Borrower. The
Administrative Agent may (and upon written request of such Lenders as own a
majority of the Percentage Interests in the New



--------------------------------------------------------------------------------



 



73

Restatement Revolving Loan shall) suspend or terminate the obligations of the
New Restatement Revolving Lenders to make any further extensions of credit under
the Credit Documents by furnishing notice thereof to the Borrower. The
Administrative Agent may (and upon written request of such Lenders as own a
majority of the Percentage Interests in the Supplemental Restatement Revolving
Loan shall) suspend or terminate the obligations of the Supplemental Restatement
Revolving Lenders to make any further extensions of credit under the Credit
Documents by furnishing notice thereof to the Borrower.

                  9.2.2.  Specific Performance; Exercise of Rights. The
Administrative Agent may (and upon written request of the Required Lenders
shall) proceed to protect and enforce the Lenders’ rights by suit in equity,
action at law and/or other appropriate proceeding, either for specific
performance of any covenant or condition contained in this Agreement or any
other Credit Document or in any instrument or assignment delivered to the
Lenders pursuant to this Agreement or any other Credit Document, or in aid of
the exercise of any power granted in this Agreement or any other Credit Document
or any such instrument or assignment.

                  9.2.3.  Acceleration. The Administrative Agent on behalf of
the Lenders may (and upon written request of the Required Lenders shall) by
notice in writing to the Borrower declare all or any part of the unpaid balance
of the Credit Obligations then outstanding to be immediately due and payable,
and thereupon such unpaid balance or part thereof shall become so due and
payable without presentation, protest or further demand or notice of any kind,
all of which are hereby expressly waived; provided, however, that if a
Bankruptcy Default shall have occurred, the unpaid balance of the Credit
Obligations shall automatically become immediately due and payable.

                  9.2.4.  Enforcement of Payment; Credit Security; Setoff. The
Administrative Agent may (and upon written request of the Required Lenders
shall) proceed to enforce payment of the Credit Obligations in such manner as it
may elect (or have been instructed by the Required Lenders) and to realize upon
any and all rights in any Credit Security. The Lenders may offset and apply
toward the payment of the Credit Obligations (and/or toward the curing of any
Event of Default) any Indebtedness from the Lenders to the respective Obligors,
including any Indebtedness represented by deposits in any account maintained
with the Lenders, regardless of the adequacy of any security for the Credit
Obligations. The Lenders shall have no duty to determine the adequacy of any
such security in connection with any such offset.

                  9.2.5.  Cumulative Remedies. To the extent not prohibited by
applicable law which cannot be waived, all of the Lenders’ rights hereunder and
under each other Credit Document shall be cumulative.

                  9.3.  Annulment of Defaults. Any Default or Event of Default
shall be deemed to exist and to be continuing for any purpose of this Agreement
until the Required Lenders or the Administrative Agent (with the consent of the
Required Lenders) shall have waived such Default or Event of Default in writing,
stated in writing that the same has been cured to such Lenders’ reasonable
satisfaction or entered into an amendment to this Agreement which by its express
terms cures such Default or Event of Default or until such Default or Event of
Default is actually cured. No such action by the Lenders or the Administrative
Agent shall extend to or affect any subsequent Default or Event of Default or
impair any rights of the Lenders upon the occurrence thereof. The making of any
extension of credit during the existence of any Default or Event of Default
shall not constitute a waiver thereof.

                  9.4.  Waivers. Each of the Restricted Companies waives to the
extent not prohibited by the provisions of applicable law that cannot be waived:



--------------------------------------------------------------------------------



 



74



       (a)  all presentments, demands for performance, notices of nonperformance
(except to the extent required by the provisions of this Agreement or any other
Credit Document), protests, notices of protest and notices of dishonor;    
     (b)  any requirement of diligence or promptness on the part of any Lender
in the enforcement of its rights under this Agreement, the Notes or any other
Credit Document;          (c)  any and all notices (other than notices required
by any other provision of this Agreement) of every kind and description which
may be required to be given by any statute or rule of law; and          (d)  any
defense (other than indefeasible payment in full or dispute of facts) which it
may now or hereafter have with respect to its liability under this Agreement,
the Notes or any other Credit Document or with respect to the Credit
Obligations.

                  10.  Expenses; Indemnity.

                  10.1.  Expenses. Whether or not the transactions contemplated
hereby shall be consummated, the Obligors jointly and severally will pay:



       (a)  all reasonable out-of-pocket expenses of the Administrative Agent
(including reasonable fees and disbursements of the special counsel to the
Administrative Agent) in connection with the preparation and duplication of this
Agreement, each other Credit Document, examinations by, and reports of,
commercial financial examiners selected by the Administrative Agent, the
transactions contemplated hereby and thereby and operations and amendments
hereunder and thereunder, subject to the acceptance of the Obligors, which
acceptance shall not be unreasonably withheld;          (b)  all recording and
filing fees and transfer and documentary stamp and similar taxes at any time
payable in respect of this Agreement, any other Credit Document, any Credit
Security or the incurrence of the Credit Obligations; and          (c)  to the
extent not prohibited by applicable law that cannot be waived, all other
reasonable out-of-pocket costs and expenses (including a reasonable allowance
for the hourly cost of attorneys employed by any of the Lenders on a salaried
basis and any special counsel to the Lenders) incurred by the Lenders or the
holder of any Credit Obligation in connection with the enforcement of any rights
hereunder or under any other Credit Document, including such reasonable costs
and expenses incurred after the occurrence of an Event of Default (i) in
enforcing any Credit Obligation or in foreclosing against the Credit Security,
or exercising or enforcing any other right or remedy available by reason of such
Event of Default; (ii) in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement or any other Credit
Document in the nature of a workout or in any insolvency or bankruptcy
proceeding; (iii) in commencing, defending or intervening in any litigation or
in filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding; (iv) in taking any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise); and (v) in protecting, preserving,
collecting, leasing, selling, taking possession of or liquidating any of the
Credit Security; provided, however, that the foregoing indemnity in this
paragraph (c) shall not apply (A) to litigation commenced by the Borrower
against the Lenders which seeks enforcement of any of the rights of the Borrower
hereunder or under any other Credit Document and is determined adversely to the
Lenders in a final nonappealable judgment and (B) to the extent such



--------------------------------------------------------------------------------



 



75



  claims, damages, liabilities and expenses result from a Lender’s gross
negligence or willful misconduct.

                  10.2.  General Indemnity. The Obligors will, jointly and
severally, indemnify the Lenders and hold them harmless from any claims,
damages, liabilities, losses and reasonable expenses (including reasonable fees
and disbursements of counsel with whom any Indemnified Party may consult in
connection therewith and all reasonable expenses of litigation or preparation
therefor) resulting from the violation by the Borrower of Section 2.6.  The
Obligors will also, jointly and severally, indemnify each Lender, each of the
Lenders’ directors, officers and employees, and each Person, if any, who
controls any Lender (each Lender and each of such directors, officers, employees
and control Persons is referred to as an “Indemnified Party”) and hold each of
them harmless from and against any and all claims, damages, liabilities, losses
and reasonable expenses (including reasonable fees and disbursements of counsel
with whom any Indemnified Party may consult in connection therewith and all
reasonable expenses of litigation or preparation therefor) which any Indemnified
Party may incur or which may be asserted against any Indemnified Party in
connection with (a) the Indemnified Party’s compliance with or contest of any
subpoena or other process issued against it in any proceeding involving any
Restricted Company or Affiliates, (b) any litigation or investigation involving
the Restricted Companies or their Affiliates, or any officer, director or
employee thereof, (c) the existence or exercise of any security rights with
respect to the Credit Security in accordance with the Credit Documents or
(d) this Agreement, any other Credit Document or any transactions contemplated
hereby or thereby, other than (i) litigation commenced by the Borrower against
the Lenders which seeks enforcement of any of the rights of the Borrower
hereunder or under any other Credit Document and is determined adversely to the
Lenders in a final nonappealable judgment and (ii) to the extent such claims,
damages, liabilities, losses and expenses result from a Lender’s gross
negligence or willful misconduct.

                  11.  Operations.

                  11.1.  Interests in Credits. The Percentage Interest of each
Lender in the Loan and each Lender’s related Commitments shall be computed based
on the maximum principal amount for each Lender as set forth in the Register, as
from time to time in effect. The respective amounts of each relevant Lender’s
Commitment in respect of the Revolving Loan and the New Restatement Revolving
Loan, as of the Second Restatement Effective Date, are set forth in Exhibit
11.1.

                  11.2.  Agents’ Authority to Act, etc. Each of the Lenders
appoints and authorizes the Specified Agents to act for the Lenders as the
Lenders’ Agents in connection with the transactions contemplated by this
Agreement and the other Credit Documents or the terms set forth herein. In
acting hereunder, each Specified Agent is acting for its own account to the
extent of its Percentage Interest and for the account of each other Lender to
the extent of the Lenders’ respective Percentage Interests, and all action in
connection with the enforcement of, or the exercise of any remedies (other than
the Lenders’ rights of set-off as provided in Section 9.2.4 or in any Credit
Document) in respect of the Credit Obligations and Credit Documents shall be
taken by the Administrative Agent. The Agents (other than the Specified Agents)
shall have no duties or responsibilities under this Agreement or the other
Credit Documents.

                  11.3.  Borrower to Pay Agent, etc. The Borrower and each
Guarantor shall be fully protected in making all payments in respect of the
Credit Obligations to the Administrative Agent, in relying upon consents,
modifications and amendments executed by the Administrative Agent purportedly on
the Lenders’ behalf, and in dealing with the Agents as herein provided. The
Administrative Agent shall charge the account of the Borrower, on the dates when
the amounts thereof become due and payable, with the amounts of the principal of
and interest on the Loan, commitment fees and all other fees and



--------------------------------------------------------------------------------



 



76

amounts owing under any Credit Document. All payments of any Credit Obligation
shall be made in United States Funds.

                  11.4.  Lender Operations for Advances, etc.

                  11.4.1.  Advances. On each Closing Date, each Lender shall
advance to the Administrative Agent in immediately available funds such Lender’s
Percentage Interest in the portion of the Loan advanced on such Closing Date
prior to noon (New York time). If such funds are not received at such time, but
all the conditions set forth in Section 5 have been satisfied, each Lender
authorizes and requests the Administrative Agent to advance for the Lender’s
account, pursuant to the terms hereof, the Lender’s respective Percentage
Interest in such portion of the Loan and agrees to reimburse the Administrative
Agent in immediately available funds for the amount thereof prior to 2:00 p.m.
(New York time) on the day any portion of the Loan is advanced hereunder;
provided, however, that the Administrative Agent is not authorized to make any
such advance for the account of any Lender who has previously notified the
Administrative Agent in writing that such Lender will not be performing its
obligations to make further advances hereunder.

                  11.4.2.  Administrative Agent to Allocate Payments, etc. All
payments of principal and interest in respect of the extensions of credit made
pursuant to this Agreement, commitment fees and other fees under this Agreement
shall, as a matter of convenience, be made by the Borrower and the Guarantors to
the Administrative Agent in immediately available funds. The share of each
Lender shall be credited to such Lender by the Administrative Agent in
immediately available funds in such manner that the principal amount of the
Credit Obligations to be paid shall be paid proportionately in accordance with
the Lenders’ respective Percentage Interests in such Credit Obligations. Under
no circumstances shall any Lender be required to produce or present its Notes as
evidence of its interests in the Credit Obligations in any action or proceeding
relating to the Credit Obligations.

                  11.4.3.  Delinquent Lenders; Nonperforming Lenders. In the
event that any Lender fails to reimburse the Administrative Agent pursuant to
Section 11.4.1 for the Percentage Interest of such Lender (a “Delinquent
Lender”) in any credit advanced by the Administrative Agent pursuant hereto,
overdue amounts (the “Delinquent Payment”) due from the Delinquent Lender to the
Administrative Agent shall bear interest, payable by the Delinquent Lender on
demand, at a per annum rate equal to (a) the Federal Funds Rate for the first
three days overdue and (b) the sum of 2% plus the Federal Funds Rate for any
longer period. Such interest shall be payable to the Administrative Agent for
its own account for the period commending on the date the Delinquent Payment was
due and ending on the date the Delinquent Lender reimburses the Administrative
Agent on account of the Delinquent Payment (to the extent not paid by a
Restricted Company as provided below) and the accrued interest thereon (the
“Delinquency Period”), whether pursuant to the assignments referred to below or
otherwise. Within five Banking Days after the request by the Administrative
Agent, the Borrower will pay to the Administrative Agent the principal (but not
the interest) portion of the Delinquent Payment. During the Delinquency Period,
in order to make reimbursements for the Delinquent Payment and accrued interest
thereon, the Delinquent Lender shall be deemed to have assigned to the
Administrative Agent all payments made by the Borrower under Section 4 which
would have thereafter otherwise been payable under the Credit Documents to the
Delinquent Lender. During any other period in which any Lender is not performing
its obligations to extend credit under Section 2 (a “Nonperforming Lender”), the
Nonperforming Lender shall be deemed to have assigned to each Lender that is not
a Nonperforming Lender (a “Performing Lender”) all payments made by the Borrower
under Section 4 which would have thereafter otherwise been payable under the
Credit Documents to the Nonperforming Lender, and the Administrative Agent shall
credit a portion of such payments to each Performing Lender in an amount equal
to the Percentage Interest of such Performing Lender divided by one minus the
Percentage Interest of the Nonperforming



--------------------------------------------------------------------------------



 



77

Lender until the respective portions of the Loan owed to all the Lenders are the
same as the Percentage Interests of the Lenders immediately prior to the failure
of the Nonperforming Lender to perform its obligations under Section 2. The
foregoing provisions shall be in addition to any other remedies the
Administrative Agent, the Performing Lenders or the Borrower may have under law
or equity against the Delinquent Lender as a result of the Delinquent Payment or
against the Nonperforming Lender as a result of its failure to perform its
obligations under Section 2.

                  11.5.  Sharing of Payments, etc. Each Lender agrees that
(a) if by exercising any right of set-off or counterclaim or otherwise, it shall
receive payment of a proportion of the aggregate amount of principal and
interest due with respect to its Percentage Interest in the Loan which is
greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest due with respect to the Percentage
Interest in the Loan of such other Lender and (b) if such inequality shall
continue for more than 10 days, the Lender receiving such proportionately
greater payment shall purchase participations in the Percentage Interests in the
Loan held by the other Lenders, and such other adjustments shall be made from
time to time (including rescission of such purchases of participations in the
event the unequal payment originally received is recovered from such Lender
through bankruptcy proceedings or otherwise), as may be required so that all
such payments of principal and interest with respect to the Loan held by the
Lenders shall be shared by the Lenders pro rata in accordance with their
respective Percentage Interests, provided, however, that this Section 11.5 shall
not impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of Indebtedness of any Obligor other than such Obligor’s Indebtedness
with respect to the Loan. Each Obligor agrees, to the fullest extent permitted
by applicable law, that any Credit Participant and any Lender purchasing a
participation from another Lender pursuant to this Section 11.5 may exercise all
rights of payment (including the right of set-off), and shall be obligated to
share payments under this Section 11.5, with respect to its participation as
fully as if such Credit Participant or such Lender were the direct creditor of
the Obligors and a Lender hereunder in the amount of such participation.

                  11.6.  Agent’s Resignation or Removal. Any Agent may resign at
any time by giving at least 60 days’ prior written notice of its intention to do
so to each of the other Lenders and the Borrower pending the appointment by the
Borrower of a successor Agent reasonably satisfactory to the Required Lenders.
If in the event of the resignation of any Agent, no successor Agent shall have
been so appointed and shall have accepted such appointment within 45 days after
the retiring Agent’s giving of such notice of resignation, then the retiring
Agent may with the consent of the Borrower, which shall not be unreasonably
withheld, appoint a successor Agent which shall be a bank or a trust company
organized, or having a branch that is licensed, under the laws of the United
States of America or any state thereof and having a combined capital, surplus
and undivided profit of at least $100,000,000; provided, however, that any
successor Agent appointed under this sentence may be removed upon the written
request of the Required Lenders, which request shall also appoint a successor
Agent reasonably satisfactory to the Borrower. Any Agent may be removed upon the
written request of such Lenders as own at least two thirds of the Percentage
Interests, which request shall also appoint a successor Agent reasonably
satisfactory to the Borrower. Upon the appointment of a new Agent hereunder, the
term “Agent” shall for all purposes of this Agreement thereafter include such
applicable successor Agent. In the event of the resignation or removal of any
Agent that is not the Administrative Agent, no successor need be appointed.
After any retiring Agent’s resignation hereunder as Agent, or the removal
hereunder of any Agent, the provisions of this Agreement shall continue to inure
to the benefit of such Agent as to any actions taken or omitted to be taken by
it while it was an Agent under this Agreement.

                  11.7.  Concerning the Agents.



--------------------------------------------------------------------------------



 



78

                  11.7.1.  Action in Good Faith, etc. Each Agent and its
officers, directors, employees and agents shall be under no liability to any of
the Lenders or to any future holder of any interest in the Credit Obligations
for any action or failure to act taken or suffered in good faith, and any action
or failure to act in accordance with an opinion of its counsel shall
conclusively be deemed to be in good faith; provided, however, that the
foregoing shall not extend to actions or omissions which are taken by an Agent
with gross negligence or willful misconduct. Each Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, on instructions given
to the Agent by the required holders of Credit Obligations as provided in this
Agreement.

                  11.7.2.  No Implied Duties, etc. Each Agent shall have and may
exercise such powers as are specifically delegated to the Agent under this
Agreement or any other Credit Document together with all other powers incidental
thereto. Each Agent shall have no implied duties to any Person or any obligation
to take any action under this Agreement or any other Credit Document except for
action specifically provided for in this Agreement or any other Credit Document
to be taken by such Agent. Before taking any action under this Agreement or any
other Credit Document, each Agent may request an appropriate specific indemnity
satisfactory to it from each Lender in addition to the general indemnity
provided for in Section 11.10. Until the relevant Agent has received such
specific indemnity, such Agent shall not be obligated to take (although it may
in its sole discretion take) any such action under this Agreement or any other
Credit Document. Each Lender confirms that the Agents do not have a fiduciary
relationship to it under the Credit Documents. Each of the Restricted Companies
confirms that neither of the Agents nor any other Lender has a fiduciary
relationship to it under the Credit Documents.

                  11.7.3.  Validity, etc. Subject to Section 11.7.1, the Agents
shall not be responsible to any Lender or any future holder of any interest in
the Credit Obligations (a) for the legality, validity, enforceability or
effectiveness of this Agreement or any other Credit Document, (b) for any
recitals, reports, representations, warranties or statements contained in or
made in connection with this Agreement or any other Credit Document, (c) for the
existence or value of any assets included in any security for the Credit
Obligations, (d) for the perfection or effectiveness of any Lien purported to be
included in such security or (e) for the specification or failure to specify any
particular assets to be included in such security.

                  11.7.4.  Compliance. The Agents shall not be obligated to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement or any other Credit Document; and in connection with any
extension of credit under this Agreement or any other Credit Document, the
Agents shall be fully protected in relying on a certificate of the Borrower or
any Guarantor as to the fulfillment by the Borrower of any conditions to such
extension of credit.

                  11.7.5.  Employment of Agents and Counsel. The Agents may
execute any of their duties as Agent under this Agreement or any other Credit
Document by or through employees, agents and attorney-in-fact and shall not be
responsible to any of the Lenders, any Restricted Company or any other Obligor
(except as to money or securities received by the Agent or the Agent’s
authorized agents) for the default or misconduct of any such agents or
attorneys-in-fact selected by the Agent with reasonable care. The Agents shall
be entitled to advice of counsel concerning all matters pertaining to the agency
hereby created and its duties hereunder or under any other Credit Document.

                  11.7.6.  Reliance on Documents and Counsel. Each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
affidavit, certificate, cablegram, consent, instrument, letter, notice, order,
document, statement, telecopy, telegram, telex or teletype message or writing
reasonably believed in good faith by the Agent to be genuine and correct and to
have been signed, sent or made by



--------------------------------------------------------------------------------



 



79

the Person in question, including any telephonic or oral statement made by such
Person, and, with respect to legal matters, upon the opinion of counsel selected
by the Agent.

                  11.7.7.  Agent’s Reimbursement. Each of the Lenders severally
agrees to reimburse the Agents in the amount of such Lender’s Percentage
Interest, for any reasonable expenses not reimbursed by the Borrower or the
other Guarantors (without limiting the obligation of the Borrower or the other
Guarantors to make such reimbursement): (a) for which the Agents are entitled to
reimbursement by the Borrower or the other Guarantors under this Agreement or
any other Credit Document, and (b) after the occurrence of a Default, for any
other reasonable expenses incurred by the Agents on the Lenders’ behalf in
connection with the enforcement of the Lenders’ rights under this Agreement or
any other Credit Document; provided that the Agents shall not be reimbursed for
any such expenses arising as a result of their gross negligence or willful
misconduct.

                  11.8.  Rights as a Lender. With respect to any credit extended
by it hereunder, each financial institution serving as an Agent hereunder shall
have the same rights, obligations and powers hereunder as any other Lender and
may exercise such rights and powers as though it were not an Agent, and unless
the context otherwise specifies, each such financial institution shall be
treated in its individual capacity as though it were not an Agent hereunder.
Without limiting the generality of the foregoing, the Percentage Interest of
each such financial institution shall be included in any computations of
Percentage Interests. Each such financial institution and its Affiliates may
accept deposits from, lend money to, act as trustee for and generally engage in
any kind of banking or trust business with the Restricted Companies or any
Affiliate of any of them and any Person who may do business with or own an
Equity Interest in the Restricted Companies or any Affiliate of any of them, all
as if such financial institution was not an Agent and without any duty to
account therefor to the other Lenders.

                  11.9.  Independent Credit Decision. Each of the Lenders
acknowledges that it has independently and without reliance upon the Agents,
based on the financial statements and other documents referred to in
Section 8.2, on the other representations and warranties contained herein and on
such other information with respect to the Restricted Companies as such Lender
deemed appropriate, made such Lender’s own credit analysis and decision to enter
into this Agreement and to make the extensions of credit provided for hereunder.
Each Lender represents to the Agents that such Lender will continue to make its
own independent credit and other decisions in taking or not taking action under
this Agreement or any other Credit Document. Each Lender expressly acknowledges
that neither the Agents nor any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to
such Lender, and no act by the Agents taken under this Agreement or any other
Credit Document; including any review of the affairs of the Restricted
Companies, shall be deemed to constitute any representation or warranty by the
Agents. Except for notices, reports and other documents expressly required to be
furnished to each Lender by the Agents under this Agreement or any other Credit
Document, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition, financial or otherwise, or credit worthiness of any
Restricted Company which may come into the possession of the Agents or any of
their officers, directors, employees, agents, attorneys-in-fact or Affiliates.

                  11.10.  Indemnification. The holders of the Credit Obligations
agree to indemnify the Agents (to the extent not reimbursed by the Obligors and
without limiting the obligation of any of the Obligors to do so), pro rata
according to their respective aggregate Percentage Interests, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable costs, expenses or disbursements of any kind
whatsoever which may at any time be imposed on, incurred by or asserted against
the Agents in their capacity as Agents hereunder relating to or arising out of
this Agreement, any other Credit Document, the transactions contemplated hereby
or thereby, or any action taken or omitted by the Agents in connection with any
of the foregoing; provided, however, that the



--------------------------------------------------------------------------------



 



80

foregoing shall not extend to (a) litigation commenced by the holders of the
Credit Obligations against the Agents which seeks enforcement of any of the
rights of such holders hereunder or under any other Credit Document and is
determined adversely to the Agents in a final nonappealable judgment or
(b) actions or omissions which are taken by the Agents with gross negligence or
willful misconduct.

                  12.  Successors and Assigns; Lender Assignments and
Participations. Any reference in this Agreement to any of the parties hereto
shall be deemed to include the successors and assigns of such party, and all
covenants and agreements by or on behalf of the Borrower, the other Guarantors,
the Agents or the Lenders that are contained in this Agreement or any other
Credit Document shall bind and inure to the benefit of their respective
successors and assigns; provided, however, that (a) the Restricted Companies may
not assign their rights or obligations under this Agreement except for mergers
or liquidations permitted by Section 7.11.2, and (b) the Lenders shall be not
entitled to assign their respective Percentage Interests in the Loan hereunder
except as set forth below in this Section 12.

                  12.1.  Assignments by Lenders.

                  12.1.1.  Assignees and Assignment Procedures. Each Lender may
(a) without the consent of the Administrative Agent or the Borrower if the
proposed assignee is already a Lender hereunder, a Related Fund, Affiliate or a
Subsidiary of the same corporate parent of which the assigning Lender or any
other Lender is a Subsidiary, or (b) otherwise with the consents of the
Administrative Agent and (so long as no Event of Default has occurred and is
continuing) the Borrower (which consents will not be unreasonably withheld) in
compliance with applicable laws in connection with such assignment, assign to
one or more commercial banks or other financial institutions or other entity
reasonably acceptable to the Borrower (each, an “Assignee”) all or a portion of
its interests, rights and obligations under this Agreement and the other Credit
Documents, including all or a portion of its Commitment, the portion of the Loan
at the time owing to it and the Notes held by it; provided, however, that:



       (i)  the aggregate amount of the Commitment or Loan of the assigning
Lender subject to each assignment described in clause (b) above (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agents shall be not less than (x) except in the
case of any Term Loan or term Supplemental Facility, $5,000,000 and in
increments of $1,000,000 and (y) in the case of any Term Loan or term
Supplemental Facility, $2,000,000 and in increments of $500,000 (or, in each
case, if smaller, the entire Commitment or Loans of such assigning Lender),
provided that the amounts described above shall be aggregated in respect of each
Lender and its Related Funds, if any (except that in no event shall any
sub-allocation pursuant to this proviso be in an amount of less than $500,000);
and          (ii)  the parties to each such assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance (the “Assignment and
Acceptance”) substantially in the form of Exhibit 12.1.1, together with the Note
or Notes subject to such assignment and, in the case of an assignment described
in clause (b) above, a processing and recordation fee of $3,500 (with only one
such fee payable in the case of simultaneous assignments by or to a group of
Related Funds).

Upon acceptance and recording pursuant to Section 12.1.4, from and after the
effective date specified in each Assignment and Acceptance (which effective date
shall be at least five Banking Days after the execution thereof unless waived by
the Administrative Agent):



--------------------------------------------------------------------------------



 



81



      (1)  the Assignee shall be a party hereto and, to the extent provided in
such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and         (2)  the assigning Lender shall, to the extent
provided in such assignment, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 3.2.4, 3.4, 3.5, 3.6 and 10, as well as to
any fees accrued for its account hereunder and not yet paid).

                  12.1.2.  Terms of Assignment and Acceptance. By executing and
delivering an Assignment and Acceptance, the assigning Lender and Assignee shall
be deemed to confirm to and agree with each other and the other parties hereto
as follows:



       (a)  other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Credit Document or any other instrument or document
furnished pursuant hereto;          (b)  such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Restricted Companies or the performance or observance
by the Borrower or any Guarantor of any of its obligations under this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto;          (c)  such Assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.2 and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance;          (d)  such Assignee will
independently and without reliance upon the Agents, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement;          (e)  such Assignee appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agents by the terms
hereof, together with such powers as are reasonably incidental thereto; and    
     (f)  such Assignee agrees that it will perform in accordance with the terns
of this Agreement all the obligations which are required to be performed by it
as a Lender.

                  12.1.3.  Register. The Administrative Agent shall maintain at
the Houston Office a register (the “Register”) for the recordation of (a) the
names and addresses of the Lenders and the Assignees which assume rights and
obligations pursuant to an assignment under Section 12.1.1, (b) the Percentage
Interest of each such Lender as set forth in Section 11.1 and (c) the amount of
the Loan owing to each Lender from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Agents and the Lenders may treat each Person whose name is



--------------------------------------------------------------------------------



 



82

registered therein for the purposes as a party to this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

                  12.1.4.  Acceptance of Assignment and Assumption. Upon its
receipt of a completed Assignment and Acceptance executed by an assigning Lender
and an Assignee together with the Note or Notes subject to such assignment, and
the processing and recordation fee referred to in Section 12.1.1, the
Administrative Agent shall (a) accept such Assignment and Acceptance, (b) record
the information contained therein in the Register and (c) give prompt notice
thereof to the Borrower. Within five Banking Days after receipt of notice, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent, in exchange for the surrendered Note or Notes, a new Note or Notes to the
order of such Assignee in a principal amount equal to the applicable Commitment
and Loan assumed by it pursuant to such Assignment and Acceptance and, if the
assigning Lender has retained a Commitment and Loan, a new Note to the order of
such assigning Lender in a principal amount equal to the applicable Commitment
and Loan retained by it. Such new Note or Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Note or Notes, and shall be dated the date of the surrendered Notes which they
replace.

                  12.1.5.  Pledges. Notwithstanding the foregoing provisions of
this Section 12, any Lender may at any time pledge or assign all or any portion
of such Lender’s rights under this Agreement and the other Credit Documents to
any representative of its creditors (including a Federal Reserve Bank);
provided, however, that no such pledge or assignment shall release such Lender
from such Lender’s obligations hereunder or under any other Credit Document.

                  12.1.6.  Further Assurances. The Restricted Companies shall
sign such documents and take such other actions from time to time reasonably
requested by an Assignee to enable it to share in the benefits of the rights
created by the Credit Documents.

                  12.2.  Credit Participants. Each Lender may, without the
consent of the Borrower or any Agent, in compliance with applicable laws in
connection with such participation, sell to one or more Qualified Institutional
Buyers (each a “Credit Participant”) participations in all or a portion of its
interests, rights and obligations under this Agreement and the other Credit
Documents (including all or a portion of its Commitment and the Loan owing to it
and the Notes held by it); provided, however, that:



       (a)  such Lender’s obligations under this Agreement shall remain
unchanged;          (b)  such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations;          (c)  the
Credit Participant shall be entitled to the benefit of the cost protection
provisions contained in Sections 3.2.4, 3.4, 3.5, 3.6 and 10, but shall not be
entitled to receive any greater payment thereunder than the selling Lender would
have been entitled to receive with respect to the interest so sold if such
interest had not been sold; and          (d)  the Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loan and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers with respect to any fees



--------------------------------------------------------------------------------



 



83



  payable hereunder or the amount of principal of or the rate at which interest
is payable on the Loan, or the final maturity date of any portion of the Loan).

                  12.3.  Replacement of Lender. In the event that any Lender or,
to the extent applicable, any Credit Participant (the “Affected Lender”):



       (a)  fails to perform its obligations to fund any portion of the Loan on
any Closing Date when required to do so by the terms of the Credit Documents, or
fails to provide its portion of any Eurodollar Pricing Option on account of a
Legal Requirement as contemplated by Section 3.2.5 or the unavailability of
Eurodollar deposits as contemplated by the last sentence of Section 3.2.1;    
     (b)  demands payment under the Tax provisions of Section 3.4, the capital
adequacy provisions of Section 3.5 or the regulatory change provisions in
Section 3.6 in an amount the Restricted Companies deem materially in excess of
the amounts with respect thereto demanded by the other Lenders; or    
     (c)  refuses to consent to a proposed amendment, modification, waiver or
other action that is consented to by Lenders holding at least 80% of the
Percentage Interests the consent of which is requested in connection with the
proposed amendment, modification, waiver or other action;

then, so long as no Event of Default exists, the Restricted Companies shall have
the right to seek a replacement lender or lenders reasonably satisfactory to the
Administrative Agent (the “Replacement Lender”). The Replacement Lender shall
purchase the interests of the Affected Lender in the Loan and its Commitment and
shall assume the obligations of the Affected Lender hereunder and under the
other Credit Documents upon execution by the Replacement Lender of an Assignment
and Acceptance and the tender by it to the Affected Lender of a purchase price
agreed between it and the Affected Lender (or, if they are unable to agree, a
purchase price in the amount of the Affected Lender’s Percentage Interest in the
Loan and all other outstanding Credit Obligations then owed to the Affected
Lender). Such assignment by the Affected Lender shall be deemed an early
termination of any Eurodollar Pricing Option to the extent of the Affected
Lender’s portion thereof, and the Restricted Companies will pay to the Affected
Lender any resulting amounts due under Section 3.2.4. Upon consummation of such
assignment, the Replacement Lender shall become party to this Agreement as a
signatory hereto and shall have all the rights and obligations of the Affected
Lender under this Agreement and the other Credit Documents with a Percentage
Interest equal to the Percentage Interest of the Affected Lender, the Affected
Lender shall be released from its obligations hereunder and under the other
Credit Documents, and no further consent or action by any party shall be
required. Upon the consummation of such assignment, the Restricted Companies,
the Agent and the Affected Lender shall make appropriate arrangements so that
new Notes are issued to the Replacement Lender. The Restricted Companies shall
sign such documents and take such other actions reasonably requested by the
Replacement Lender to enable it to share in the benefits of the rights created
by the Credit Documents. Until the consummation of an assignment in accordance
with the foregoing provisions of this Section 12.3, the Restricted Companies
shall continue to pay to the Affected Lender (or to the Administrative Agent for
the account of the Affected Lender, as applicable) any Credit Obligations as
they become due and payable.

                  13.  Confidentiality. Each Lender agrees that it will make no
disclosure of confidential information furnished to it by any Restricted Company
unless such information shall have become public, except:



--------------------------------------------------------------------------------



 



84



       (a)  in connection with operations under or the enforcement of this
Agreement or any other Credit Document;          (b)  pursuant to any statutory
or regulatory requirement or any mandatory court order, subpoena or other legal
process;          (c)  to any parent or corporate Affiliate of such Lender or to
any Credit Participant, proposed Credit Participant or proposed Assignee;
provided, however, that any such Person shall agree to comply with the
restrictions set forth in this Section 13 with respect to such information;    
     (d)  to its independent counsel, auditors and other professional advisors
with an instruction to such Person to keep such information confidential; and  
       (e)  to any direct or indirect contractual counterparty in swap
agreements with the same professional advisor as the Lender or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor agrees to be bound by the provisions of this Section 13);
and          (f)  with the prior written consent of the Borrower, to any other
Person.

                  14.  Foreign Lenders. If any Lender is not created or
organized in, or under the laws of, the United States of America or any state
thereof, such Lender, to the extent it may legally do so, shall deliver to the
Borrower and the Administrative Agent the forms described in one of the
following two clauses:



       (a)  two fully completed and duly executed United States Internal Revenue
Service Forms 1001 or 4224 or any successor forms, as the case may be,
certifying that such Lender is entitled to receive payments of the Credit
Obligations payable to it without deduction or withholding of any United States
federal income taxes; or          (b)  a statement, executed by such Lender
under penalty of perjury, certifying that such Lender is not a “bank” within the
meaning of section 881(c)(3)(A) of the Code and two fully completed and duly
executed United States Internal Revenue Service Forms W-8 or any successor forms
certifying that such Lender is not a “United States person” within the meaning
of section 7701(a)(30) of the Code.

Each Lender that delivers any form or statement pursuant to this Section 14
further undertakes to renew such forms and statements by delivering to the
Borrower and the Administrative Agent any updated forms, successor forms or
other certification, as the case may be, on or before the date that any form or
statement previously delivered pursuant to this Section 14 expires or becomes
obsolete or after the occurrence of any event requiring a change in such most
recent form or statement. If at any time the Borrower and the Administrative
Agent have not received all forms and statements (including any renewals
thereof) required to be provided by any Lender pursuant to this Section 14,
Section 3.4 shall not apply with respect to any amount of United States federal
income taxes required to be withheld from payments of the Credit Obligations to
such Lender.

                  15.  Notices. Except as otherwise specified in this Agreement,
any notice required to be given pursuant to this Agreement shall be given in
writing. Any notice, demand or other communication in connection with this
Agreement shall be deemed to be given if given in writing (including telecopy or
similar teletransmission) addressed as provided below (or to the addressee at
such other address as the



--------------------------------------------------------------------------------



 



85

addressee shall have specified by notice actually received by the addressor),
and if either (a) actually delivered in fully legible form to such address or
(b) in the case of a letter, five days shall have elapsed after the same shall
have been deposited in the United States mails, with first-class postage prepaid
and registered or certified.

                  If to any Restricted Company, to it at its address set forth
in Exhibit 8.1 (as supplemented pursuant to Sections 7.4.1 and 7.4.2), to the
attention of the chief financial officer.

                  If to any Lender, to it at its address as notified to the
Administrative Agent, with copies to the Administrative Agent.

                  16.  Limited Recourse Against Partners. The remedies of the
holders of the Credit Obligations, including any remedy which could be exercised
upon the occurrence of an Event of Default, shall be limited to the extent that
none of the partners, members or shareholders of any Obligor shall have any
personal liability as a general partner or limited partner of any Obligor with
respect to the Credit Obligations, and in no event shall any such partner be
personally liable as a general partner or limited partner for any deficiency
judgment for any Credit Obligation; provided, however, that the provisions of
this Section 16 shall not impair the ability of any holder of any Credit
Obligation (a) to realize on the assets of any Obligor or any of its
Subsidiaries or on any other security, including any personal property or
Capital Stock pledged to secure the Credit Obligations or (b) to pursue any
remedy against any guarantor of the Credit Obligations or (c) to recover any
Distribution made in violation of Section 7.10.

                  17.  Amendments, Consents, Waivers, etc.

                  17.1.  Lender Consents for Amendments. Except as otherwise set
forth herein, the Administrative Agent may (and upon the written request of the
Required Lenders the Administrative Agent shall) take or refrain from taking any
action under this Agreement or any other Credit Document, including giving its
written consent to any modification of or amendment to and waiving in writing
compliance with any covenant or condition in this Agreement or any other Credit
Document (other than an Interest Rate Protection Agreement) or any Default or
Event of Default, all of which actions shall be binding upon all of the Lenders;
provided, however, that:



       (a)  Except as provided below, without the written consent of the Lenders
owning at least a majority of the Aggregate Percentage Interests (disregarding
the Percentage Interest of any Delinquent Lender during the existence of a
Delinquency Period or of any Nonperforming Lender so long as such Lender is
treated equally with the other Lenders with respect to any actions enumerated
below), no written modification of, amendment to, consent with respect to,
waiver of compliance with or waiver of a Default under, any of the Credit
Documents (other than an Interest Rate Protection Agreement) shall be made.    
     (b)  Without the written consent of such Lenders as own 100% of the
Percentage Interests (disregarding the Percentage Interest of any Delinquent
Lender during the existence of a Delinquency Period or of any Nonperforming
Lender so long as such Lender is treated equally with the other Lenders with
respect to any actions enumerated below):



       (i)  No release of all or substantially all of the Credit Security or
release of the Borrower or any material Guarantor shall be made (in any event,
without the written consent of the Lenders, the Administrative Agent may release
particular items of Credit Security or particular Guarantors whose equity has
been sold in dispositions permitted by Section 7.11, as modified by amendments



--------------------------------------------------------------------------------



 



86



  thereto approved by the Required Lenders, and may release all Credit Security
pursuant to Section 18.1 upon payment in full of the Credit Obligations and
termination of the Commitments).          (ii)  No alteration shall be made of
the Lenders’ rights of set-off contained in Section 9.2.4.          (iii)  No
amendment to or modification of this Section 17.1 or the definition of “Required
Lenders” shall be made.



       (c)  Without the written consent of each Lender that is directly affected
thereby and of such Lenders as own at least a majority of the Percentage
Interests (disregarding the Percentage Interest of any Delinquent Lender during
the existence of a Delinquency Period of or any Nonperforming Lender so long as
such Lender is treated equally with the other Lenders with respect to any
actions enumerated below):



       (i)  No reduction shall be made in (A) the amount of principal of the
Loan owing to such Lender or (B) the interest rate on or fees with respect to
the portion of the Loan owing to such Lender (other than amendments and waivers
approved by the Required Lenders that modify defined terms used in calculating
the Applicable Margin or Consolidated Excess Cash Flow or that waive an increase
in the Applicable Rate as a result of an Event of Default).          (ii)  No
change shall be made in the stated, scheduled time of payment of any portion of
the Loan owing to such Lender under Sections 4.1 or 4.2 or interest thereon or
fees relating to any of the foregoing payable to such Lender, and no waiver
shall be made of any Default under Section 9.1.1 with respect to such Lender
(other than amendments and waivers approved by the Required Lenders that modify
defined terms used in calculating the Applicable Margin or Consolidated Excess
Cash Flow).          (iii)  No increase shall be made in the amount, or
extension of the term, of the stated Commitments of such Lender beyond that
provided for under Section 2.



       (d)  Without the written consent of such Lenders owning at least a
majority of the Percentage Interests in a particular Tranche (disregarding the
Percentage Interest of any Delinquent Lender during the existence of a
Delinquency Period or of any Nonperforming Lender so long as such Lender is
treated equally with the other Lenders with respect to any actions enumerated
below) voting as a separate class, no change may be made in the time of payment
of any portion of such Tranche under Sections 4.3, 4.4 or 4.5 or in the
allocation of mandatory prepayments under Sections 4.3, 4.4 or 4.5 between the
respective Tranches.          (e)  Without the written consent of the
Administrative Agent or any other relevant Agent, as the case may be, no
amendment or modification of any Credit Document shall affect the rights or
duties of the Administrative Agent or such other Agent, as the case may be,
under the Credit Documents.

It is understood that, with respect to any voting required by this Section 17.1,
each Lender and its Related Funds, if any, shall vote as a single unit.



--------------------------------------------------------------------------------



 



87

                  17.2.  Course of Dealing; No Implied Waivers. No course of
dealing between any Lender, on the one hand, and any Restricted Company or its
Affiliates, on the other hand, shall operate as a waiver of any of the Lenders’
rights under this Agreement or any other Credit Document or with respect to the
Credit Obligations. In particular, no delay or omission on the part of any
Lender or any Agent in exercising any right under this Agreement or any other
Credit Document or with respect to the Credit Obligations shall operate as a
waiver of such right or any other right hereunder or thereunder. A waiver on any
one occasion shall not be construed as a bar to or waiver of any right or remedy
on any future occasion. No waiver, consent or amendment with respect to this
Agreement or any other Credit Document shall be binding unless it is in writing
and signed by the Administrative Agent or the Required Lenders, as appropriate.

                  18.  General Provisions.

                  18.1.  Defeasance. When all Credit Obligations have been paid,
performed and reasonably determined by the Agent to have been indefeasibly
discharged in full, and if at the time no Lender continues to be committed to
extend any credit to the Company hereunder or under any other Credit Document,
this Agreement and the other Credit Documents shall terminate and, at the
Company’s written request, accompanied by such certificates and other items as
the Agent shall reasonably deem necessary, any Credit Security shall revert to
the Obligors and the right, title and interest of the Administrative Agent and
the Lenders therein shall terminate. Thereupon, on the Obligors’ demand and at
their cost and expense, the Agent shall execute proper instruments,
acknowledging satisfaction of and discharging this Agreement and the other
Credit Documents, and shall redeliver to the Obligors any Credit Security then
in its possession; provided, however, that Sections 3.2.4, 3.5, 10, 11.7.7,
11.10, 12 and 18 shall survive the termination of this Agreement.

                  18.2.  No Strict Construction. The parties have participated
jointly in the negotiation and drafting of this Agreement and the other Credit
Documents with counsel sophisticated in financing transactions. In the event an
ambiguity or question of intent or interpretation arises, this Agreement and the
other Credit Documents shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement and the
other Credit Documents.

                  18.3.  Certain Obligor Acknowledgments. Each of the Restricted
Companies and the other Obligors acknowledges that:



       (a)  it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;          (b)  neither
the Agents nor any Lender has any fiduciary relationship with or duty to the
Obligors arising out of or in connection with this Agreement or any other Credit
Document, and the relationship between the Agents and Lenders, on one hand, and
the Restricted Companies and the Obligors, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor, and    
     (c)  no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Obligors, the Restricted Companies and the Lenders.

                  18.4.  Venue; Service of Process; Certain Waivers. Each of the
Restricted Companies, the other Obligors, the Agents and the Lenders:



--------------------------------------------------------------------------------



 



88



       (a)  Irrevocably submits to the nonexclusive jurisdiction of the state
courts of the State of New York and to the nonexclusive jurisdiction of the
United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement or any other Credit Document or the subject matter hereof or
thereof;          (b)  Waives to the extent not prohibited by applicable law
that cannot be waived, and agrees not to assert, by way of motion, as a defense
or otherwise, in any such proceeding brought in any of the above-named courts,
any claim that it is not subject personally to the jurisdiction of such court,
that its property is exempt or immune from attachment or execution, that such
proceeding is brought in an inconvenient forum, that the venue of such
proceeding is improper, or that this Agreement or any other Credit Document, or
the subject matter hereof or thereof, may not be enforced in or by such court;  
       (c)  Agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Restricted Company
at its address referred to in Section 15; and          (d)  Waives to the extent
not prohibited by applicable law that cannot be waived any right it may have to
claim or recover in any such proceeding any special, exemplary, punitive or
consequential damages.

                  18.5.  WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH OF THE RESTRICTED COMPANIES, THE
OTHER OBLIGORS, THE AGENTS AND THE LENDERS WAIVES, AND COVENANTS THAT IT WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE SUBJECT MATTER HEREOF OR
THEREOF OR ANY CREDIT OBLIGATION OR IN ANY WAY CONNECTED WITH THE DEALINGS OF
THE LENDERS, THE AGENTS, THE RESTRICTED COMPANIES OR ANY OTHER OBLIGOR IN
CONNECTION WITH ANY OF TO ABOVE, IN EACH CASE WITHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER IN CONTRACT, TORT OR OTHERWISE. Each of the Restricted
Companies and the other Obligors acknowledges that it has been informed by the
Administrative Agent that the foregoing sentence constitutes a material
inducement upon which each of the Lenders has relied and will rely in entering
into this Agreement and any other Credit Document. Any Lender, the Agents, the
Borrower or any other Obligor may file an original counterpart or a copy of this
Agreement with any court as written evidence of the consent of the Restricted
Companies, the other Obligors, the Agents and the Lenders to the waiver of their
rights to trial by jury.

                  18.6.  Interpretation; Governing Law; etc. Time is (and shall
be) of the essence in this Agreement and the other Credit Documents. All
covenants, agreements, representations and warranties made in this Agreement or
any other Credit Document or in certificates delivered pursuant hereto or
thereto shall be deemed to have been relied on by each Lender, notwithstanding
any investigation made by any Lender on its behalf, and shall survive the
execution and delivery to the Lenders hereof and thereof. The invalidity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of any other provision hereof, and any invalid or unenforceable
provision shall be modified so as to be enforced to the maximum extent of its
validity or enforceability. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
This Agreement and the other Credit Documents constitute the entire
understanding of the parties



--------------------------------------------------------------------------------



 



89

with respect to the subject matter hereof and thereof and supersede all prior
and contemporaneous understandings and agreements, whether written or oral. This
Agreement may be executed in any number of counterparts which together shall
constitute one instrument. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

                  18.7.  Pledge and Subordination Agreement. Each Holding
Company party hereto acknowledges and agrees that the Pledge and Subordination
Agreement continues in full force and effect and each such Holding Company
reaffirms its obligations thereunder. The Lenders acknowledge that, as a result
of certain changes in the capital structure affecting Charter Communications VII
and the Restricted Companies, those Persons party to the Pledge and
Subordination as of the First Restatement Effective Date that are not a party to
this Agreement as of the Second Restatement Effective Date have, in each case,
ceased to be a party to the Pledge and Subordination Agreement.

[The rest of this page is intentionally blank.]



--------------------------------------------------------------------------------



 



90

                  Each of the undersigned has caused this Agreement to be
executed and delivered by its duly authorized officer as an agreement under seal
as of the date first above written.

                  FALCON CABLE COMMUNICATIONS, LLC                   By   /s/
Eloise E. Schmitz


--------------------------------------------------------------------------------

Name: Eloise E. Schmitz
Title: Vice President                       CHARTER COMMUNICATIONS VII, LLC    
              By   /s/ Eloise E. Schmitz


--------------------------------------------------------------------------------

Name: Eloise E. Schmitz
Title: Vice President                       FALCON CABLE MEDIA, A
CALIFORNIA LIMITED PARTNERSHIP                       FALCON COMMUNITY CABLE,
L.P.                       FALCON TELECABLE, A
CALIFORNIA LIMITED PARTNERSHIP                       FALCON CABLEVISION, A
CALIFORNIA LIMITED PARTNERSHIP                       FALCON CABLE SYSTEMS
COMPANY II, L.P.                       FALCON VIDEO COMMUNICATIONS, L.P.        
          By:   Charter Communications VII, LLC, as
general partner                   By   /s/ Eloise E. Schmitz


--------------------------------------------------------------------------------

Name: Eloise E. Schmitz
Title: Vice President



--------------------------------------------------------------------------------



 



91

                    FALCON COMMUNITY VENTURES I LIMITED
PARTNERSHIP                   By:   Falcon Community Cable, L.P., as
general partner

              By:   Falcon Cable Communications,
LLC, as general partner                   By   /s/ Eloise E. Schmitz


--------------------------------------------------------------------------------

Name: Eloise E. Schmitz
Title: Vice President

                  PACIFIC MICROWAVE JOINT VENTURE                   By:   Falcon
Community Ventures I Limited
Partnership, as a general partner                   By:   Falcon Cable
Communications, LLC, as
general partner

              By   /s/ Eloise E. Schmitz


--------------------------------------------------------------------------------

Name: Eloise E. Schmitz
Title: Vice President

                          By:   Falcon Cable Systems Company II, L.P., as
a general partner                   By:   Charter Communications VII, LLC, as
general partner

                          By   /s/ Eloise E. Schmitz


--------------------------------------------------------------------------------

Name: Eloise E. Schmitz
Title: Vice President



--------------------------------------------------------------------------------



 



92

                  ATHENS CABLEVISION INC.
AUSABLE CABLE TV, INC.
DALTON CABLEVISION INC.
FALCON FIRST, INC.
FALCON FIRST CABLE OF NEW YORK, INC.
FALCON FIRST CABLE OF THE SOUTHEAST, INC.
PLATTSBURGH CABLEVISION INC.
CC VII LEASE, INC.
SCOTTSBORO TV CABLE, INC.
CC VII PURCHASING, LLC
CC VII LEASING, LLC                   By   /s/ Eloise E. Schmitz


--------------------------------------------------------------------------------

Name: Eloise E. Schmitz
Title: Vice President                       TORONTO DOMINION (TEXAS), INC., as
Administrative Agent                   By            

--------------------------------------------------------------------------------

Title:                       J.P. MORGAN SECURITIES INC., as Syndication
Agent                   By            

--------------------------------------------------------------------------------

Title:



--------------------------------------------------------------------------------



 



Exhibit 1-A

BORROWER, RESTRICTED COMPANIES AND GUARANTORS

      Borrower           Falcon Cable Communications, LLC, a Delaware limited
liability company       Restricted Companies           Falcon Cable
Communications, LLC, a Delaware limited liability company     Falcon Media
Investors Group, a California Limited Partnership     Falcon Community
Investors, L.P., a California Limited Partnership     Falcon Telecable Investors
Group, a California Limited Partnership     Falcon Investors Group, Ltd., a
California Limited Partnership     Falcon Cable Media, a California Limited
Partnership     Falcon Cable Systems Company II, L.P.     Falcon Cablevision, a
California Limited Partnership     Falcon Community Cable, L.P., a Delaware
limited partnership     Falcon Community Ventures I Limited Partnership, a
California limited
partnership     Falcon First, Inc., a Delaware corporation     Falcon Telecable,
a California limited partnership     Falcon Telecom, L.P., a California Limited
Partnership     Athens Cablevision, Inc.     Ausable Cable TV, Inc.     Dalton
Cablevision, Inc.     Falcon First Cable of New York, Inc.     Falcon First
Cable of the Southeast, Inc.     Falcon First Holdings, Inc.     FF Cable
Holdings, Inc.     Plattsburg Cablevision, Inc.     Falcon Video Communications,
L.P., a California limited partnership     Falcon Video Communications
Investors, L.P.     Falcon Equipment Company, LLC     Pacific Microwave Joint
Venture, a California general partnership Guarantors           Falcon Cable
Media, a California Limited Partnership     Falcon Cable Systems Company II,
L.P.     Falcon Cablevision, a California Limited Partnership     Falcon
Community Cable, L.P., a Delaware limited partnership     Falcon Community
Ventures I Limited Partnership, a California limited
partnership     Falcon First, Inc., a Delaware corporation     Falcon Telecable,
a California limited partnership     Falcon Telecom, L.P., a California Limited
Partnership     Falcon Media Investors Group, a California Limited Partnership  
  Falcon Community Investors, L.P., a California Limited Partnership     Falcon
Telecable Investors Group, a California Limited Partnership     Falcon Investors
Group, Ltd., a California Limited Partnership     Athens Cablevision, Inc.    
Ausable Cable TV, Inc.

 



--------------------------------------------------------------------------------



 



  2

  Dalton Cablevision, Inc. Falcon First Cable of New York, Inc. Falcon First
Cable of the Southeast, Inc. Falcon First Holdings, Inc. FF Cable Holdings, Inc.
Plattsburg Cablevision, Inc. Falcon Video Communications, L.P., a California
limited partnership Falcon Video Communications Investors, L.P. Falcon Equipment
Company, LLC Pacific Microwave Joint Venture, a California general partnership

 



--------------------------------------------------------------------------------



 



Exhibit 1-B

         Example of Pro Rata Revolver Prepayment upon Operating Asset Sale
(Assumes no Supplemental Loan)



1.   Assume on January 5, 2003 a sale of Operating Assets resulting in
$75,000,000 of Net Cash Proceeds in an Operating Asset Sale. Section 4.4.      
           $40 million allocated to Asset Reinvestment Reserve Amount.
Section 4.3.                  $35 million left for application to the Loan.
Section 4.4.1   2.   Allocate the $35 million pro rata in proportion to Maximum
Amount of Revolving Credit and the Term Loan (Section 4.4.5):

           
As of January 5, 2003,
Maximum Amount of Revolving Credit
  $ 552,500,000    
Term Loan Outstanding
  $ 480,000,000  
 
   

--------------------------------------------------------------------------------

 
 
  $ 1,032,500,000  

         
Percentage allocation to Revolving Loan
 
=
 
$552,500,000/$1,032,500,000 = 54%
Percentage allocation to Term Loan
 
=
 
$480,000,000/$1,032,500,000 = 46%

 
Allocate Net Cash Proceeds according to weighted percentages:
  $35 million x 54% = $18.7 million allocated to Revolving Loan
   $35 million x 46% = $16.2 million allocated to Term Loan



3.   Allocate the $18.7 million prepayment of the Revolving Loan according to
Pro Rata Revolver Prepayment Portion (see attached chart):



  (a)   Calculate sum of percentage reductions from sale date (January 5, 2003)
through the Final Revolving Maturity Date (December 31, 2006) = 77.5% (see
Column 2)     (b)   Divide previous percentage reductions by 77.5% to derive new
weighted percentage for remaining Payment Dates (see Column 3)     (c)   For
each Payment Date, multiply new weighted percentage by $18.7 million (see Column
4).     (d)   Add figure to previous aggregate reduction in the Stated Amount
(see Column 5).     (e)   For each Payment Date, subtract amount in Column 4
from previous Stated Amount of Maximum Revolving Credit (see Columns 1 and 6).

 



--------------------------------------------------------------------------------



 



  2

                                                      Column 1   Column 2  
Column 3   Column 4   Column 5   Column 6    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Previous   Previous Reduction   New Weighted   New Reduction   Aggregate
Reduction         Date   Stated Amount   Percentages   Percentages   to Stated
Amount   to Stated Amount   New Stated Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

March 31, 2003 through June 29, 2003
  $ 536,250,000       2.500 %     3.23 %   $ 604,010     $ 604,010     $
535,645,990  
June 30, 2003 through September 29, 2003
  $ 520,000,000       2.500 %     3.23 %   $ 604,010     $ 1,208,020     $
519,395,990  
September 30, 2003 through December 30, 2003
  $ 503,750,000       2.500 %     3.23 %   $ 604,010     $ 1,812,030     $
503,145,990  
December 31, 2003 through March 30, 2004
  $ 487,500,000       2.500 %     3.23 %   $ 604,010     $ 2,416,040     $
486,895,990  
March 31, 2004 through June 29, 2004
  $ 455,000,000       5.000 %     6.45 %   $ 1,206,150     $ 3,622,190     $
453,793,850  
June 30, 2004 through September 29, 2004
  $ 422,500,000       5.000 %     6.45 %   $ 1,206,150     $ 4,828,340     $
421,293,850  
September 30, 2004 through December 30, 2004
  $ 390,000,000       5.000 %     6.45 %   $ 1,206,150     $ 6,034,490     $
388,793,850  
December 31, 2004 through March 30, 2005
  $ 357,500,000       5.000 %     6.45 %   $ 1,206,150     $ 7,240,640     $
356,293,850  
March 31, 2005 through June 29, 2005
  $ 316,875,000       6.250 %     8.06 %   $ 1,507,220     $ 8,747,860     $
315,367,780  
June 30, 2005 through September 29, 2005
  $ 276,250,000       6.250 %     8.06 %   $ 1,507,220     $ 10,255,080     $
274,742,780  
September 30, 2005 through December 30, 2005
  $ 235,625,000       6.250 %     8.06 %   $ 1,507,220     $ 11,762,300     $
234,117,780  
December 31, 2005 through March 30, 2006
  $ 195,000,000       6.250 %     8.06 %   $ 1,507,220     $ 13,269,520     $
193,492,780  
March 31, 2006 through June 29, 2006
  $ 146,250,000       7.500 %     9.68 %   $ 1,810,160     $ 15,079,680     $
144,439,840  
June 30, 2006 through September 29, 2006
  $ 97,500,000       7.500 %     9.68 %   $ 1,810,160     $ 16,889,840     $
95,689,840  
September 30, 2006 up to the Final Revolving Maturity Date
  $ 48,750,000       7.500 %     9.68 %   $ 1,810,160     $ 18,700,000     $
46,939,840  
Final Revolving Maturity Date*
  $ 0       0.000 %     0.000 %   $ 0     $ 18,700,000     $ 0  
 
           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

                 
 
            77.5 %     100.00 %   $ 18,700,000                  



--------------------------------------------------------------------------------

    • Pro Rata Term Loan Prepayment Portions are not calculated with reference
to payments on the Final Term Loan Maturity Date.

 



--------------------------------------------------------------------------------



 



Exhibit 2.1.3

FORM OF REVOLVING NOTE

____________, 2001

         FOR VALUE RECEIVED, the undersigned, Falcon Cable Communications, LLC,
a Delaware limited liability company (the “Borrower”), hereby promises to pay
     (the “Lender”) or order, on the Final Revolving Maturity Date (as defined
in the Credit Agreement referred to below), the aggregate unpaid principal
amount of the Revolving Loans made by the Lender to the Borrower pursuant to the
Credit Agreement. The Borrower promises to pay daily interest from the date
hereof, computed as provided in such Credit Agreement, on the aggregate
principal amount of such Revolving Loans from time to time unpaid at the per
annum rate applicable to such unpaid principal amount as provided in such Credit
Agreement and to pay interest on overdue principal and, to the extent not
prohibited by applicable law, on overdue installments of interest and fees at
the rate specified in such Credit Agreement, all such interest being payable at
the times specified in such Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.

         Payments hereunder shall be made to Toronto Dominion (Texas), Inc., as
administrative agent for the payee hereof, 909 Fannin Street, 17th Floor,
Houston, Texas 77010.

         All Revolving Loans made by the Lender pursuant to the Credit Agreement
referred to below and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, appropriate notations to
evidence the foregoing information with respect to each such Revolving Loans
then outstanding shall be endorsed by the Lender on the schedule attached hereto
or on a continuation of such schedule attached to and made a part hereof;
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower under this Note,
such Credit Agreement or under any other Credit Document.

         This Note evidences borrowings under, and is entitled to the benefits
and security of, and is subject to the provisions of, the Credit Agreement dated
as of June 30, 1998, as amended and restated as of November 12, 1999, as further
amended and restated as of September 26, 2001, as further amended, restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among the Borrower, the Guarantors party thereto, the payee hereof and certain
other lenders. The principal of this Note is prepayable in the amounts and under
the circumstances set forth in the Credit Agreement, and may be prepaid in whole
or from time to time in part, all as set forth in the Credit Agreement. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings so defined.

 



--------------------------------------------------------------------------------



 



 2

         In case an Event of Default shall occur, the entire principal of this
Note may become or be declared due and payable in the manner and with the effect
provided in the Credit Agreement.

         This Note shall be governed by and construed in accordance with the
laws of the State of New York.

         The obligations under this Note and the other Credit Obligations, and
the remedies of the holder hereof and the other Lenders pursuant to the Credit
Agreement, are non-recourse against certain partners, shareholders and members
of the Borrower as provided in the Credit Documents.

         The parties hereto, including the Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, except as specifically otherwise provided in the
Credit Agreement, and assent to extensions of time of payment, or forbearance or
other indulgence without notice.

              FALCON CABLE COMMUNICATIONS, LLC                By            

--------------------------------------------------------------------------------

Title:

 



--------------------------------------------------------------------------------



 



  3

LOAN AND PAYMENTS PRINCIPAL

                  Date   Amount
of Loan   Amount of
Principal
Repaid   Unpaid
Principal
Balance   Notation
Made by



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Exhibit 2.2.2

FORM OF TERM LOAN B NOTE

_____________, 2001

         FOR VALUE RECEIVED, the undersigned, Falcon Cable Communications, LLC,
a Delaware limited liability company (the “Borrower”), hereby promises to pay
     (the “Lender”) or order, on the Final Term Loan B Maturity Date (as defined
in the Credit Agreement referred to below), the aggregate unpaid principal
amount of Term Loan B made by the Lender to the Borrower pursuant to the Credit
Agreement. The Borrower promises to pay daily interest from the date hereof,
computed as provided in such Credit Agreement, on the aggregate principal amount
of Term Loan B from time to time unpaid at the per annum rate applicable to such
unpaid principal amount as provided in such Credit Agreement and to pay interest
on overdue principal and, to the extent not prohibited by applicable law, on
overdue installments of interest and fees at the rate specified in such Credit
Agreement, all such interest being payable at the times specified in such Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof.

         Payments hereunder shall be made to Toronto Dominion (Texas) Inc., as
administrative agent for the payee hereof, 909 Fannin Street, 17th Floor,
Houston, Texas 77010.

         All Term Loans made by the Lender pursuant to the Credit Agreement
referred to below and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, appropriate notations to
evidence the foregoing information with respect to Term Loan B then outstanding
shall be endorsed by the Lender on the schedule attached hereto or on a
continuation of such schedule attached to and made a part hereof; provided,
however, that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower under this Note,
such Credit Agreement or under any other Credit Document.

         This Note evidences borrowings under, and is entitled to the benefits
and security of, and is subject to the provisions of, the Credit Agreement dated
as of June 30, 1998, as amended and restated as of November 12, 1999, as further
amended and restated as of September 26, 2001, as further amended, restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among the Borrower, the Guarantors party thereto, the payee hereof and certain
other lenders. The principal of this Note is prepayable in the amounts and under
the circumstances set forth in the Credit Agreement, and may be prepaid in whole
or from time to time in part, all as set forth in the Credit Agreement. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings so defined.

         In case an Event of Default shall occur, the entire principal of this
Note may become or be declared due and payable in the manner and with the effect
provided in the Credit Agreement.

         This Note shall be governed by and construed in accordance with the
laws of the State of New York.

         The obligations under this Note and the other Credit Obligations, and
the remedies of the holder hereof and the other Lenders pursuant to the Credit
Agreement, are non-recourse against certain partners, shareholders and members
of the Borrower as provided in the Credit Documents.

         The parties hereto, including the Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, except as specifically otherwise

 



--------------------------------------------------------------------------------



 



  2

provided in the Credit Agreement, and assent to extensions of time of payment,
or forbearance or other indulgence without notice.

                                              FALCON CABLE COMMUNICATIONS, LLC 
              By            

--------------------------------------------------------------------------------

Title:

 



--------------------------------------------------------------------------------



 



  3

LOAN AND PAYMENTS OF PRINCIPAL

                  Date   Amount
of Loan   Amount of
Principal
Repaid   Unpaid
Principal
Balance   Notation
Made by



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Exhibit 2.3.2

FORM OF TERM LOAN C NOTE

_____________, 2001

         FOR VALUE RECEIVED, the undersigned, Falcon Cable Communications, LLC,
a Delaware limited liability company (the “Borrower”), hereby promises to pay
     (the “Lender”) or order, on the Final Term Loan C Maturity Date (as defined
in the Credit Agreement referred to below), the aggregate unpaid principal
amount of Term Loan C made by the Lender to the Borrower pursuant to the Credit
Agreement. The Borrower promises to pay daily interest from the date hereof,
computed as provided in such Credit Agreement, on the aggregate principal amount
of Term Loan C from time to time unpaid at the per annum rate applicable to such
unpaid principal amount as provided in such Credit Agreement and to pay interest
on overdue principal and, to the extent not prohibited by applicable law, on
overdue installments of interest and fees at the rate specified in such Credit
Agreement, all such interest being payable at the times specified in such Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof.

         Payments hereunder shall be made to Toronto Dominion (Texas) Inc., as
administrative agent for the payee hereof, 909 Fannin Street, 17th Floor,
Houston, Texas 77010.

         All Term Loans made by the Lender pursuant to the Credit Agreement
referred to below and all repayments of the principal thereof shall be recorded
by the Lender and, prior to any transfer hereof, appropriate notations to
evidence the foregoing information with respect to Term Loan C then outstanding
shall be endorsed by the Lender on the schedule attached hereto or on a
continuation of such schedule attached to and made a part hereof; provided,
however, that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower under this Note,
such Credit Agreement or under any other Credit Document.

         This Note evidences borrowings under, and is entitled to the benefits
and security of, and is subject to the provisions of, the Credit Agreement dated
as of June 30, 1998, as amended and restated as of November 12, 1999, as further
amended and restated as of September 26, 2001, as further amended, restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among the Borrower, the Guarantors party thereto, Falcon Cable Communications,
LLC, the payee hereof and certain other lenders. The principal of this Note is
prepayable in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.

         In case an Event of Default shall occur, the entire principal of this
Note may become or be declared due and payable in the manner and with the effect
provided in the Credit Agreement.

         This Note shall be governed by and construed in accordance with the
laws of the State of New York.

         The obligations under this Note and the other Credit Obligations, and
the remedies of the holder hereof and the other Lenders pursuant to the Credit
Agreement, are non-recourse against certain partners, shareholders and members
of the Borrower as provided in the Credit Documents.

 



--------------------------------------------------------------------------------



 



  2

         The parties hereto, including the Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, except as specifically otherwise provided in the
Credit Agreement, and assent to extensions of time of payment, or forbearance or
other indulgence without notice.

                                              FALCON CABLE COMMUNICATIONS, LLC 
              By            

--------------------------------------------------------------------------------

Title:

 



--------------------------------------------------------------------------------



 



  3

LOAN AND PAYMENTS OF PRINCIPAL

                  Date   Amount
of Loan   Amount of
Principal
Repaid   Unpaid
Principal
Balance   Notation
Made by



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Exhibit 5.2.1

OFFICER’S CERTIFICATE

         In connection with the Credit Agreement, dated as of June 30, 1998, as
amended and restated as of November 12, 1999, as further amended and restated as
of September 26, 2001, as further amended, restated, supplemented or otherwise
modified from time to time (the “Credit Agreement”), among Falcon Cable
Communications, LLC, the Guarantors party thereto, the Lenders party thereto,
BankBoston, N.A., as documentation agent, Toronto Dominion (Texas), Inc., as
administrative agent, Bank of America National Trust and Savings Association, as
syndication agent, and The Chase Manhattan Bank, as co-syndication agent, the
Borrower certifies as follows:



       1. Representations and Warranties

         The representations and warranties contained in Sections 6.6 and 8 of
the Credit Agreement and in Sections 2.2 and 4 of the Pledge and Subordination
Agreement are true and correct on and as of the date hereof (except for those
representations and warranties made as of a specified earlier date, which shall
have been true and correct as of such date).



       2. No Default

                  No Default exists or is continuing on the date hereof or will
exist immediately after giving effect to the extension of credit requested on
the date hereof pursuant to the Credit Agreement.



       3. No Material Adverse Change

                  As of the date hereof, no Material Adverse Change has
occurred.

         Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.

              FALCON CABLE COMMUNICATIONS, LLC                By            

--------------------------------------------------------------------------------

Name:         Title:

 



--------------------------------------------------------------------------------



 



Exhibit 7.14

AFFILIATE CONTRACTUAL OBLIGATIONS



1.   Marc Nathanson — Leases with Charter Communications Holding Company, LLC
(“Charter HoldCo”) and Affiliates       Charter HoldCo, as assignee, leases
certain office space (located in Pasadena, California) from a partnership owned
by Marc Nathanson and his wife. The lease expires September 30, 2005. The base
rent is currently approximately $396,000 per year. This lease has been assigned
to and assumed by a Restricted Company, and such Restricted Company may continue
to perform all obligations of Charter HoldCo thereunder.   2.   Marc Nathanson —
Office and Bookkeeping Services       The Borrower has historically provided
certain accounting, bookkeeper, clerical, and support services, including office
space and other office services, to Marc Nathanson. the Borrower may continue to
provide such services consistent with past practices, subject to the obligation
of Marc Nathanson and his affiliates to reimburse the Borrower for an
appropriate portion of the costs relating to these services, also determined
consistent with the Borrower’s past practices.   3.   Enstar       Certain of
the Restricted Companies share office space, personnel and other resources with
Enstar and its subsidiaries and provide certain programming services to Enstar
and its subsidiaries.

 



--------------------------------------------------------------------------------



 



Exhibit 8.1

RESTRICTED COMPANIES

                                                      Chief Executive Office    
                                and                             Jurisdiction of
  Chief Place of           Business   Partners and Name   Organization  
Business   Other Names   Jurisdictions   Percentage Ownership

--------------------------------------------------------------------------------

 Falcon Cablevision, a   California   12444 Powerscourt Drive   Falcon Cable TV
  Alabama   Falcon Investors Group, California limited           Suite 400      
    California   Ltd., a California partnership           St. Louis, MO 63131  
        Georgia   limited partnership -                             Missouri  
25.8%                             Oregon                                    
Virginia   Falcon Cable                                     Communications, LLC
(the                                     “Borrower”) - 74.2%

--------------------------------------------------------------------------------

Falcon Cable Systems   California   12444 Powerscourt Drive   Falcon Cable TV  
California   Falcon Investors Group, Company II, L.P.           Suite 400      
    Missouri   Ltd., a California             St. Louis, MO 63131          
Oregon   limited partnership - 0.2%                                            
                                  Borrower - 99.8%

--------------------------------------------------------------------------------

Falcon Telecable, a   California   12444 Powerscourt Drive   Falcon Cable TV  
Arkansas   Falcon Telecable California limited           Suite 400          
Arizona   Investors Group, a partnership           St. Louis, MO 63131          
California   California limited                             Illinois  
partnership - 8.1%                             Louisiana                        
            Kentucky   Borrower - 91.9%                             Michigan    
                                Missouri                                    
Nevada                                     Oregon                              
      Texas                                     Utah                            
        Washington        

--------------------------------------------------------------------------------

Falcon Cable Media, a   California   12444 Powerscourt Drive   Falcon Cable TV  
Arkansas   Falcon Media Investors California limited           Suite 400        
  Florida   Group, a California partnership           St. Louis, MO 63131      
    Georgia   limited partnership -14.6%                             Maryland  
     

 



--------------------------------------------------------------------------------



 

                                                      Chief Executive Office    
                                and                             Jurisdiction of
  Chief Place of           Business   Partners and Name   Organization  
Business   Other Names   Jurisdictions   Percentage Ownership

--------------------------------------------------------------------------------

                            Missouri                                     North  
Borrower - 85.4%                             Carolina                          
          Oklahoma                                     Virginia        

--------------------------------------------------------------------------------

Falcon Community Cable,   Delaware   12444 Powerscourt Drive   Falcon Cable TV  
Kentucky   Falcon Community L.P.           Suite 400           Missouri  
Investors, L.P. - 0.8%             St. Louis, MO 63131           Oregon        
                                    Borrower - 99.2%

--------------------------------------------------------------------------------

Falcon Community   California   12444 Powerscourt Drive   Falcon Cable TV  
Missouri   Falcon Community Cable, Ventures I Limited           Suite 400      
    Oregon   L.P. - 99.2% Partnership           St. Louis, MO 63131          
Washington                                     Georgia   Falcon Community      
                              Investors, L.P. - 0.8%

--------------------------------------------------------------------------------

Falcon Telecom, L.P.   California   12444 Powerscourt Drive   Falcon Cable TV  
Missouri   Borrower - 99%             Suite 400                                
    St. Louis, MO 63131                                                        
    Falcon Telecable Investors                                     Group, a
California                                     limited partnership - 1%

--------------------------------------------------------------------------------

            12444 Powerscourt Drive   Falcon Cable TV   Missouri   Charter
Communications Falcon Investors Group,   California   Suite 400                
  Holding Company, LLC Ltd., a California           St. Louis, MO 63131        
          (“Minority Interest limited partnership                              
    HoldCo”) - 1%

--------------------------------------------------------------------------------

Falcon Telecable   California   12444 Powerscourt Drive   Falcon Cable TV  
Missouri   Minority Interest HoldCo Investors Group, a           Suite 400      
            - 1% California limited           St. Louis, MO 63131              
          partnership                                   Borrower - 99%

--------------------------------------------------------------------------------

Falcon Media Investors   California   12444 Powerscourt Drive   Falcon Cable TV
  Arkansas   Minority Interest HoldCo Group, a California           Suite 400  
        Florida   - 1% limited partnership           St. Louis, MO 63131        
  Georgia                                     Maryland   Borrower - 99%        
                    Missouri                                     North          
                          Carolina        

 



--------------------------------------------------------------------------------



 

                                                      Chief Executive Office    
                                and                             Jurisdiction of
  Chief Place of           Business   Partners and Name   Organization  
Business   Other Names   Jurisdictions   Percentage Ownership                  
          Oklahoma                                     Virginia        

--------------------------------------------------------------------------------

Falcon Community   California   12444 Powerscourt Drive   Falcon Cable TV  
Georgia   Minority Interest HoldCo Investors, L.P.           Suite 400          
Kentucky     - 1 %             St. Louis, MO 63131           Missouri          
                          Oregon   Borrower - 99%                            
Washington        

--------------------------------------------------------------------------------

Falcon First, Inc.   Delaware   12444 Powerscourt Drive           Alabama  
Borrower - 100%             Suite 400           New York                     St.
Louis, MO 63131           Georgia                                    
Mississippi                                     Missouri        

--------------------------------------------------------------------------------

Athens Cablevision, Inc.   Delaware   12444 Powerscourt Drive           Alabama
  FF Cable Holdings, Inc. -             Suite 400           Missouri     100 %  
          St. Louis, MO 63131                        

--------------------------------------------------------------------------------

Ausable Cable TV, Inc.   New York   12444 Powerscourt Drive           Missouri  
Plattsburg Cablevision,             Suite 400           New York   Inc. - 100%  
          St. Louis, MO 63131                        

--------------------------------------------------------------------------------

Dalton Cablevision, Inc.   Delaware   12444 Powerscourt Drive           Georgia
  FF Cable Holdings, Inc. -             Suite 400           Missouri     100 %  
          St. Louis, MO 63131                        

--------------------------------------------------------------------------------

Falcon First Cable of   Delaware   12444 Powerscourt Drive           Missouri  
Falcon First, Inc. - 100% New York, Inc.           Suite 400                    
                St. Louis, MO 63131                        

--------------------------------------------------------------------------------

Falcon First Cable of   Delaware   12444 Powerscourt Drive           Missouri  
Falcon First, Inc. - 100% the Southeast, Inc.           Suite 400              
                      St. Louis, MO 63131                        

--------------------------------------------------------------------------------

Falcon First Holdings,   Delaware   12444 Powerscourt Drive           Missouri  
Falcon First Cable of the Inc.           Suite 400                   Southeast,
Inc. - 100%             St. Louis, MO 63131                        

 



--------------------------------------------------------------------------------



 

                                                      Chief Executive Office    
                                and                             Jurisdiction of
  Chief Place of           Business   Partners and Name   Organization  
Business   Other Names   Jurisdictions   Percentage Ownership

--------------------------------------------------------------------------------

FF Cable Holdings, Inc.   Delaware   12444 Powerscourt Drive           Missouri
  Falcon First Holdings,             Suite 400                   Inc. - 100%    
        St. Louis, MO 63131                        

--------------------------------------------------------------------------------

Plattsburg Cablevision,   Delaware   12444 Powerscourt Drive           Missouri
  Falcon First Cable of New Inc.           Suite 400           New York   York,
Inc. - 100%             St. Louis, MO 63131                        

--------------------------------------------------------------------------------

Falcon Video   California   12444 Powerscourt Drive           Idaho   Falcon
Vide Communications, L.P.           Suite 400           Missouri  
Communications Investors,             St. Louis, MO 63131           North    
L.P. - 0.5 %                             Carolina                              
      Oregon   Borrower 99.5%                             South                
                    Carolina                                     Texas          
                          Washington        

--------------------------------------------------------------------------------

Falcon Video   California   12444 Powerscourt Drive           Missouri  
Minority Interest HoldCo Communications           Suite 400                    
- 1.0 % Investors, L.P.           St. Louis, MO 63131                          
                                  Borrower - 99%

--------------------------------------------------------------------------------

Falcon Equipment   Delaware   12444 Powerscourt Drive           Missouri  
Falcon Investors Group, Company, LLC           Suite 400                   Ltd.
- 1%             St. Louis, MO 63131                                            
                Borrower - 99%

--------------------------------------------------------------------------------

Pacific Microwave Joint   California   12444 Powerscourt Drive          
Missouri     [ ]   Venture           Suite 400                                  
  St. Louis, MO 63131                        

--------------------------------------------------------------------------------

Falcon Cable   Delaware   12444 Powerscourt Drive           Missouri   Charter
Communications Communications, LLC           Suite 400                   VII,
LLC - 100%             St. Louis, MO 63131                        

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Exhibit 7.6.10

FINANCING DEBT, CERTAIN INVESTMENTS, ETC.

A.     Financing Debt

         1.     Existing Financing Debt

         
a. 1996 Amended and Restated Credit Agreement
  $ 328,500,000  
b. The Mutual Life Insurance Company of New York Note Purchase and Exchange
Agreement
dated October 21, 1991
  $ 15,000,000  
    11.56% Series B Subordinated Notes
       
c. Note payable for Directors and Officers Liability Insurance
  $ 630,086  

         2.     Post-Closing Financing Debt

         
a. Credit Agreement
  $ 425,794,117.74  
b. Note payable for Directors and Officers Liability Insurance
  $ 630,086  

B.     Liens and Guarantees

1.     Liens and guarantees pursuant to the Credit Documents

C.     Investment Agreements

1.     Agreement of Limited Partnership of Falcon Lake Las Vegas Cablevision,
L.P., dated September 7, 1993

 



--------------------------------------------------------------------------------



 



Exhibit 12.1.1

ASSIGNMENT AND ACCEPTANCE

         This Agreement, dated as of      ,      , is between      , a Lender
under the Credit Agreement referred to below (the “Assignor”), and      (the
“Assignee”).

         For valuable consideration, the receipt of which is hereby
acknowledged, the Assignor agrees with the Assignee as follows:

                  1. Reference to Credit Agreement and Definitions. Reference is
made to the Credit Agreement dated as of June 30, 1998, as amended and restated
as of November 12, 1999, as further amended and restated as of September 26,
2001, as further amended, restated, supplemented or otherwise modified from time
to time (the “Credit Agreement”), among Falcon Cable Communications, LLC (the
“Borrower”), the Guarantors party thereto, the Lenders party thereto, and
Toronto Dominion (Texas), Inc., as administrative agent for itself and the other
Lenders. Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.

                  2. Assignment and Assumption. The Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, the interest set forth on Schedule A hereto in and to all the
Assignor’s rights and obligations under the Credit Agreement and the other
Credit Documents (other than Interest Rate Protection Agreements and Lender
Letters of Credit) as of the Assignment Date (as defined below), together with
all unpaid interest with respect to the portion of the Loan assigned hereby and
commitment fees relating thereto accrued to the Assignment Date.

                  3. Representations, Warranties, etc.

                  3.1 Assignor’s Representations and Warranties. The Assignor:



       (a) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the other Credit Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto, other than that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim;          (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the Guarantors or the performance of any
of their respective obligations under the Credit Agreement, any of the Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto; and          (c) represents and warrants that after giving effect to
the assignment hereunder on the Assignment Date, the Assignor has the interests
in the Credit Obligations and under the Credit Agreement as set forth on
Schedule B hereto.

                  3.2 Assignee’s Representations, Warranties and Agreements. The
Assignee:



       (a) represents and warrants that it is legally authorized to enter into
this Agreement;

 



--------------------------------------------------------------------------------



 



  2



       (b) confirms that it has received a copy of the Credit Agreement and
certain other Credit Documents it has requested, together with copies of the
most recent financial statements delivered pursuant to Section 7.4 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;    
     (c) agrees that it will, independently and without reliance upon the
Assignor or any other Person which has become a Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Credit Documents;          (d) agrees that it will be
bound by the provisions of the Credit Agreement and will perform in accordance
with their terms all the obligations which by the terms of the Credit Agreement
and the other Credit Documents are required to be performed by it as a Lender;
and          (e) represents and warrants that after giving effect to the
assignment hereunder on the Assignment Date, the Assignee has the interests in
the Credit Obligations and under the Credit Agreement as set forth on Schedule C
hereto.



       3.3 US Withholding Tax. The Assignee represents and warrants that (a) it
is incorporated or organized under the laws of the United States of America or a
state thereof or (b) it will perform all of its obligations relating to United
States income tax withholding under Section 14 of the Credit Agreement.

                  4. Assignment Date. The effective date of this Agreement shall
be      ,      (the “Assignment Date”).

                  5. Assignee Party to Credit Agreement; Assignor Release of
Obligations. From and after the Assignment Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Agreement,
have the rights and obligations of a Lender thereunder and under the Credit
Documents, including without limitation, as set forth on Schedule A hereto, and
(b) the Assignor shall, to the extent provided in this Agreement, relinquish its
rights and be released from its obligations under the Credit Agreement and the
other Credit Documents.

                  6. Notices. All notices and other communications required to
be given or made to the Assignee under this Agreement, the Credit Agreement or
any other Credit Documents shall be given or made at the address of the Assignee
set forth on the signature page hereof or at such other address as the Assignee
shall have specified to the Assignor, the Administrative Agent and the
Restricted Companies in writing.

                  7. Further Assurances. The parties hereto agree to execute and
deliver such other instruments and documents and to take such other actions as
any party hereto may reasonably request in connection with the transactions
contemplated by this Agreement.

                  8. General. This Agreement, the Credit Agreement and the other
Credit Documents constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and supersede all current and prior
agreements and understandings, whether written or oral. The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof. The invalidity or unenforceability of any term or
provision hereof shall not affect the validity or enforceability of any other
term or provision hereof. This Agreement may be executed in any number of

 



--------------------------------------------------------------------------------



 



 3

counterparts, which together shall constitute one instrument, and shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns, including as such successors and assigns all

                  9. holders of any Credit Obligation. This Agreement shall be
governed by and construed in accordance with the laws (other than the conflict
of laws rules) of the jurisdiction in which the principal office of the Assignor
is located.

 



--------------------------------------------------------------------------------



 



  4

         Each of the Assignor and the Assignee has caused this Agreement to be
executed and delivered by its duly authorized officer under seal as of the date
first written above.

              [ASSIGNOR]               By  

--------------------------------------------------------------------------------

Title:     [ASSIGNEE]               By  

--------------------------------------------------------------------------------

Title:         [Address]         Telecopy:

The foregoing is hereby approved:

      FALCOLE COMMUNICATIONS, LLC           By  


--------------------------------------------------------------------------------

    Title:         TORONTO DOMINION (TEXAS), INC., as Administrative Agent By  


--------------------------------------------------------------------------------

  Title:  

 



--------------------------------------------------------------------------------



 



Schedule A

Portion Assigned Hereunder

         Assignee’s Percentage Interest and outstanding principal balance in the
Revolving Loan and Term Loan under the Credit Agreement on and after the
Assignment Date pursuant to the assignment being made hereunder on the
Assignment Date:



      Revolving Loan           Percentage Interest      %
Outstanding principal balance $      Term Loan B           Percentage Interest
     %
Outstanding principal balance $      Term Loan C           Percentage Interest
     %
Outstanding principal balance $     

 



--------------------------------------------------------------------------------



 



Schedule B

Assignor’s Interest

         Assignor’s new Percentage Interest and outstanding principal balance in
the Revolving Loan and Term Loan under the Credit Agreement on and after the
Assignment Date after giving effect to the other assignments being made on the
Assignment Date:

      Revolving Loan           Percentage Interest      %
Outstanding principal balance $      Term Loan B           Percentage Interest
     %
Outstanding principal balance $      Term Loan C           Percentage Interest
     %
Outstanding principal balance $     

 



--------------------------------------------------------------------------------



 



Schedule C

Assignee’s Interest

         Assignee’s new Percentage Interest and outstanding principal balance in
the Revolving Loan and Term Loan under the Credit Agreement on and after the
Assignment Date after giving effect to the other assignments being made on the
Assignment Date:

      Revolving Loan           Percentage Interest      %
Outstanding principal balance $      Term Loan B           Percentage Interest
     %
Outstanding principal balance $      Term Loan C           Percentage Interest
     %
Outstanding principal balance $     

 